Exhibit 10.14
2007 AMENDMENT AND RESTATEMENT OF
AVERY DENNISON CORPORATION
EMPLOYEE SAVINGS PLAN
          Avery International Corporation, now known as Avery Dennison
Corporation (the “Company”), a corporation organized under the laws of the State
of Delaware, by resolution of its Board of Directors adopted on January 27,
1985, approved the adoption of The Employee Stock Accumulation Plan of Avery
International Corporation which was later renamed The Stock Holding and
Retirement Enhancement Plan of Avery Dennison Corporation (the “Plan”) for the
exclusive benefit of its eligible Employees. By action of the chief executive
officer of the Company, the Plan was adopted February 6, 1985 effective as of
December 1, 1984. The Plan has been amended in 1986, on August 25, 1987,
March 11, 1988, July 14, 1988, January 19, 1989, November 29, 1989, December 19,
1990, December 20, 1990, January 14, 1993, October 3, 1994 and December 18,
1996. The Avery Dennison Corporation Employee Savings Plan (the “Savings Plan”)
merged into the Plan, effective following the close of business on November 30,
1997 (the “Merger) and in conjunction with the amendment which documented the
Merger (the 1997 Amendment and Restatement to the Plan which was adopted on
November 25, 1997), the Plan was renamed as the “Avery Dennison Corporation
Employee Savings Plan.” The Plan was further amended on March 24, 2000, July 12,
2000, October 18, 2000, November 14, 2001, December 6, 2001, April 24, 2002,
July 24, 2002, September 30, 2003, December 11, 2003, January 4, 2005 and
November 28, 2005.
          In order to amend the Plan in certain respects, this 2007 Amendment
and Restatement to the Plan has been adopted by the Company on January 25, 2007,
effective as of December 1, 2004, unless otherwise provided in the Plan and
Exhibit 1 which is attached hereto and incorporated in the Plan by this
reference. This 2007 Amendment and Restatement of the Plan constitutes a
complete amendment, restatement and continuation of the Plan.
          The purposes of the Plan are:
          (1) To permit Participants to share in the Company’s success.
          (2) To stimulate and maintain among Participants a sense of
responsibility, cooperative effort and a sincere interest in the progress and
success of the Company.
          (3) To increase the efficiency of Participants and to encourage them
to remain with the Company until retirement from active service.
          (4) To provide security for Participants by establishing a plan under
which each Participant’s share of Company contributions, his personal
contributions, his deferrals and the earnings thereon will be invested and
accumulated to create a fund to benefit him in the event of his disability or
other termination of employment.
          The Plan consists of two plans, a profit-sharing plan and a leveraged
ESOP, under a single document. The document consists of Articles I-XVIII and
Supplements containing special provisions documenting the merger of plan assets
and liabilities with, or the transfer of accounts to,

 



--------------------------------------------------------------------------------



 



the Savings Plan prior to the Merger and after the Merger. The provisions of a
Supplement apply only to individuals with respect to whom assets and liabilities
were transferred to the Savings Plan or this Plan as described in such
Supplement.
          The profit-sharing portion of the Plan is intended to comply with the
provisions of Sections 401, 401(k), 402(a) and other applicable provisions of
the Code, similar provisions of the California Revenue and Taxation Code, ERISA
and Section 7(e)(4) of the Fair Labor Standards Act of 1938, as amended. Its
assets consist of all Accounts other than the ESOP Accounts, the Qualified
Accounts (but including Qualified Company Contributions Accounts) and the SHARE
Accounts, and includes any Account described in a Supplement as constituting
part of the profit-sharing portion of the Plan and all allocations thereto.
          The leveraged ESOP portion of the Plan is a stock bonus plan which is
intended to form an employee stock ownership plan within the meaning of
Section 407(d)(6)(A) of ERISA and Section 4975(d)(3) of the Code. This portion
of the Plan is designed to invest in qualifying employer securities within the
meaning of ERISA Section 407(d)(5) and Code Section 4975(e)(8) and is intended
to comply with the provisions of Sections 401, 402(a), 404(a)(3), 404(a)(9) and
404(k) and other applicable provisions of the Code, similar provisions of the
California Revenue and Taxation Code or other applicable state law and ERISA and
Section 7(e)(4) of the Fair Labor Standards Act of 1938, as amended. Its assets
consist of the SHARE Accounts, the ESOP Accounts and the Qualified Accounts
(excluding Qualified Company Contributions Accounts), and includes any Account
described in a Supplement as constituting part of the ESOP portion of the Plan
and all allocations thereto.
          Any Company Stock held by the profit-sharing portion of the Savings
Plan and the Plan shall not be considered to be held by a trust which is part of
an employee stock ownership plan.
          It is also intended that disability payments received by Participants
pursuant to the Plan shall qualify for exclusion from income under Section 105
of the Internal Revenue Code.
          References to events occurring prior to the date of the Merger with
respect to a plan or an account shall be deemed to refer to such plan or account
as it existed prior to the Merger but the effect of such references shall be
carried forward to the Plan as merged.
ARTICLE I.
DEFINITIONS
Section 1.1. - General
          Whenever any of the following terms is used in the Plan with the first
letter or letters capitalized, it shall have the meaning specified below unless
the context clearly indicates to the contrary.
Section 1.2. - Accounts
          “Account” or “Accounts” of a Participant, former Participant or Merged
Participant shall mean, as the context indicates, any one or more of his Pretax
Savings (“PTS”) Account, his After-tax Savings (“ATS”) Account, his Qualified
Account, his Rollover Account, his ESOP

2



--------------------------------------------------------------------------------



 



Account, if any, in the Trust Fund established in accordance with Sections 6.1,
4.4, 6.2(b), 15.12, and 6.2(a), respectively.
Section 1.3. - Active Participant
          “Active Participant” shall mean a Participant who is an Employee and
is not in a Bargaining Unit.
Section 1.4. - Administrator
          “Administrator” shall mean Avery Dennison Corporation, acting through
its chief executive officer or his delegate.
Section 1.5. - After-Tax Savings (“ATS”) Account
          “After-Tax Savings Account” (“ATS Account”) of a Participant,
consisting of his Basic ATS Account and his Unmatched ATS Account, shall mean
his individual Account in the Trust Fund established in accordance with
Section 4.4, each consisting of two sub-accounts, the “Pre-1987 Basic ATS
Sub-Account” and the “Pre-1987 Unmatched ATS Sub-Account” (which consist of
allocations to his Basic ATS Account and his Unmatched ATS Account,
respectively, made prior to January 1, 1987 as a result of transfers thereto
attributable to personal after-tax contributions made prior to January 1, 1987
together with earnings thereon) and the “Post-1986 Basic ATS Sub-Account” and
“Post-1986 Unmatched ATS Sub-Account” (which consist of allocations to his Basic
ATS Account and Unmatched ATS Account, respectively, made after December 31,
1986 which includes transfers thereto attributable to after-tax personal
contributions made after December 31, 1986 together with earnings thereon).
Section 1.6. - Annual Addition
          (a) “Annual Addition” of a Participant for the Plan Year in question
shall mean the sum of
          (i) Company contributions and forfeitures allocated to his ESOP
Account and Qualified Account for that Plan Year,
          (ii) Company contributions and forfeitures allocated to his PTS
Account for that Plan Year (excluding any excess amounts determined under Code
Section 402(g) which are distributed to him pursuant to Section 18.4(b) not
later than the April 15 following the calendar year in which such excess amounts
were deferred),
          (iii) Company contributions and forfeitures allocated to his accounts
under all other qualified defined contribution plans, if any, of the Company and
any Company Affiliate for that Plan Year,
          (iv) His contributions to his ATS Account under the Plan (excluding
any excess amounts distributed to him pursuant to Section 18.4(b)) and his
personal contribution under all other qualified defined contribution plans, if
any, of the Company and any Company Affiliate for that Plan Year,
          (v) Except for purposes of Section 18.4(a)(ii), the sum of

3



--------------------------------------------------------------------------------



 



                    (A) Company contributions allocated after March 31, 1984 to
an individual medical account as defined in Code Section 415(l)(1), if any,
which is maintained under a qualified pension or annuity plan, and
                    (B) Company contributions paid or accrued for Plan Years
ending after December 31, 1985, if any, and allocated to the separate account of
a Key Employee (as defined in Section 14.1(b)(iv)) for the purpose of providing
post-retirement medical benefits; and
          (vi) Any other amounts described in Treas. Reg. Section 1.415(c)-1(b),
whether or not the allocations or contributions have been recharacterized or
distributed pursuant to Sections 3.5, 6.11, 9.2, 9.3, 9.5 or otherwise.
          (b) Provided however, that for any Plan Year for which no more than
one third of the Company contributions which are deductible under Code
Section 404(a)(9) are allocated to Highly Compensated Employees, the Annual
Addition of a Participant shall not include
          (i) his share of Company contributions for such Plan Year which are
deductible under Code Section 404(a)(9)(B), or
          (ii) his share of forfeitures of Company Stock acquired with the
proceeds of a loan or installment obligation described in Code
Section 404(a)(9)(A).
          (c) If, in a particular Plan Year, the Company contributes an amount
to a Participant’s Accounts because of an erroneous forfeiture in a prior Plan
Year, or because of an erroneous failure to allocate amounts in a prior Plan
Year, the contribution shall not be considered an Annual Addition with respect
to the Participant for that particular Plan Year, but shall be considered an
Annual Addition for the Plan Year to which it relates. If the amount so
contributed in the particular Plan Year takes into account actual investment
gains attributable to the period subsequent to the Plan year to which the
contribution relates, the portion of the total contribution which consists of
such gains shall not be considered as an Annual Addition for any Plan Year.
Section 1.7. - Bargaining Unit
          (a) “Bargaining Unit” shall mean a bargaining unit covered by a
collective bargaining agreement with the Company
          (a) if retirement benefits were the subject of good faith bargaining
with respect to such agreement, and
          (b) if such agreement does not provide for the coverage under the Plan
of Employees in such unit, or
          (c) (i) where such collective bargaining agreement has expired but the
terms of the agreement continue to apply to the bargaining unit by agreement or
by operation of law, or

4



--------------------------------------------------------------------------------



 



               (ii) when a party to the agreement has unilaterally implemented
terms and conditions for the bargaining unit after a good faith impasse in
negotiations, and
in either paragraph (i) or (ii), the terms do not provide for coverage under the
Plan of Employees in such unit.
Section 1.8. - Basic ATS Account
          “Basic ATS Account” of a Participant shall mean the portion of his ATS
Account so designated, as described in Section 4.4.
Section 1.9. - Basic PTS Account
          “Basic PTS Account” of a Participant shall mean his individual Account
established in connection with Section 6.1.
Section 1.10. - Beneficiary
          “Beneficiary” shall mean a person or trust properly designated by a
Participant, former Participant or Merged Participant to receive benefits, or
such Participant’s Spouse or heirs at law, as provided in Article XII or any
Supplement.
Section 1.11. - Board
          “Board” shall mean the board of directors of Avery Dennison
Corporation.
Section 1.12. - Break in Service Year
          “Break in Service Year” of an Employee or former Employee shall mean
the three hundred and sixty-five day period
          (a) which begins on the later of
          (i) the date of his last Separation from the Service, or
          (ii) if the Employee furnishes to the Administrator such timely
information as the Administrator may reasonably require to establish that the
Employee’s absence from work is for any of the following reasons or purposes,
the second anniversary of the first day of his absence from work
               a by reason of pregnancy of the Employee,
               b by reason of the birth of a child of the Employee,
               c by reason of the placement of a child with the Employee in
connection with the adoption of such child by the Employee, or
               d for purposes of caring for such child for a period beginning
immediately following such birth or placement, and

5



--------------------------------------------------------------------------------



 



          (b) during no part of which he was an Employee or employed by a
Company Affiliate.
Section 1.13. - Cash Account
          “Cash Account” of a Participant shall mean that portion of his Stock
Accounts which has not yet been used to purchase Company Stock.
Section 1.14. - Catch-Up Eligible Participant
          “Catch-Up Eligible Participant” for a Plan Year shall mean an Eligible
Employee who
          (a) is eligible to make contributions to his PTS Account during such
Plan Year (without regard to Code Section 414(v)); and
          (b) will be age 50 or older before the end of such Plan Year.
Section 1.15. - Code
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
Section 1.16. - Company; Company Affiliate
          (a) “Company” shall mean Avery Dennison Corporation, Dennison
Manufacturing Company, Avery Dennison Office Products Company, any other Company
Affiliate which subsequently adopts the Plan as a whole or as to any one or more
divisions, in accordance with Section 16.4(c), and any successor company which
continues the Plan under Section 16.4(a).
          (b) “Company Affiliate” shall mean any employer which, at the time of
reference, was with Avery Dennison Corporation, a member of a controlled group
of corporations or trades or businesses under common control, or a member of an
affiliated service group, as determined under regulations issued by the
Secretary of the Treasury or his delegate under Code Sections 414(b), (c),
(m) and 415(h) and any other entity required to be aggregated with Avery
Dennison Corporation pursuant to regulations issued under Code Section 414(o).
Section 1.17. - Company Stock
          “Company Stock” shall mean common stock of Avery Dennison Corporation
that, at the time of reference is either:
          (a) “publicly traded” as that term is defined under Treasury
Regulation Section 54.4975-7(b)(1)(iv) or any successor regulation thereto, and
not subject to a “trading limitation” as that term is defined under Treasury
Regulation Section 54.4975-7(b)(10) or any successor regulation thereto or
          (b) not publicly traded (as defined above) but having a combination of
voting power and dividend rights equal to or in excess of —

6



--------------------------------------------------------------------------------



 



               (i) that class of common stock of the Company (or of any other
such corporation) having the greatest voting power and
               (ii) that class of common stock of the Company (or of any other
such corporation) having the greatest dividend rights.
Section 1.18. - Company Stock Fund
          “Company Stock” shall mean common stock of Avery Dennison Corporation
that, at the time of reference is either:
          (a) “publicly traded” as that term is defined under Treasury
Regulation Section 54.4975-7(b)(1)(iv) or any successor regulation thereto, and
not subject to a “trading limitation” as that term is defined under Treasury
Regulation Section 54.4975-7(b)(10) or any successor regulation thereto or
          (b) not publicly traded (as defined above) but having a combination of
voting power and dividend rights equal to or in excess of —
               (i) that class of common stock of the Company (or of any other
such corporation) having the greatest voting power and
               (ii) that class of common stock of the Company (or of any other
such corporation) having the greatest dividend rights.
Section 1.19. - Compensation
          (a) “Compensation” of a Participant for any Plan Year shall mean his
Statutory Compensation (including differential wage payments described in Code
Sections 414(u)(12)(A) and (D)) from a Company for such Plan Year and excluding
all reimbursements or other expense allowances, fringe benefits (cash and
noncash), moving expenses, deferred compensation, any awards pursuant to the Key
Executive Long-Term Incentive Plan, short term disability payments, salary
continuation under workers’ compensation and welfare benefits, severance
benefits and other payments described in Section 1.64(e), payments described in
Sections 1.64(b) and (c) which are paid to the Participant more than thirty days
after the date of his severance from employment and amounts described in
Section 1.64(d) (except to the extent they are differential wage payments
described above) (even if includable in gross income), but in no event greater
than the limit under Code Section 401(a)(17) (which, effective as of December 1,
2009, is $245,000) (adjusted for increases in the cost of living as described in
Code Section 401(a)(17)(B)) and, if the Plan Year is less than twelve months,
such limit shall be reduced to an amount equal to such limit multiplied by a
fraction, the numerator representing the number of months in the Plan Year and
the denominator of which is twelve).
          (b) The Administrator may elect for any Plan Year and solely for the
purposes of Sections 1.20 and 1.22 to amend the Plan to
          (i) apply an alternate definition of Compensation; provided, however,
that such definition shall satisfy the requirements of Code Section 414(s) and
the Regulations thereunder; and/or

7



--------------------------------------------------------------------------------



 



          (ii) exclude from Compensation of Participants that part thereof
deferred under Article III and under cafeteria plans.
Section 1.20. - Contribution Percentage
          (a) “Contribution Percentage” for a Plan Year shall mean, with respect
to eligible Participants who are Highly Compensated Employees as a group and to
eligible Participants who are not Highly Compensated Employees as a group, the
average of the decimal numbers obtained, as to each such Participant, by
dividing
          (i) his allocations described in subsection (b), by
          (ii) his Compensation for that portion of the Plan Year during which
he was eligible to contribute to his ATS Account or to receive allocations to
his ESOP Account.
          (b) The allocations described in this subsection are
          (i) allocations to his ATS Account, excluding any excess amounts
distributed to him pursuant to Section 18.4(b),
          (ii) allocations to his ESOP Account under Section 6.3(b),
          (iii) allocations to his PTS Account, to the extent that the
Administrator elects to take such allocations into account under
Section 6.11(b)(ii),
          (iv) allocations to his Qualified Matching Account and Qualified
Non-Matching Account to the extent the Administrator elects to take such
allocations into account under Section 6.11(b), and
          (v) allocations deemed to be personal contributions under
Section 3.5(b)(v).
          (c) (i) For purposes of this Section, all plans required to be taken
into account under Code Section 401(m)(2)(B) shall be treated as a single plan.
          (ii) This Section shall be applied separately with respect to each
“plan,” within the meaning of Treas. Reg. Section 1.401(m)-1(b)(4).
          (d) The Administrator may elect to expand the Compensation of a
Participant taken into account for purposes of subsection (a)(ii) to such
amounts received by him for that entire Plan Year; provided, however, that such
determination shall be applied uniformly to all Participants for the year in
question.
Section 1.21. - Current Obligations
          “Current Obligations” shall mean obligations of the Trust arising from
extensions of credit to the Trust, in connection with the purchase by the Trust
of Leveraged Company Stock, and either

8



--------------------------------------------------------------------------------



 



          (a) payable in cash within one year from the date of reference
pursuant to the terms of the applicable credit agreement, or
          (b) specified by the Administrator as subject to current payment with
Trust assets available therefor pursuant to the terms of this Plan.
Section 1.21A — DB Eligible Participant
          A “DB Eligible Participant” shall mean a Participant who is eligible
to accrue benefits under the Associate Retirement Plan for Employees of Avery
Dennison Corporation, a component plan under the Dennison Retirement Plan (or
any successor thereto).
Section 1.22. - Deferral Percentage
          (a) “Deferral Percentage” for a Plan Year shall mean, with respect to
eligible Participants who are Highly Compensated Employees as a group and to
eligible Participants who are not Highly Compensated Employees as a group, the
average of the decimal numbers obtained, as to each such Participant, by
dividing
          (i) the amount, if any, credited to his PTS Account for that Plan Year
in question under this Plan and any other plans which are aggregated with this
Plan under Code Section 401(k)(3)(A) (including any excess amounts described in
Code Section 402(g) if he is a Highly Compensated Employee but excluding any
excess amounts distributed to him pursuant to Section 18.4(b)) (and, to the
extent elected by the Administrator under Section 3.5(b) amounts credited to his
Qualified Account for that Plan Year), by
          (ii) his Compensation for that portion of the Plan Year during which
he was eligible to defer Compensation to his PTS Account.
          (b) The Administrator may elect to expand the Compensation of a
Participant taken into account for purposes of subsection (a)(ii) to such
amounts received by him for that entire Plan Year; provided, however, that such
determination shall be applied uniformly to all Participants for the year in
question.
          (c) This Section shall be applied separately with respect to each
“plan,” within the meaning of Treas. Reg. Section 1.401(k)-1(b)(4).
Section 1.23. - Deferred Compensation
          “Deferred Compensation” of a Participant shall mean an amount
contributed by the Company to the Plan for him under Section 5.1(a).
Section 1.24. - Direct Rollover
          “Direct Rollover” shall mean a payment by the Plan to an Eligible
Retirement Plan designated by a Distributee.
Section 1.25. - Distributee
          “Distributee” shall mean

9



--------------------------------------------------------------------------------



 



          (a) a Participant, former Participant, Merged Participant,
          (b) the Surviving Spouse or other designated Beneficiary of such a
Participant, or
          (c) a Spouse or former Spouse of such a Participant who is an
alternate payee under a qualified domestic relations order, as defined in Code
Section 414(p).
Section 1.26. - Disability Retirement
          “Disability Retirement” of a Participant or Merged Participant shall
mean his Separation from the Service as a result of mental or physical disease
or condition which entitles the Participant (or would entitle the Participant,
after expiration of applicable waiting periods,) to long term disability
benefits under the long term disability plan offered to its Employees by the
Company or, if such Participant does not participate in such plan, would entitle
the Participant to such benefits if he did participate.
Section 1.27. - Disability Retirement Date
          “Disability Retirement Date” of a Participant or Merged Participant
shall mean the date (prior to his Normal Retirement Date) fixed by the
Administrator for his Disability Retirement.
Section 1.28. - Eligible Retirement Plan
          (a) “Eligible Retirement Plan” shall mean
          (i) an individual retirement account (described in Code
Section 408(a)),
          (ii) an individual retirement annuity (described in Code Section
408(b) other than an endowment contract),
          (iii) an annuity plan (described in Code Section 403(a)),
          (iv) a qualified trust (described in Code Section 401(a)),
          (v) an annuity contract described in Code Section 403(b), or
          (vi) an eligible deferred compensation plan described in Code Section
457(b) which is maintained by an eligible employer described in Code
Section 457(e)(1)(A) (a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state) and which
agrees to separately account for amounts transferred into such plan from the
Plan,
that will accept a Distributee’s Eligible Rollover Distribution. This definition
shall apply to a Distributee who is a Participant, a Surviving Spouse of a
Participant or to a spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code Section 414(p).

10



--------------------------------------------------------------------------------



 



          (b) In addition, effective January 1, 2008, a Roth IRA (described in
Code Section 408A) is an Eligible Retirement Plan that may accept a
Distributee’s Eligible Rollover Distribution subject to the applicable rules for
such rollovers.
          (c) This definition of an Eligible Retirement Plan shall also apply in
the case of a distribution to a Surviving Spouse, or to a Spouse of former
Spouse who is an alternate payee under a qualified domestic relations order, as
defined in Code Section 414(p). However, in the case of an Eligible Rollover
Distribution to a non-Spouse Beneficiary, Eligible Retirement Retirement shall
mean only an individual retirement account described in Code Section 408(a) or
an individual retirement annuity described in Code Section 408(b). A Direct
Rollover to a non-Spouse Beneficiary must be accomplished through a direct
trustee-to-trustee transfer to an Eligible Retirement Plan described in the
preceding sentence.
Section 1.29. - Eligible Rollover Distribution
          (a) Except as provided in subsections (b) and (c), “Eligible Rollover
Distribution” shall mean any distribution of all or any portion of a
Participant’s, former Participant’s or Merged Participant ‘s Accounts to a
Distributee.
          (b) “Eligible Rollover Distribution” shall not mean any distribution
          (i) that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee ‘s Beneficiary,
          (ii) that is paid for a specified period of ten years or more,
          (iii) that is part of a series of distributions during a calendar year
to the extent that such distributions are expected to total less than $200 or a
total lump sum distribution which is equal to less than $200, as described in
Treas. Reg. Section 1.401(a)(31) — 1 A-11,
          (iv) that is a Hardship withdrawal pursuant to Section 9.2 and
Section 9.3,
          (v) to the extent such distribution is required under Code
Section 401(a)(9) except as provided in subsection (d) and Section 11.4(c),
          (vi) that is paid to a Beneficiary under Article XII other than the
Surviving Spouse or the spouse or former spouse of the Participant who is an
alternate payee under a qualified domestic relations order as defined in Code
Section 414(p),
          (vii) to the extent such distribution is not includable in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities), except as described in
subsection (c).
          (c) An Eligible Rollover Distribution shall include after-tax
contributions only to the extent such distribution is transferred to an Eligible
Retirement Plan described in Section 1.28(a)(i), (ii), (iv) or (v). Any such
transfers of after-tax contributions to an Eligible Retirement Plan described in
Section 1.28(a)(iv) or (v) must be accomplished through a direct
trustee-to-trustee transfer which provides for separate accounting for amounts
so transferred (including separately

11



--------------------------------------------------------------------------------



 



accounting for the portion of such distribution which is includable in gross
income and the portion of such distribution which is not so includable).
          (d) A Distributee who receives an amount that would have been a 2009
RMD (as defined in Section 11.4(c)) may direct the Administrator or its delegate
to transfer such amount to an Eligible Retirement Plan in a Direct Rollover.
Section 1.30. - Employee; Leased Employee
          (a) “Employee” shall mean any person who renders services to the
Company in the status of an employee as the term is defined in Code
Section 3121(d), including any United States citizen employed by a foreign
subsidiary of the Company to which there applies an agreement under Code
Section 3121(1) and if no contributions to a funded plan of deferred
compensation (whether or not a plan described in Code Sections 401(a), 403(a),
or 405(a)) are provided by any other person with respect to the compensation
paid to such citizen by the foreign subsidiary. “Employee” shall also include
any Included Affiliate Employee and any citizen of a foreign country who is
employed by the Company or a Company Affiliate in the United States and is
thereby prevented from participating in a thrift or savings plan maintained by
the Company or a Company Affiliate for citizens of a foreign country. Except as
provided in subsection 1.35(b) and Section 1.36, “Employee” shall not include
          (i) Leased Employees treated as Employees of the Company pursuant to
Code Sections 414(n) and 414(o),
          (ii) employees of a Company Affiliate that is not a Company,
          (iii) any person who participates in The Avery Dennison Pension Plan
for Key International Expatriate Staff (TCN),
          (iv) any person whose services with the Company are performed pursuant
to a contract or an arrangement that purports to treat the individual as an
independent contractor even if such individual is later determined (by judicial
action or otherwise) to have been a common law employee of the Company rather
than an independent contractor, or
          (v) any employee who is listed on Exhibit 4 of the Plan which is
attached hereto and incorporated in the Plan by this reference. The Vice
President, Compensation and Benefits of Avery Dennison Corporation is authorized
to amend Exhibit 4 as described in this paragraph and Section 1.37.
          (b) For purposes of subsection (a), a “Leased Employee” means any
individual who is not an Employee of the Company who provides services to the
Company if
          (i) such services are provided pursuant to an agreement between the
Company and any other person,
          (ii) such individual has performed such services for the Company or a
Company Affiliate on a substantially full-time basis for at least one year, and
          (iii) such services are performed under primary direction of control
by the Company.

12



--------------------------------------------------------------------------------



 



Section 1.31. - ERISA
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
Section 1.32. - ESOP Account
          “ESOP Account” of a Participant shall mean his individual account
established in accordance with Section 6.2(a), together with such other accounts
received by this Plan in a trust-to-trust transfer, as the Administrator shall
designate.
Section 1.33. - [Reserved.]
Section 1.34. - Hardship
          (a) “Hardship” of a Participant as determined by the Administrator in
its discretion on the basis of all relevant facts and circumstances and in
accordance with the following nondiscriminatory and objective standards,
uniformly interpreted and consistently applied, and without regard to the
existence of other resources which are reasonably available to the Participant
in question, shall mean any one or more of the following:
          (i) Unreimbursed expenses for medical care described in Code Section
213(d) previously incurred by him, his spouse, or his dependent (as described in
Code Section 152 and, for Plan Years beginning on or after January 1, 2005,
without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)) or necessary
for him, his spouse or his dependent to obtain medical care.
          (ii) Costs directly related to the purchase (excluding mortgage
payments) of a principal residence for him.
          (iii) Payment of tuition and related educational fees for the next
twelve months of post-secondary education for him, his spouse, children, or his
dependents (as so described).
          (iv) Payments necessary to prevent his eviction from his principal
residence, or foreclosure on the mortgage of his principal residence.
          (v) Payments for burial or funeral expenses for his parent, spouse,
children or dependents (as so described).
          (vi) Expenses for the repair of damage to his principal residence that
would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).
          (vii) Any other event identified by the Commissioner of Internal
Revenue in revenue rulings, notices and/or other documents of general
applicability for inclusion in the foregoing list.

13



--------------------------------------------------------------------------------



 



          (viii) Costs and expenses for any of the following which constitute an
immediate and heavy financial need of the Participant, if as to him, it is a
rare and unusual event.
          a Withholding and/or payment of taxes attributable to a Hardship
withdrawal.
          b Any of the following events if the event described in the last
sentence of Section 15.14(b)(viii) has occurred:
          1 The purchase or repair of a vehicle for his transportation to and
from work at the Company when no other method of such transportation (including
rental or lease of a vehicle) is reasonably available.
          2 The payment of his taxes when necessary to avoid penalties or
seizure of his property.
          3 The satisfaction of a substantial judgment, award, fine, levy,
garnishment or other liability of his.
          4 An increase in the size of, or of living space in, his principal
residence, when reasonably necessary for the housing of his immediate family
and/or dependents (as so described).
          5 Repair or reconstruction of his principal residence due to fire,
flood, wind, earthquake, vandalism or other casualty.
          6 Any other event of equal seriousness and financial impact.
          (b) A financial need shall not constitute a Hardship unless
satisfaction thereof requires at least $1,000.00 (or the entire principal amount
of the Participant’s PTS Account, if less).
          (c) A financial need shall not fail to qualify as immediate and heavy
merely because such need was reasonably foreseeable by the Participant or
voluntarily incurred by him.
Section 1.35. - Highly Compensated Employee
          (a) For any Plan Year, a “Highly Compensated Employee” shall mean any
Employee who
          (i) in the previous Plan Year had Statutory Compensation in excess of
$80,000 (adjusted as described in Code Section 414(q)(1)), and was in the group
consisting of the top twenty percent of Employees when ranked by Statutory
Compensation for such previous Plan Year (determined after excluding the
Employees described in Code Sections 414(q)(5) and 414(q)(8)), or

14



--------------------------------------------------------------------------------



 



          (ii) in the previous Plan Year or the current Plan Year was a five
percent owner of the Company or a Company Affiliate (within the meaning of Code
Section 414(q)(2)),
and any former Employee, who during the Plan Year in which he separated from the
Service or during any Plan Year ending on or after his fifty-fifth birthday, was
a highly compensated employee, as defined in Code Section 414(q).
          (b) For purposes of this Section, “Employee” shall include leased
Employees treated as Employees of the Company or a Company Affiliate pursuant to
Code Section 414(n) or 414(o) and shall include Employees of a Company
Affiliate, but shall not include an Employee who is on a leave of absence
throughout the Plan Year, or an Employee who will not attain age 55 before the
last day of such Plan Year and who receives Statutory Compensation for the Plan
Year in an amount less than 50% of such Employee’s average annual Statutory
Compensation for the three consecutive calendar years preceding the Plan Year
during which such Employee received the greatest amount of Statutory
Compensation (or the total period of the Employee’s employment by the Company or
any Company Affiliate, if less).
Section 1.36. - Hour of Service
          (a) “Hour of Service” of an Employee (including a leased Employee
pursuant to Code Sections 414(n) and (o)) shall mean the following:
          (i) Each hour for which he is paid or entitled to payment by the
Company or a Company Affiliate for the performance of services.
          (ii) Each hour in or attributable to a period of time during which he
performs no duties (irrespective of whether he has had a Separation from the
Service) due to a vacation, holiday, illness, incapacity (including disability),
layoff, jury duty, military duty or a leave of absence for which he is so paid
or so entitled to payment by the Company or a Company Affiliate, whether direct
or indirect; provided, however, that no such hours shall be credited to an
Employee if attributable to payments made or due under a plan maintained solely
for the purpose of complying with applicable workers’ compensation, unemployment
compensation or disability insurance laws or to a payment which solely
reimburses the Employee for medical or medically related expenses incurred by
him.
          (iii) Each hour for which he is entitled to back pay, irrespective of
mitigation of damages, whether awarded or agreed to by the Company or a Company
Affiliate.
          (iv) Each hour while on an unpaid leave pursuant to the Family and
Medical Leave Act of 1993 for which he would have been paid or entitled to
payment by the Company or a Company Affiliate had he been performing services.
          (b) Hours of Service under subsections (a)(ii) and (a)(iii) shall be
calculated in accordance with 29 C.F.R. § 2530.200b-2(b). Each Hour of Service
shall be attributed to the Plan Year in which it occurs except to the extent
that the Company, in

15



--------------------------------------------------------------------------------



 



accordance with 29 C.F.R. § 2530.200b-2(c), credits such Hour to another
computation period under a reasonable method consistently applied.
          (c) The Hours of Service of an Employee occurring prior to December 1,
1976 shall be determined by the Administrator from reasonably accessible records
by means of appropriate calculations and approximations or, if such records are
insufficient to make an appropriate determination, by reasonable estimation.
          (d) Any reference to “Company” with respect to periods before June 15,
2007 shall include Paxar Corporation and with respect to periods before April 1,
2008 shall include DM Label, Inc. for purposes of Section 1.77.
          (e) For each employee of Aramark Facility Services on December 31,
2008 who becomes an Employee on January 1, 2009, any reference to “Company” for
periods before January 1, 2009 shall include Aramark Facility Services for
purposes of Section 1.77.
Section 1.37. - Included Affiliate Employee
          “Included Affiliate Employee” shall mean any person who is employed by
a Company Affiliate and would not be an Employee but for the fact that such
person or group is listed on Exhibit 4 of the Plan.
Section 1.38. - Leveling Method
          The Leveling Method refers to the following two step method of
determining the total dollar amount of excess contributions (within the meaning
of Reg. Sections 1.401(k)-2(b)(2)(iii)) or excess aggregate contributions
(within the meaning of Reg. Section 1.401(m)-2(b)(2)(iii)) and apportioning such
excess contributions (or excess aggregate contributions) among the Highly
Compensated Employees in question so that the appropriate action may be taken by
the Administrator as set forth in Section 3.5(b) or Section 6.11(b):
          (a) The actual deferral ratio (or actual contribution ratio) of the
Highly Compensated Employee with the highest actual deferral ratio (or actual
contribution ratio) shall be reduced to equal that of the Highly Compensated
Employee with the next highest actual deferral ratio (or actual contribution
ratio) and this process shall be repeated until Section 3.5(a) (or
Section 6.11(a)) is satisfied.
          (b) The amount determined under subsection (a) shall be apportioned
among the Highly Compensated Employees such that the allocations of the Highly
Compensated Employee with the highest dollar amount of allocations described in
Section 1.22(a)(i) (or Section 1.20(b) as applicable) for the Plan Year in
question shall be reduced by the amount required to cause the Highly Compensated
Employee’s allocations to equal the dollar amount of the Highly Compensated
Employee with the next highest dollar amount of such allocations and this
process shall be repeated to the extent required so that the total reductions
equal the amount determined under subsection (a). If a lesser reduction, when
added to the dollar amount already reduced, would equal the total dollar amount
determined under subsection (a), the lesser reduction shall apply. The
Administrator shall then take the appropriate action (i.e., recharacterization,
distribution or forfeiture) with respect to such

16



--------------------------------------------------------------------------------



 



reductions (together with the required amount of income thereon) as described in
Section 3.5(b) (or Section 6.11(b) as applicable).
Section 1.39. - Leveraged Company Stock
          “Leveraged Company Stock” shall mean any Company Stock that is
acquired by the Trustee with the proceeds of a loan made or guaranteed by the
Company or any other party constituting a disqualified person within the meaning
of Code Section 4975(e)(2), or any successor statute, as amended from time to
time.
Section 1.40. - Merged Participant
          “Merged Participant” shall mean any person who is not a Participant
but was a participant in
          (a) a plan which merged with, or transferred accounts to the Savings
Plan or the Plan as described in the applicable Supplement and/or
          (b) the Savings Plan as described in Supplement H,
for whom the Company maintains one or more Accounts as described in the
applicable Supplements.
Section 1.41. - Merger
          “Merger” shall mean the merger of the Savings Plan into the Plan as
described in the preamble of this Amendment to the Plan.
Section 1.42. - Military Leave
          Any Employee who leaves the Company or a Company Affiliate directly to
perform service in the Armed Forces of the United States or in the United States
Public Health Service under conditions entitling him to reemployment rights, as
provided in the laws of the United States, shall, solely for purposes of the
Plan and irrespective of whether he is compensated by the Company or a Company
Affiliate during such period of service, be on Military Leave. An Employee’s
Military Leave shall expire if such Employee voluntarily resigns from the
Company or such Company Affiliate during such period of service or if he fails
to make application for reemployment within the period specified by such laws
for the preservation of his reemployment rights. For purposes of computing an
Employee’s Service, no more than 365 days of Service shall be credited for any
Military Leave except as required by Treas. Reg. § 1.410(a)-7(b)(6)(iii).
Section 1.43. - Normal Retirement
          “Normal Retirement” of a Participant or Merged Participant shall mean
his Separation from the Service upon his Normal Retirement Date, or after such
date (except by death) as permitted under Article XI.
Section 1.44. - Normal Retirement Date
          “Normal Retirement Date” of a Participant or Merged Participant shall
mean the first day of the month coinciding with or next following his
sixty-fifth birthday.

17



--------------------------------------------------------------------------------



 



Section 1.45. - Option Stock
          “Option Stock” shall mean Company Stock that is distributed to a
Qualified Holder if, at the time of distribution, such Company Stock is not
publicly traded.
Section 1.46. - Participant
          “Participant” shall mean any person included in the Plan as provided
in Article II.
Section 1.47. - Pay
          “Pay” of a Participant for a Plan Year shall mean his Compensation for
a Payday but without regard to any limitation imposed by Code
Section 401(a)(17).
Section 1.48. - Payday
          “Payday” of a Participant shall mean the regular and recurring
established day for payment of Compensation to Employees in his classification
or position.
Section 1.49. - Plan
          “Plan” shall mean the Avery Dennison Corporation Employee Savings
Plan, previously known as The Stock Holding and Retirement Enhancement Plan of
Avery Dennison Corporation including, as context requires, the Savings Plan
which merged into the Plan, effective following the close of business on
November 30, 1997 as described in Supplement H as well as the plans which merged
with or transferred assets into the Savings Plan prior to the Merger as
described in Supplements A-G and those plans which merged with and into the Plan
after the Merger as described in Supplements J-O.
Section 1.50. - Plan Representative
          “Plan Representative” shall mean any person or persons designated by
the Administrator to function in accordance with the Rules of the Plan.
Section 1.51. - Plan Year
          “Plan Year” shall mean the calendar year, resulting in a short Plan
Year from December 1 through December 31, 2008.
Section 1.52. - Pretax Savings (“PTS”) Account
          “Pretax Savings Account” (“PTS Account”) of a Participant, consisting
of his Basic PTS Account and his Unmatched PTS Account together with such other
accounts received by this Plan in a trust-to-trust transfer, as the
Administrator shall designate, shall mean his individual Account established in
accordance with Section 6.1.
Section 1.53. - Qualified Account
          “Qualified Account” of a Participant shall mean his individual account
in the Trust Fund, if any, established in accordance with Section 6.2(b),
pursuant to Sections 3.5 and 6.11,

18



--------------------------------------------------------------------------------



 



together with such other accounts received by this Plan in a trust-to-trust
transfer, as the Administrator shall designate.
Section 1.54. - Qualified Holder
          “Qualified Holder” shall mean the Participant or Beneficiary receiving
a distribution of Company Stock from Stock Accounts, any other party to whom
such stock is transferred by gift or by reason of death and any trustee of an
individual retirement account (as defined under Code Section 408) to which all
or any portion of such distributed Company Stock is transferred pursuant to a
tax-free “rollover” transaction satisfying the requirements of Code Section 402.
Section 1.55. - Qualified Matching Account
          “Qualified Matching Account” of a Participant shall mean the portion
of his Qualified Account established in accordance with Section 6.2(b).
Section 1.56. - Qualified Non-Matching Account
          “Qualified Non-Matching Account” of a Participant shall mean the
portion of his Qualified Account established in accordance with Section 6.2(b).
Section 1.57. - Rollover Account
          “Rollover Account” of an Employee shall mean his individual account in
the Trust Fund established in accordance with Section 15.12, together with such
other accounts received by this Plan in a trust-to-trust transfer, as the
Administrator shall designate.
Section 1.58. - Rules of the Plan
          “Rules of the Plan” shall mean the rules adopted by the Administrator
pursuant to Section 15.1(a)(iii) for the administration, interpretation or
application of the Plan.
Section 1.59. - Savings Plan
          “Savings Plan” shall mean the Avery Dennison Corporation Employee
Savings Plan as it existed prior to the Merger.
Section 1.60.- Separation from the Service
          (a) “Separation from the Service” of an Employee shall mean his
resignation from or discharge by the Company or a Company Affiliate, or his
death, Normal or Disability Retirement but not his transfer among the Company
and Company Affiliates.
          (b) A leave of absence or sick leave authorized by the Company or a
Company Affiliate in accordance with established policies, a vacation period, a
temporary layoff for lack of work or a Military Leave shall not constitute a
Separation from the Service; provided, however, that

19



--------------------------------------------------------------------------------



 



          (i) continuation upon a temporary layoff for lack of work, sick leave,
vacation or leave of absence for a period in excess of twelve months shall be
considered a discharge effective as of the expiration of the twelfth month of
such period, and
          (ii) failure to return to work upon expiration of any leave of
absence, sick leave, or vacation or within three days after recall from a
temporary layoff for lack of work, or upon expiration of a Military Leave shall
be considered a resignation effective as of the commencement of any such leave
of absence, sick leave, vacation, temporary layoff or Military Leave except that
if the Employee fails to return to work because he has died or attained age
sixty-five, he shall be deemed to have resigned on the date of his death or
attainment of age sixty-five, as applicable.
Section 1.61. - Service
          “Service” of an Employee, expressed in days, shall mean the period of
elapsed time which, or the sum of such periods each of which, is measured from
          (a) his first Hour of Service, or his first Hour of Service following
a Break in Service Year, as the case may be, to
          (b) (i) the first day of his first subsequent Break in Service Year,
or
               (ii) the first day of the twelve month period immediately
preceding the first day of his first subsequent Break in Service Year if the
Break in Service Year occurs for the reasons described in Section 1.12(a)(ii).
Section 1.62. - Spousal Consent
          “Spousal Consent” to an election, designation or other action of a
Participant, former Participant or Merged Participant, shall mean the written
consent thereto of the spouse of such Participant, witnessed by a Plan
Representative or a notary public, which acknowledges the effect of such
election on the rights of the spouse, and, in the case of consent to a
Beneficiary designation, with such designation not being changeable without
further Spousal Consent unless the prior Spousal Consent expressly permits such
changes without the necessity of further consent. Spousal Consent shall be
deemed to have been obtained if it is established to the satisfaction of the
Plan Representative that it cannot actually be obtained because there is no
spouse, or because the spouse could not be located, or because of such other
circumstances as the Secretary of the Treasury by regulation may prescribe. Any
Spousal Consent shall be effective only with respect to the spouse in question.
Section 1.63. - Spouse; Surviving Spouse
          “Spouse” or “Surviving Spouse” of a Participant, former Participant or
Merged Participant shall mean the spouse to whom he was married throughout the
365-day period ending on the date of his death; provided, however, that to the
extent required by a qualified domestic relations order issued in accordance
with Code Section 414(p), a former Spouse shall be treated as a Surviving
Spouse.

20



--------------------------------------------------------------------------------



 



Section 1.64. - Statutory Compensation
          (a) “Statutory Compensation” of a Participant for any Plan Year shall
mean his total taxable remuneration received from the Company and all Company
Affiliates in that Plan Year for services rendered as an Employee,
          (i) and including any elective deferral as defined in Code
Section 402(g)(3) and any amounts not includable in gross income by reason of
Code Section 125 (cafeteria plan) (whether or not such amount is “deemed
Section 125 compensation” within the meaning of Revenue Ruling 2002-27), Code
Section 132(f)(4) (qualified transportation fringe benefit) or Code Section 457
(deferred compensation plan of state and local governments and tax-exempt
organizations),
          (ii) and excluding
               a Company and Company Affiliate contributions to a deferred
compensation plan (to the extent includable in the Participant’s gross income
solely by reason of Code Section 415) or to a simplified employee pension plan
(to the extent deductible by the Participant) and any distribution from a
deferred compensation plan (other than an unfunded, non-qualified plan),
               b amounts realized from the exercise of a non-qualified stock
option or taxable by reason of restricted property becoming freely tradable or
free of a substantial risk of forfeiture, as described in Code Section 83,
               c amounts realized from the sale, exchange or other disposition
of stock acquired under a qualified stock option and
               d other amounts which receive special tax benefits such as
premiums for group-term life insurance (but only to the extent that the premiums
are not includible in the gross income of the Employee) except as otherwise
provided in subsection (a) and Company or Company Affiliate contributions toward
the purchase of an annuity contract described in Code Section 403(b) (whether or
not excludable from the Participant’s gross income),
but in no event greater than the limit described in Code Section 401(a)(17)
(which, effective as of December 1, 2007, is $225,000) (adjusted for increases
in the cost of living described in Code Section 401(a)(17)(B)).
          (b) Except as described in subsection (c), Statutory Compensation for
the Plan Year must be actually paid or made available to the Participant (or, if
earlier, includible in the gross income of the Participant) within the Plan Year
and it must be paid or treated as paid prior to his severance from employment
within the meaning of Treas. Reg. Section 1.415(a)-1(f)(5). Notwithstanding the
foregoing, Statutory Compensation for a Plan Year shall include amounts earned
but not paid during the Plan Year solely because of the timing of payroll
periods and pay dates if the following requirements are satisfied:
          (i) these amounts are paid during the first few weeks of the next Plan
Year;

21



--------------------------------------------------------------------------------



 



          (ii) the amounts are included on a uniform and consistent basis with
respect to all similarly situated Participants, and
          (iii) no such Statutory Compensation is included in more than one Plan
Year.
          (c) (i) Notwithstanding subsection (b), any amount described in
paragraphs (ii) or (iii) does not fail to be Statutory Compensation for a
Participant merely because it is paid after his severance from employment
provided that it is paid by the later of 2 1/2 months after his severance from
employment or the end of the Plan Year that includes the date of his severance
from employment.
          (ii) An amount is described in this paragraph if it is
               a regular compensation for services during the Participant’s
regular working hours or compensation for services outside the Participant’s
regular working hours (such as overtime or shift differential, commissions,
bonuses or other similar payments), and
               b the payment would have been paid to the Participant prior to
his severance from employment if he had continued employment with the Company or
Company Affiliate.
          (iii) An amount is described in this paragraph if it is
               a payment for unused accrued bona fide sick, vacation or other
leave, but only if the Participant would have been able to use the leave if his
employment had continued, or
               b received by the Participant pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
Participant at the same time if the Participant had continued in employment with
the Company or Company Affiliate and only to the extent it is includible in the
Participant’s gross income;
provided, however, that such amounts would have been included in the definition
of Statutory Compensation if they were paid prior to the Participant’s severance
from employment with the Company or Company Affiliate.
          (d) Statutory Compensation shall include payments to:
          (i) an individual who does not currently perform services for the
Company or a Company Affiliate by reason of qualified military service (as
defined in Code Section 414(u)(1)) to the extent those payments do not exceed
the amounts the individual would have received if he had continued to perform
services for the Company or Company Affiliate rather than entering into
qualified military service; or
          (ii) a Participant who is permanently and totally disabled within the
meaning of Code Section 22(e)(3) if the conditions described in Treas. Reg.
Section 415(c)-2(g)(4)(ii) are satisfied.

22



--------------------------------------------------------------------------------



 



          (e) Statutory Compensation shall not include the following
post-severance payments:
          (i) severance payments or parachute payments within the meaning of
Code Section 280G(b)(2) if they are paid after severance from employment; and
          (ii) post-severance payments from a nonqualified unfunded deferred
compensation plan unless the payments would have been paid at that time without
regard to the Participant’s severance from employment.
Section 1.65. - Stock Account
          A “Stock Account” of a Participant shall mean his ESOP Account and, as
required by context, the portion of his Accounts which is invested in the
Company Stock Fund, together with such other accounts received by this Plan in a
trust-to-trust transfer, as the Administrator shall designate. For purposes of
Section 6.10 (including Sections A6.10, E6.10, F6.10 and H6.10), Stock Account
shall mean only that portion of a Participant’s Stock Account held in Company
Stock.
Section 1.66. - Subfund
          “Subfund” shall mean one of the investment funds of the Trust Fund
which is authorized by the Administrator at the time of reference.
Section 1.67. - Supplement
          “Supplement” or “Supplements” shall mean, as the context indicates,
any one or more of the Supplements to the Plan which are attached hereto and are
incorporated in the Plan by this reference which modify and supplement the Plan
in order to document a merger with or transfer of accounts to the Savings Plan
or the Plan and the treatment thereof.
Section 1.68. - Suspense Account
          “Suspense Account” shall mean the special Trust Fund Account
established and maintained pursuant to the provisions of Sections 6.7 and 6.8
for the purpose of holding Leveraged Company Stock (until such Company Stock is
released and allocated in accordance with the applicable provisions of this
Plan) and cash, and shall include the “Suspense Account” that existed under the
Savings Plan.
Section 1.69. - Trust
          “Trust” shall mean the trust established pursuant to the Trust
Agreement.
Section 1.70. - Trust Agreement
          “Trust Agreement” shall mean that certain Avery Dennison Master
Defined Contribution Plan Trust Agreement providing for the investment and
administration of the Trust Fund. By this reference, the Trust Agreement is
incorporated herein.

23



--------------------------------------------------------------------------------



 



Section 1.71. - Trust Fund
          “Trust Fund” shall mean the fund established under the Trust Agreement
by contributions made by the Company, Participants and Merged Participants
pursuant to the Plan, and from which any distributions under the Plan are to be
made. It shall be composed of separate Subfunds as described in Section 1.66.
Section 1.72. - Trustee
          “Trustee” shall mean the Trustee under the Trust Agreement.
Section 1.73. - Unmatched ATS Account
          “Unmatched ATS Account” of a Participant shall mean the portion of his
ATS Account so designated, as described in Section 4.4.
Section 1.74. - Unmatched PTS Account
          “Unmatched PTS Account” of a Participant shall mean his individual
Account established in accordance with Section 6.1.
Section 1.75. - Valuation Date
          “Valuation Date” shall mean the close of every business day.
Section 1.76. - Vested
          “Vested,” when used with reference to a Participant’s or Merged
Participant’s Accounts, shall mean non-forfeitable.
Section 1.77. - Years of Vesting Service
          (a) Subject to subsection (b), “Years of Vesting Service” of an
Employee, measured in years and determined as of the point in time in question,
shall mean 1/365th of his days of Service (ignoring any fraction in the result).
          (b) “Years of Vesting Service” shall also include all service treated
as “Vesting Service” under the provisions of
          (i) the Paxar Corporation Employee Savings and Protection Plan as in
effect before employer contributions accounts were fully vested thereunder on
January 1, 2002, and
          (ii) the DM Label, Inc. Salary Savings Plan.

24



--------------------------------------------------------------------------------



 



ARTICLE II.
ELIGIBILITY
Section 2.1. - Requirements for Participation
          (a) Present Participants in the Plan shall continue to participate in
the Plan.
          (b) Except as provided in subsections (c) and (d), any other person
who on the first day of any calendar month
          (i) is an Employee; and
          (ii) is not employed in a Bargaining Unit
shall become a Participant on such day.
          (c) Any Participant whose participation terminates shall again become
a Participant effective as of his first subsequent Hour of Service as an
Employee provided that he satisfies subsection (b).
          (d) A former Employee who was not an Employee on the first day of the
calendar month on which he first met all other eligibility requirements shall
become a Participant effective as of his first subsequent Hour of Service as an
Employee provided that he satisfies subsection (b).
Section 2.2. - Automatic Enrollment
          (a) Except as provided in subsection (b), each eligible Employee shall
automatically contribute that whole number percentage of his Compensation to his
PTS Account which is set forth in Exhibit 5 of the Plan, effective as of the
first Payday following his first Hour of Service unless the Employee
affirmatively elects to receive cash or make a contribution to his PTS Account
in a different specified amount within the limits of Section 3.1(a) in
accordance with Section 2.3. This contribution or election shall be effective
for all subsequent Paydays unless the automatic contribution or election to
receive cash is superseded by a subsequent election by the Participant, as
described in Section 3.2 or 3.3. The Vice President, Compensation and Benefits
of Avery Dennison Corporation is authorized to amend Exhibit 5 to reflect new
automatic contribution percentages as described in this paragraph.
          (b) Solely with respect to each eligible Employee who was an active
participant in the Paxar Corporation Employee Savings and Protection Plan or the
DM Label, Inc. Salary Savings Plan on December 31, 2008 and becomes a
Participant in this Plan as of January 1, 2009, the automatic enrollment
provisions of Section 2.2(a) do not apply. Instead, each such Participant shall
automatically contribute to his PTS Account that percentage of his Compensation
(if any) which he elected to contribute under the Paxar Corporation Employee
Savings Plan or the DM Label, Inc. Salary Savings Plan, as applicable, as of
December 31, 2008, effective as of his first Payday as a Participant under the
Plan unless such Participant affirmatively elects to receive cash or make a
contribution in a different specified amount in accordance with Article III of
the Plan after January 1,

25



--------------------------------------------------------------------------------



 



2009. This contribution election shall be effective for all subsequent Paydays
unless it is superseded by a subsequent election of the Participant.
Section 2.3. - Notice of Right to Receive Cash and Election
          (a) Initial Notice.
          (i) As soon as administratively feasible after the eligible Employee’s
first Hour of Service, each eligible Employee shall receive written notice of
his right to receive cash instead of the automatic contribution to his PTS
Account in the applicable amount described in Exhibit 5 or to make a
contribution to his PTS Account in a different specified amount. Notwithstanding
the foregoing, such written notice shall be treated as provided timely if it is
provided as soon as practicable after the first date that the automatic
contribution becomes effective for the eligible Employee which is prior to the
pay date for the payroll period that includes the date the Employee becomes
eligible.
          (ii) After receiving the notice, the eligible Employee shall have an
effective opportunity to affirmatively elect to receive cash instead of the
automatic contribution to his PTS Account or to contribute another specified
amount to his PTS Account within the limits of Section 3.1(a). Any such
automatic contribution or election to receive cash may be suspended or otherwise
changed in accordance with the Rules of the Plan. The opportunity to make these
elections will be available during the “opt-out period” established by the
Administrator and which shall be at least 30 days long. However, a Participant
who makes an affirmative election to make contributions to his PTS Account
before the opt-out period expires, may begin such contributions as soon as
administratively feasible after his election is filed with the Administrator or
its delegate.
          (b) Annual Notice. At least 30 days (and not more than 90 days) before
the beginning of each Plan Year, each Employee who is covered in the automatic
contribution arrangement shall receive written notice of his right to receive
cash instead of the automatic contribution or to make a contribution to his PTS
Account in a different specified amount in accordance with the requirements set
forth in Code Section 414(w)(4).
Section 2.4. - Inactive Status
          (a) A Participant who is transferred directly to a Company Affiliate
that is not a Company or to a position or classification which is within a
Bargaining Unit, shall thereupon cease to be an Active Participant, except where
after such transfer such Participant is an Included Affiliate Employee.
          (b) All provisions of the Plan shall otherwise continue to apply to
such Participant, except that he shall not make PTS contributions under
Article III or make ATS contributions under Article IV or share in allocations
under Article VI and Section 18.4 while he is not an Active Participant.
          (c) If such a Participant is retransferred to a position or
classification with the Company which is not within a Bargaining Unit, he shall
thereupon again be an Active Participant, may again make PTS contributions under
Article III and make ATS contributions under Article IV and shall share in
allocations under Article VI and Section 18.4.

26



--------------------------------------------------------------------------------



 



          (d) A Participant who ceases to be an employee of a Company shall
cease to be an Active Participant and shall not be eligible to make PTS
contributions under Article III and ATS contributions under Article IV and shall
not share in allocations under Article VI and Section 18.4 for periods beginning
thereafter. In addition, the Participant shall cease to accrue Years of Vesting
Service for any period after he ceases to be an employee of a Company or a
Company Affiliate.
ARTICLE III.
PRETAX SAVINGS CONTRIBUTIONS
Section 3.1. - PTS Contributions
          (a) Each Participant may elect, in accordance with the Rules of the
Plan, to defer to his PTS Account for any Plan Year, the sum of
          (i) the lesser of
               A the sum of
               1 any whole number percentage of his Compensation (which does not
exceed the limit established by the Vice President, Compensation and Benefits of
Avery Dennison Corporation as set forth in Exhibit 5) for such Plan Year (or
other applicable period); provided, however, that such election may, solely for
administrative purposes, be treated as a percentage of the Participant’s Pay,
and
               2 any excess credits permitted to be contributed hereto under the
Avery Dennison Corporation’s Flex Benefits Program, and
               B except as provided in subsection (c), the excess of the limit
under Code Section 402(g) (as adjusted for any income allocable to such amount
through the end of the calendar year) over any amounts described in Code
Section 402(g)(3) for such calendar year and not deferred hereunder, and
          (ii) any deferrals permitted under subsection (b).
          (b) Each Catch-Up Eligible Participant may make additional deferrals
to his PTS Account for a Plan Year in the maximum amount permitted under Code
Section 414(v) and Treas. Reg. Section 1.414(v)-1 (or any successor thereto). A
Participant’s election under paragraph 3.1(a)(ii) for any Plan Year shall not
take effect until he has received his maximum Company contribution described in
Section 6.3(b) for the Plan Year. The Administrator shall apply the rules
described in subsection (e) as necessary until the Participant has received his
maximum contribution under Section 6.3(b).
          (c) (i) For Participants who are DB Eligible Participants, the first
six percent of Compensation so deferred shall be held for contribution to the
Participant’s Basic PTS Account, and the excess, if any, for his Unmatched PTS
Account.

27



--------------------------------------------------------------------------------



 



          (ii) For Participants who are not DB Eligible Participants, the first
four percent of Compensation so deferred shall be held for contributions to the
Participant’s Basic PTS Account, and the excess, if any for his Unmatched PTS
Account.
     (d) (i) Subject to paragraph (ii), a Participant may elect to contribute
the amounts of his Compensation to his PTS Account and ATS Account which is set
forth in Exhibit 5 during the periods described therein.
          (ii) In order to satisfy nondiscrimination requirements under the
Code, a Participant who is a Highly Compensated Employee for the period in
question, may elect to contribute the amounts of his Compensation to his PTS
Account which is set forth in Exhibit 5 during the periods described therein.
          (iii) The Vice President, Compensation and Benefits of Avery Dennison
Corporation is authorized to adopt any amendment to Exhibit 5 to reflect new
contribution limits under the Plan.
          (e) Any election under subsection (a) for a Participant who, in the
Plan Year in question, has made his maximum contribution to his PTS Account for
such Plan Year, shall automatically convert to an election under Section 4.1(a)
in accordance with the Rules of the Plan.
          (f) [Reserved.]
Section 3.2. - Suspension of Deferral
          A Participant may, upon such prior notice to the Administrator or its
designated agent as is required under the Rules of the Plan, elect to suspend
deferral of his Compensation.
Section 3.3. - Commencement, Resumption or Change of Deferred Compensation
          As permitted under the Rules of the Plan,
          (a) a Participant in the Plan who previously declined to defer a
percentage of his Compensation may, upon such prior notice to the Administrator
or its designated agent as required under the Rules of the Plan, elect to
commence deferral of his Compensation under Section 3.1 within the limits
thereof;
          (b) after he has suspended deferral of his Compensation under
Section 3.2, a Participant may, upon notice to the Administrator or its
designated agent as required under the Rules of the Plan, elect to resume
deferral of his Compensation under Section 3.1 within the limits thereof; and
          (c) a Participant may, upon prior notice to the Administrator or its
designated agent as required under the Rules of the Plan, elect to change his
rate of deferral of his Compensation within the limits of Section 3.1.

28



--------------------------------------------------------------------------------



 



Section 3.4. - Deposit in Trust
          A Participant’s deferrals shall be transmitted to the Trustee in
accordance with subsections 5.1(a) and 5.3(a) and shall be invested by the
Trustee in accordance with Article VII.
Section 3.5. - Deferral Percentage Fail-Safe Provisions
          (a) For each Plan Year, the Deferral Percentage with respect to
Participants who are Highly Compensated Employees for the current Plan Year,
shall be
          (i) not more than 125 percent of, or
          (ii) not more than two percentage points higher than, and not more
than twice,
the Deferral Percentage for such Plan Year with respect to Participants who are
not Highly Compensated Employees for the preceding Plan Year (using the
definition of such term that was in effect during such preceding Plan Year)
(“Prior Year Testing Method”), or such other amount as may be required by
Treasury Regulations under Code Section 401(m)(9). The Administrator may elect
to apply the Deferral Percentage for the group of Participants who are not
Highly Compensated Employees based on the current Plan Year rather than the
preceding Plan Year (“Current Year Testing Method Election”) and, if such
election is made, the election shall be set forth in Exhibit 2. The Current Year
Testing Method Election once made shall apply for all subsequent Plan Years
unless changed by the Company to the Prior Year Testing Method; provided,
however, that a Company’s Current Year Testing Method Election may be changed to
the Prior Year Testing Method only as described in Treas. Reg.
Section 1.401(k)-2(c)(1). To the extent necessary to achieve such result (and
notwithstanding Sections 5.1(a) and 6.3(c)) as of the end of each Plan Year, the
Administrator shall take or cause to be taken one or more of the actions listed
in subsection (b).
          (b) In order to achieve the result described in subsections (a), the
following actions shall be taken, as provided under Code Section 401(k), the
regulations thereunder and the Rules of the Plan, in the order selected by the
Administrator and to the extent necessary:
          (i) The Administrator shall make any one or both of the elections
provided in Section 1.19(b).
          (ii) To the extent permitted by Code Section 401(a)(4) and Treas. Reg.
§ 1.401(k)-2(a)(6) (which are incorporated herein by this reference), the
Company may make additional contributions
               A to the Qualified Non-Matching Accounts, or,
               B to be applied to payment of Current Obligations
with the condition that the contributions under subparagraph A, or the shares of
Company Stock released from the Suspense Account pursuant to Sections 6.7 and
6.8 by reason of the contributions under subparagraph A, shall be allocated to
the Qualified Non-Matching Accounts of certain Participants in inverse order of
Compensation received in the Plan Year in question (lowest compensated
Participant receiving the first allocation) with each Participant who receives
an allocation receiving the maximum allocation permitted by Code

29



--------------------------------------------------------------------------------



 



Section 415 and Treas. Reg. Section 1.401(k)-2(a)(6) before any Participant with
greater Compensation receives any allocation, until such contribution is fully
allocated.
          (iii) Amounts otherwise to be credited under Section 6.3(b) to ESOP
Accounts for such Plan Year shall be credited instead to Qualified Matching
Accounts of the Participants in question.
          (iv) Prior to the end of the following Plan Year, the amount of excess
contributions within the meaning of Treas. Reg. Section 1.401(k)-2(b)(2) (and
any income thereon earned to the earlier of the end of the Plan Year in which
such excess contributions were made and the date of distribution computed in a
consistent and reasonable manner in accordance with Section 8.2 and Code
Section 401(a)(4)) for Participants who were Highly Compensated Employees for
the Plan Year shall be allocated according to the Leveling Method and
distributed to the Highly Compensated Employees in question in conformance with
Treas. Reg. Section 1.401(k)-2(b)(4)(ii).
          (v) Within two and one-half months following the end of the Plan Year,
the amount of excess deferrals (and any income thereon earned to the earlier of
the end of the Plan Year in which such excess contributions were made and the
date of recharacterization computed in a consistent and reasonable manner in
accordance with Section 8.2 and Code Section 401(a)(4)) for Highly Compensated
Employees shall be allocated according to the Leveling Method and
recharacterized as personal contributions (and allocated to such Participant’s
ATS Account which amounts shall continue to be subject to the distribution
limitations of Treas. Reg. Section 1.401(k)-1(d)) for purposes of Code
Sections 72, 401(a)(4), 401(k)(3) and 6047 only and subject to any Plan
limitations on personal contributions made by Highly Compensated Employees (in
which event the treatment of such amounts, including the Account under this Plan
to which allocated, shall be otherwise unaffected) for the Highly Compensated
Employee in question.
          (c) The amount of any distributions under subsection (b) with respect
to a Participant for a Plan Year shall be reduced by any distributions made
pursuant to Section 9.5(a) previously distributed to such Participant for his
taxable year ending with or within such Plan Year. The amount of any
distributions under Section 9.5(a) for any taxable year of a Participant shall
be reduced by amounts distributed to such Participant pursuant to subsection
(d) for the Plan Year beginning with or within such taxable year.
ARTICLE IV.
AFTER-TAX SAVINGS CONTRIBUTIONS
Section 4.1. - ATS Contributions
          (a) Subject to subsection 3.1(e) and subsections (c) and (d), each
Participant may elect (in accordance with the Rules of the Plan) to contribute
any whole number percentage of his Compensation to his ATS Account in accordance
with the limits described in Section 3.1(d); provided, however, that such
election may, solely for administrative purposes, be treated as a percentage of
the Participant’s Pay. However, he shall not knowingly contribute an amount
which would make his Annual Addition for the Plan Year in question exceed the
limitations of Section 18.4.

30



--------------------------------------------------------------------------------



 



     (b) (i) For Participants who are DB Eligible Participants, the excess, if
any, of the first six percent of Compensation so elected as ATS Contributions
over the contributions to his Basic PTS Account shall be contributed to his
Basic ATS Account and the remainder, if any, to his Unmatched ATS Account.
          (ii) For Participants who are not DB Eligible Participants, the
excess, if any, of the first four percent of Compensation so elected as ATS
Contributions over the contributions to his Basic PTS Account shall be
contributed to the his Basic ATS Account and the remainder, if any, to his
Unmatched ATS Account.
          (c) Any contributions which are invested in the Company Stock Fund
pursuant to Section 7.1(a) shall be applied to pay Current Obligations such that
pursuant to Sections 5.1(b)(ii) and 7.1(b) shares of Company Stock equal in
value to the amount of such contribution shall be allocated to his ATS Account.
          (d) If any amount is contributed hereunder inadvertently making the
Participant’s Annual Addition exceed the maximum permissible amount for the Plan
Year in question, the provisions of Section 18.4 shall apply.
          (e) [Reserved.]
          (f) [Reserved.]
          (g) [Reserved.]
Section 4.2. - Change, Commencement, Discontinuance or Resumption of ATS
Contributions
          A Participant may elect to change his rate of contributions within the
limits of Section 4.1, or commence, discontinue or resume contributions under
Section 4.1. Such elections shall be made in accordance with the Rules of the
Plan.
Section 4.3. - Withholding of ATS Contributions
          A Participant’s contributions to his ATS Account under Section 4.1(a)
shall be withheld each Payday from his Compensation.
Section 4.4. - ATS Account
          The Administrator shall maintain an ATS Account consisting of a Basic
ATS Account and an Unmatched ATS Account, for each Participant contributing to
the Plan. To this Account shall be credited his contributions (as described in
Section 4.1(b)), debited his withdrawals under Sections 9.2 and 6.11(b) and
debited or credited investment gains and losses and Annual Addition adjustments.
Section 4.5. - Deposit in Trust
          A Participant’s ATS contributions shall be transmitted to the Trustee
as of the earliest date on which such contributions can reasonably be segregated
from the general assets of the Company, but not later than the 15th business day
of the month following the month in which the

31



--------------------------------------------------------------------------------



 



contributions are received or withheld by the Company and shall be invested by
the Trustee in accordance with Article VII.
ARTICLE V.
CONTRIBUTIONS OF THE COMPANY
Section 5.1. - Determination of Annual Contribution
     (a) (i) Subject to paragraph (ii) and Section 18.4, for each Payday, the
Company shall contribute to the Plan for each Participant an amount for his PTS
Account which is the amount of Deferred Compensation elected by such Participant
under Section 3.1 or 3.3.
          (ii) Any contributions which are invested in the Company Stock Fund
shall be applied to pay Current Obligations such that pursuant to
Sections 5.1(b)(ii) and 7.1(b) shares of Company Stock equal in value to the
amount of such contributions shall be allocated to the PTS Account of such
Participant.
     (b) (i) Subject to Section 16.1(b), the Company shall be obligated to
contribute such amounts, and at such times, as shall be necessary to provide the
Trust with funds sufficient to pay any Current Obligations (including principal,
interest and any acquisition charges) incurred for the purpose of acquiring
Company Stock to be held in the Trust Fund.
          (ii) For each Plan Year the Company shall make contributions in an
amount such that the number of shares of Leveraged Company Stock released from
the Suspense Account pursuant to Sections 6.7 and 6.8 is sufficient to allow the
allocations required by Sections 6.3(b) and 7.1(b).
Section 5.2. - Maximum Annual Contribution
          The Company’s contribution for any Plan Year shall not exceed the
maximum amount deductible by the Company for such Plan Year under Code
Sections 404(a)(3)(A) and 404(a)(9) and, in any event, shall be less than that
amount which would initially result in an Annual Addition of any Participant
which exceeds the maximum permissible amount under Section 18.4(a).
Section 5.3. - Contribution Date
          (a) The Company’s contributions
          (i) under Section 5.1(a) shall be made as of the earliest date on
which such contributions can reasonably be segregated from the general assets of
the Company but not later than the 15th business day of the month following the
month in which the deferral is withheld by the Company under Section 3.1 or 3.3,
and
          (ii) under Section 5.1(b) shall be made on or before the date upon
which the Company’s federal income tax return is due (including extensions
thereof) for its taxable year in question
and shall be transmitted to the Trustee and held in the Trust Fund.

32



--------------------------------------------------------------------------------



 



          (b) If the Company makes a contribution after the end of the Plan Year
for which the contribution is made
          (i) the Company shall notify the Trustee in writing that the
contribution is made for such Plan Year,
          (ii) the Company shall claim such payment as a deduction on its
federal income tax return for its taxable year, and
          (iii) the Administrator and the Trustee shall treat the payment as a
contribution by the Company to the Trust actually made on the last day of such
taxable year.
Section 5.4. - Form of Contributions
          The Company’s contributions to the Trust Fund shall be paid in cash,
Company Stock or such other property as the Board may from time to time
determine; provided, however, that Company contributions shall be paid in cash
to the Trust Fund to the extent necessary to discharge the Current Obligations
of the Trust.
ARTICLE VI.
PARTICIPATION IN COMPANY CONTRIBUTIONS AND FORFEITURES
Section 6.1. - PTS Account
          The Administrator shall maintain for each Participant a PTS Account,
consisting of a Basic PTS Account and an Unmatched PTS Account, to which shall
be credited the amounts determined under Section 5.1(a), debited amounts
withdrawn under Section 3.5(b), 9.3, 9.5, 9.6 and 10.3 and to which shall be
debited or credited the amounts determined under Section 8.2 and 18.4.
Section 6.2. - ESOP Account; Qualified Account
          (a) The Administrator shall maintain an ESOP Account for each
Participant to which shall be credited the amounts allocated thereto under
Sections 6.3(b) and 18.4 and to which shall be credited or debited amounts
determined under Section 8.2.
          (b) The Administrator shall maintain a Qualified Account for each
Participant consisting of a Qualified Matching Account and a Qualified
Non-Matching Account to which shall be credited the amounts allocated thereto
under Sections 6.11(b)(iii), (iv) and (vi) and 3.5(b)(ii) and (iii) and to which
shall be credited or debited amounts deferred under Section 8.2.
Section 6.3. - Allocation of Company Contributions and ESOP Stock
          (a) Except as provided in Section 18.4(a), Company contributions under
Section 5.1(a)(i) shall be allocated as provided therein.
     (b) (i) For Participants who are DB Eligible Participants, except as
provided in Section 18.4(a), for each Payday, there shall be allocated to the
ESOP Account of each DB Eligible Participant the number of shares (including
fractional shares) of Company Stock,

33



--------------------------------------------------------------------------------



 



valued under Section 8.1(b) in accordance with the Rules of the Plan, equal to
the sum of fifty percent of the total of his contributions to the Basic ATS
Account and Basic PTS Account for such Payday; provided, however, that no such
allocations shall be made with respect to deferrals as described in
Section 3.1(b).
          (ii) For Participants who are not DB Eligible Participants, except as
provided in Section 18.4(a), for each Payday, there shall be allocated to the
ESOP Account of each such Participant the number of shares (including fractional
shares) of Company Stock, valued under Section 8.1(b) in accordance with the
Rules of the Plan, equal to the sum of one hundred percent of the total of his
contributions to the Basic ATS Account and Basic PTS Account for such Payday;
provided, however, that no such allocations shall be made with respect to
deferrals as described in Section 3.1(b).
Section 6.4. - Allocation of Cash Dividends
          Any cash dividends received by the Trustee on Company Stock shall, at
the direction of the Administrator and in its sole discretion,
          (a) If received on shares of Company Stock allocated to Stock
Accounts, shall be immediately vested and
          (i) be used to make payments on any installment contract or loan used
to acquire Leveraged Company Stock in accordance with Code
Section 404(k)(2)(A)(iv); provided, however, that such dividends shall not be so
used unless the requirement of Section 6.8(c) is satisfied,
          (ii) be paid in cash to Participants or their Beneficiaries,
          (iii) be paid to the Plan and distributed to Participants not later
than ninety days after the last day of the Plan Year in which paid in accordance
with Code Section 404(k)(2)(A)(ii),
          (iv) be paid to the Plan and allocated to the applicable Cash
Accounts, or
          (v) at the election of such Participants or their Beneficiaries,
          (A) be payable as provided in paragraphs (ii) or (iii) or
          (B) be paid to the Plan, reinvested in Company Stock and allocated to
the applicable Stock Accounts, and
          (b) if received on shares of Company Stock allocated to the Suspense
Account,
          (i) be used to make payments on any installment contract or loan used
to acquire Leveraged Company Stock in accordance with Code
Section 404(k)(2)(A)(iii), or
          (ii) be allocated to the Suspense Account.

34



--------------------------------------------------------------------------------



 



Section 6.5. - Allocation of Stock Dividends
          Stock dividends received by the Trustee on Company Stock shall be
credited to Stock Accounts and to the Suspense Account in proportion to the
shares of Company Stock therein. Any cash received by the Trustee (in connection
with such a stock dividend) in lieu of fractional shares shall be allocated
under Section 6.4.
Section 6.6. - [Reserved]
Section 6.7. - Suspense Account
          At such time as any Leveraged Company Stock is acquired for the Trust
Fund, the Administrator shall open and maintain a Suspense Account for the
purpose of holding unallocated Leveraged Company Stock until such Company Stock
is released and allocated in accordance with the provisions of Section 6.8.
Section 6.8. - Release and Allocation of Leveraged Company Stock
          (a) All Leveraged Company Stock acquired for the Trust Fund shall be
held in the Suspense Account until released and allocated in accordance with the
provisions of this Section. Leveraged Company Stock acquired in a particular
transaction shall be released from the Suspense Account as follows:
          (i) Subject to the requirements of Treasury
Regulation Section 54.4975-7(b)(8)(ii) and subsection (ii) below, for each Plan
Year until the loan or installment obligation is fully repaid, the number of
shares of Leveraged Company Stock released from the Suspense Account shall equal
the number of unreleased shares immediately before such release for the then
current Plan Year multiplied by a fraction, the numerator of which is the amount
of principal paid on such loan during such current Plan Year and the denominator
of which is the sum of said numerator plus the principal to be paid on such loan
in all future years during the duration of the term of such loan (determined
without reference to any possible extensions or renewals thereof).
Notwithstanding the foregoing, in the event such loan or obligation shall be
repaid with the proceeds of a subsequent loan, such repayment shall not operate
to release all such Leveraged Company Stock but rather such release shall be
effected pursuant to the foregoing provisions of this Section on the basis of
payments of principal on such substitute loan.
          (ii) To the extent that paragraph (i) is not applicable by its terms
by reason of Treasury Regulation Section 54.4975-7(b)(8)(ii), or if the
Administrator irrevocably so elects at the time of the first payment on the
loan, then paragraph (i) shall be applied with respect to all payments on such
loan by deeming all references to “principal” therein to be references to
“principal and interest.”
          (iii) If the release is determined with reference to principal
payments only, the following three additional rules apply.
          (A) The loan must provide for annual payments of principal and
interest at a cumulative rate that is not less rapid at any time than level
annual payments of such amounts for 10 years.

35



--------------------------------------------------------------------------------



 



          (B) Interest included in any payment is disregarded only to the extent
that it would be determined to be interest under standard loan amortization
tables.
          (C) Subsection (iii)(C) above is not applicable from the time that, by
reason of a renewal, extension or refinancing, the sum of the expired duration
of the exempt loan, the renewal period, the extension period and the duration of
a new exempt loan exceeds 10 years.
          (b) The Company shall specify, and advise the Trustee with respect to
          (i) the amount (if any) of each Company contribution (together with
the earnings thereon) that is to be applied towards the payment of Current
Obligations,
          (ii) the amount (if any) of cash dividends on Company Stock held in
the Stock Accounts that is to be applied towards the payment of Current
Obligations, and
          (iii) the amount (if any) of cash dividends on Company Stock held in
the Suspense Account that is to be applied towards the payment of Current
Obligations.
          (c) Cash dividends paid on Company Stock held in Stock Accounts may be
applied towards the payment of any installment contract or loan used to acquire
Leveraged Company Stock; provided, however, that such dividends shall be so
applied only if Leveraged Company Stock with an aggregate fair market value
equal to or greater than the amount of such cash dividends is allocated to
Participant’s Stock Accounts; provided, further, that such allocation shall be
made with respect to the Plan Year in which such cash dividends would have been
allocated to Participants’ Cash Accounts.
Section 6.9. - Application of Forfeitures
          Amounts forfeited in any Plan Year under Sections 12.2(a)(iii), 13.2
and 15.8 shall be applied under Section 5.1(b) to reduce the Company’s
contribution for such Plan Year and shall be allocated under Section 6.3(b) as
if part of such contribution for such Plan Year. Alternatively and as determined
by the Administrator, any portion of such forfeitures may be used to pay
reasonable administrative expenses of the Plan.
Section 6.10. - Diversification
          (a) A Participant may elect to have up to the entire amount credited
to his Stock Account applied, pursuant to Article VII and the Rules of the Plan,
to investment in such (three or more) Subfunds as are designated for such
purpose under the Rules of the Plan (and notwithstanding any contrary, otherwise
applicable, Rule of the Plan). Such elections shall be made on such forms or
such other documents or communications as are prescribed by the Administrator.
     (b) (i) A Participant may elect to have up to the entire amount credited to
his SHARE Stock Account (described in Supplement I) diversified in accordance
with subsection (a) if he has attained age 50.

36



--------------------------------------------------------------------------------



 



          (ii) A Participant not described in paragraph (b)(i) who has completed
at least three Years of Vesting Service shall be permitted to diversify his
SHARE Account according to the following schedule:

              Percentage of SHARE Account Plan Year   invested in Company Stock
December 1, 2007 to November 30, 2008
    33 %
December 1, 2008 to December 31, 2008
    66 %
Effective January 1, 2009 and all subsequent Plan Years
    100 %

          (c) An alternate payee under a qualified domestic relations order or
Beneficiary of a deceased Participant may diversify his SHARE Account at any
time.
Section 6.11. - Contribution Percentage Fail-Safe Provisions
          (a) For each Plan Year, the Contribution Percentage with respect to
Participants who are Highly Compensated Employees for the current Plan Year,
shall be
          (i) not more than 125 percent of, or
          (ii) not more than two percentage points higher than, and not more
than twice,
the Contribution Percentage for such Plan Year with respect to Participants who
are not Highly Compensated Employees for the preceding Plan Year (using the
definition of such term that was in effect during such preceding Plan Year)
(“Prior Year Testing Method”), or such other amount as may be required by
Treasury Regulations under Code Section 401(m)(9). The Administrator may elect
to apply the Contribution Percentage for the group of Participants who are not
Highly Compensated Employees based on the current Plan Year rather than the
preceding Plan Year (“Current Year Testing Method Election”) and, if such
election is made, the election shall be set forth in Exhibit 2. The Current Year
Testing Method Election once made shall apply for all subsequent Plan Years
unless changed by the Company to the Prior Year Testing Method; provided,
however, that a Company’s Current Year Testing Method Election may be changed to
the Prior Year Testing Method only as described in Treas. Reg.
Section 1.401(m)-2(c)(1).
          (b) In order to achieve the result described in subsections (a) and
(c) (and notwithstanding Sections 5.1(a) and 6.3(b), as of the end of each Plan
Year, the Administrator shall take or cause to be taken any of the following
actions, in the order selected by the Administrator, (but after application of
Section 3.5) and to the extent necessary:
          (i) The Administrator shall make any one or both of the elections
provided in Section 1.19(b).
          (ii) Allocations to PTS Accounts shall be taken into account for
purposes of calculating the Contribution Percentage.

37



--------------------------------------------------------------------------------



 



          (iii) To the extent permitted by Code Section 401(a)(4) and Treas.
Reg. § 1.401(m)-2(a)(6) (which are incorporated herein by this reference), the
Company may make an additional contribution
                    A to the Qualified Non-Matching Accounts, or
                    B to be applied to payment of Current Obligations
with the condition that the contributions under subparagraph A, or the shares of
Company Stock released from the Suspense Account pursuant to Sections 6.7 and
6.8 by reason of the contributions under subparagraph A, shall be allocated to
the Qualified Non-Matching Accounts of Participants in inverse order of
Compensation received in the Plan Year in question (lowest compensated
Participant receiving the first allocation) with each Participant who receives
an allocation receiving the maximum allocation permitted by Code Section 415 and
Treas. Reg. Section 1.401(m)-2(a)(6) before any Participant with greater
Compensation receives any allocation, until such contribution is fully
allocated.
          (iv) To the extent permitted by Code Section 401(a)(4), amounts
otherwise to be credited under Section 6.3(b) to ESOP Accounts for such Plan
Year shall be credited instead to Qualified Matching Accounts of the
Participants in question.
          (v) Prior to the end of the following Plan Year, the amount of excess
aggregate contributions within the meaning of Treas. Reg.
Section 1.401(m)-2(b)(2) (and any income thereon earned to the earlier of the
end of the Plan Year in which such excess aggregate contributions were made and
the date of distribution (or forfeiture) computed in a consistent and reasonable
manner in accordance with Section 8.2 and Code Section 401(a)(4)) for
Participants who were Highly Compensated Employees for the Plan Year shall be
allocated according to the Leveling Method. To the extent Vested (and, with
respect to matching contributions, in conformity with Treas. Reg.
Section 1.401(m)-2(b)(3)(v)(B)), this amount shall then be distributed to the
Highly Compensated Employees in question and, to the extent not Vested, shall be
forfeited and reapplied under Section 6.9.
          (vi) To the extent permitted by Code Section 401(a)(4) and Treas. Reg.
§ 1.401(m)-2(a)(6) (which are incorporated herein by this reference), amounts
credited in accordance with paragraph (iv) to Qualified Matching Accounts for
such Plan Year shall instead be allocated in disproportionately higher amounts
to Participants who are not Highly Compensated Employees and in
disproportionately lower amounts to Participants who are Highly Compensated
Employees using the same aggregate dollar amounts that would otherwise have been
allocated pursuant to Section 6.3(b).
Section 6.12. - Reemployment Rights after Qualified Military Service
          (a) Solely for purposes of this Section 6.12, the following
definitions shall apply:
          (i) “Qualified Military Service” shall mean any service in the
uniformed services (as defined in chapter 43 of title 38, United States Code) by
any individual if such individual is entitled to reemployment rights under such
chapter with respect to such service.
          (ii) “Compensation” shall mean

38



--------------------------------------------------------------------------------



 



          a Compensation the Employee would have received during his period of
Qualified Military Service if the Employee were not in Qualified Military
Service, determined based on the rate of pay the Employee would have received
from the Company but for absence during his period of Qualified Military
Service, or
          b if the Compensation the Employee would have received during his
period of Qualified Military Service was not reasonably certain, the Employee’s
average Compensation from the Company during the 12-month period immediately
preceding the Qualified Military Service (or, if less, the period of employment
immediately preceding the Qualified Military Service).
          (b) A Participant who leaves the Company as a result of Qualified
Military Service and returns to employment with the Company may elect during the
period described in subsection (c) to make additional deferrals to his PTS
Account and contributions to his ATS Account under the Plan in the amount
determined under subsection (d) or such lesser amount, as elected by the
Participant.
          (c) The period determined under this subsection shall be the period
which begins on the date of the Employee’s reemployment with the Company after
his Qualified Military Service that extends until the lesser of
               (i) the product of 3 and the period of Qualified Military
Service, and
               (ii) 5 years.
          (d) The amount described in this subsection is the maximum amount of
deferrals to the Participant’s PTS Account and contributions to his ATS Account
that the Participant would have been permitted to make in accordance with the
limitations described in subsection (f)(i) during the Participant’s period of
Qualified Military Service if the Participant had continued to be employed by
the Company during such period and received Compensation. Proper adjustment
shall be made for any contributions actually made during the Participant’s
period of Qualified Military Service.
          (e) If the Participant elects to make deferrals to his PTS Account
and/or contributions to his ATS Account under subsection (b), the Company shall
make such a matching contribution to his ESOP Account with respect to such
deferrals and/or contributions as would have been required under the Plan had
such deferrals and/or contributions actually been made during the period of such
Qualified Military Service.
          (f) If any deferral or contribution is made by a Participant or the
Company pursuant to this Section,
          (i) such deferral or contribution shall not be subject to any
otherwise applicable limitation contained in Code Section 402(g), 404(a) or 415
and shall not be taken into account in applying such limitations to other
deferrals, contributions or benefits under the Plan or any other plan, with
respect to the Plan Year in which the deferral or contribution is made,

39



--------------------------------------------------------------------------------



 



          (ii) such deferral or contribution shall be subject to the limitations
described in paragraph (i) with respect to the Plan Year to which the deferral
or contribution relates in accordance with the rules prescribed by the Secretary
of the Treasury,
          (iii) the Plan shall not be treated as failing to meet the
requirements of Code Section 401(a)(4), 401(k)(3), 401(k)(11), 401(k)(12),
401(m), 410(b) or 416 by reason of the making of (or the right to make) such
deferral or contribution.
          (g) The Company shall not credit earnings on any deferral or
contribution made under this Section before such deferral or contribution is
actually made.
          (h) A Participant reemployed under subsection (b) shall be treated as
not incurring a Break in Service Year by reason of his period of Qualified
Military Service. For purposes of calculating the Participant’s Years of Vesting
Service, the Participant shall be credited with an Hour of Service for each hour
which would have been credited to him but for his Qualified Military Service.
ARTICLE VII.
INVESTMENT OF ACCOUNTS
Section 7.1. - Subfunds
          (a) As permitted under the Rules of the Plan, a Participant’s or
Merged Participant’s Accounts (other than the initial contribution to his ESOP
Account) shall be invested in any whole number percentage among the Subfunds as
the Participant or Merged Participant shall elect.
          (b) Contributions under Sections 4.1(c) and 5.1(a)(ii) invested in the
Company Stock Fund shall be invested in that number of shares of Company Stock
(valued pursuant to Section 8.1(b)(i)), released from the Suspense Account or
otherwise held by the Trust which is equal in value to the amount to such
contributions.
          (c) As permitted under the Rules of the Plan, a Beneficiary may elect
to have his Accounts held and invested under any investment option or options
available under subsection (a) or to change any such prior such election as
described in Section 7.3.
          (d) The Plan is a plan which is described in ERISA Section 404(c)
under which each Participant or Beneficiary shall exercise control over the
assets in his Accounts and shall be provided the opportunity to choose, from a
broad range of investments, the manner in which the assets in his Accounts are
invested. The Participant or Beneficiary shall not be deemed to be a fiduciary
by reason of his exercise of control and no person who is otherwise a fiduciary
shall be liable for any loss or by reason of any breach which results from such
exercise of control, whether by the Participant’s or Beneficiary’s affirmative
direction or failure to direct an investment. In addition, no Participant’s or
Beneficiary’s Account shall bear any loss or have any responsibility or
liability for any investment directed by any other Participant or Beneficiary
with respect to his Accounts.

40



--------------------------------------------------------------------------------



 



Section 7.2. - Investment of New Contributions
          Subject to Section 7.1 and in accordance with the Rules of the Plan,
each Participant may designate the proportions in which new contributions to his
Accounts (other than the initial contribution to his ESOP Account) are to be
allocated among the Subfunds.
Section 7.3. - Investment Transfers
          Subject to the Rules of the Plan, each Participant, Merged Participant
or Beneficiary may change the investment elections made under Sections 7.1 and
7.2 by electing to have the assets in his Accounts (other than the Participant’s
initial contribution to his ESOP Account) invested in any Subfund transferred to
any other Subfund.
Section 7.4. - Transfer of Assets
          In accordance with the Rules of the Plan, the Administrator shall
direct the Trustee to make such transfers of money or other property among the
Subfunds as may be necessary to effect the aggregate of the transfer
transactions (after the Administrator has caused the necessary entries to be
made in the Participant’s, Merged Participant’s or Beneficiary’s Accounts in the
Subfunds and has reconciled offsetting transfer elections).
Section 7.5. - Effect of Non-Election
          The Administrator has established one or more investment funds under
subsection 7.1 which shall be “qualified default investment alternatives” within
the meaning of ERISA Section 404(c)(5) and ERISA
Regulation Section 2550.404c-5(e). In the absence of an investment election by a
Participant or Beneficiary, his contributions (and contributions made on his
behalf) (including earnings thereon) shall be invested, as determined by the
Administrator. Each Participant and Beneficiary shall be treated as exercising
control over the assets in his Accounts with respect to the amount of
contributions and earnings which are invested in a qualified default investment
alternative. In addition, no person who is otherwise a fiduciary shall be liable
for any loss or by reason of any breach which results from such Participant’s or
Beneficiary’s exercise of control. Each applicable Participant and Beneficiary
shall receive a notice in accordance with ERISA Section 404(c)(5)(B) and ERISA
Regulation Section 2550.404c-5(c)(3) explaining his right to designate how his
contributions (and contributions made on his behalf) and earnings thereon will
be invested and how, in the absence of any investment election by the
Participant or Beneficiary, such contributions and earnings will be invested in
one or more qualified default investment alternatives.
ARTICLE VIII.
VALUATION OF THE TRUST FUND AND ACCOUNTS
Section 8.1. - Determination of Values
          (a) As of each Valuation Date, the Administrator shall determine the
fair market value of each asset in each Subfund other than Company Stock in
compliance with the principles of Section 3(26) of ERISA and regulations issued
pursuant thereto, based upon information reasonably available to it including
data from, but not limited to, newspapers and financial publications of general
circulation, statistical and valuation services, records of securities
exchanges, appraisals by

41



--------------------------------------------------------------------------------



 



qualified persons, transactions and bona fide offers in assets of the type in
question and other information customarily used in the valuation of property for
purposes of the Code. The value of any real property held in the Trust Fund
determined as of the end of any Plan year shall be considered to remain
unchanged until the end of the fourth quarter of the following Plan Year. With
respect to securities for which there is a generally recognized market, the
published selling price on or nearest to such valuation date shall establish the
fair market value of such security. Fair market value so determined shall be
conclusive for all purposes of the Plan and Trust.
     (b) (i) Subject to the special valuation rules set forth in paragraphs
(ii) and (iii), Company Stock contributed by the Company to the Trust Fund shall
be initially valued at its fair market value as of the date of contribution. Any
Company Stock acquired by the Trust Fund with cash shall be initially valued at
the purchase price paid by the Trust. Thereafter, such Company Stock shall be
valued as of each Valuation Date.
          (ii) In the case of Leveraged Company Stock, the following special
valuation rules shall apply:
          A For purposes of valuing such Leveraged Company Stock in any
transaction between the Plan and any “disqualified person” as that term is
defined in Code Section 4975(e)(2), fair market value shall be determined as of
the date of the transaction in good faith by the Administrator in accordance
with Section 3(18) of ERISA.
          B For purposes of a Participant’s exercise of his put option rights
(if applicable) under Article XVII, such Leveraged Company Stock shall be valued
as of the end of the most recent Plan Year.
          (iii) Notwithstanding the foregoing provisions, in all cases the
valuation provisions of this Section, including the selection of a valuation
date for any purpose under this Plan, shall be interpreted and applied in a
manner consistent with the applicable requirements under Code Sections 409 and
4975(e)(7), the Treasury Regulations issued thereunder, and any related or
successor statutes or regulations, that must be satisfied in order to qualify
for the prohibited transaction exemption under Code Section 4975(d)(3). In this
connection, all valuations of Company Stock contributed to or acquired by the
Plan which at the time of such valuation is not readily tradable on an
established securities market within the meaning of Code Section 401(a)(28)
shall be made by an independent appraiser (within the meaning of Code
Section 170(a)(1)), whose name shall be reported to the Internal Revenue
Service.
Section 8.2. - Allocation of Values
          The difference between the total value of the assets of each Subfund
except the Company Stock Fund, as determined under Section 8.1, and the total of
the Accounts therein, shall be allocated by the Administrator among such
Accounts in proportion to their respective stated values as of such Valuation
Date, such values and determinations being made without taking into account ATS,
PTS or Company contributions attributable to the Valuation Date; provided,
however, that gains and losses shall not be allocated with respect to amounts
being held in suspense under Section 18.4(b).

42



--------------------------------------------------------------------------------



 



Section 8.3. - Applicability of Account Values
          The value of an Account, as determined as of a given date under this
Article, plus any amounts subsequently credited thereto under Sections 3.5, 4.4,
6.1, 6.2, 6.3, 6.4, 6.5, 6.6, 6.8, 6.11, 8.2, 15.8 and 18.4 (or applicable
Supplements) less any amounts withdrawn under Sections 9.2, 9.3, 9.5, 9.6 and
10.3 (or applicable Supplements) or transferred to suspense under
Section 18.4(b), shall remain the value thereof for all purposes of the Plan and
Trust until revalued hereunder.
ARTICLE IX.
VESTING AND WITHDRAWALS
Section 9.1. - Vesting of Accounts
          (a) Each Participant’s or Merged Participant’s interest in each of his
Accounts other than his ESOP Account shall be Vested at all times, except as
otherwise provided in any Supplement to the Plan.
          (b) Except as provided in Section 14.3(a) and subsection (c), a
Participant’s or Merged Participant’s ESOP Account shall not be Vested until he
completes three Years of Vesting Service at which time it shall become fully
Vested. Upon any amendment of this vesting schedule, a Participant with at least
three Years of Vesting Service may elect to have his Vested percentage
calculated pursuant to the vesting schedule which would have been in effect but
for this amendment.
          (c) The interest of a Participant or Merged Participant in his ESOP
Account shall become fully Vested upon the earliest to occur of
          (i) his death (including his death while performing qualified military
service, as required under Code Section 401(a)(37)),
          (ii) his sixty-fifth birthday, or
          (iii) the termination or discontinuation of the Plan under
Section 16.1,
if he is then an affected Employee or employed by a Company Affiliate.
     (d) (i) The Administrator shall designate on Exhibit 3 to the Plan which is
attached hereto and incorporated in the Plan by this reference the “Affected
Participants” as defined in paragraph (ii) who shall become fully Vested in
their Accounts upon their severance from employment with the Company.
          (ii) “Affected Participants” are Participants who cease to be
Employees and active Participants under the Plan as a result of a sale or other
acquisition of a Company (or any portion thereof).
Section 9.2. - Unrestricted Withdrawals
          (a) Subject to the Rules of the Plan, once each Plan Year and, if the
Administrator determines that a Hardship (including, for this purpose, an event
described in Section 1.34(a)(viii)b) has occurred, and on one additional
occasion in such Plan Year, a

43



--------------------------------------------------------------------------------



 



Participant who is an Employee may withdraw up to one hundred percent of his ATS
Account (and not less than $1,000 or if less, the entire amount of his ATS
Account) and Company Contributions Account (as described in Supplement H) and
such other Accounts described in any Supplement, as permitted under the Rules of
the Plan.
          (b) A Participant who makes a withdrawal under subsection (a) shall
not be permitted to make any contributions to the Plan and shall not receive a
contribution under subsection 6.3(b) for three months or such other periods as
are specified in the Rules of the Plan.
Section 9.3. - Restricted Withdrawals
          (a) Any Participant who is an Employee shall be permitted to make a
cash withdrawal, in any whole percentage increment or dollar amount, of up to
one hundred percent of the unwithdrawn principal amount in his PTS Account and
up to the total amount of his Rollover Account, on account of Hardship, subject
to the conditions of Section 9.4
          (b) Application for withdrawals shall be made on such forms as the
Administrator prescribes and may be made at any time. A withdrawal shall become
effective in accordance with the Rules of the Plan.
Section 9.4. - Conditions for Hardship Withdrawal
          Hardship withdrawals shall be subject to the following conditions:
          (a) A Participant’s aggregate Hardship withdrawals shall not exceed
the lesser of
          (i) the lesser of
                    a the amount by which
                    1 the aggregate amount of
                    A the principal amount of his PTS Account together with
income allocable thereto credited as of December 31, 1988,
                    B the total amount of his Qualified Account credited as of
December 31, 1988 (including income allocable thereto as of such date), and
                    C the total amount of his Rollover Account exceeds
                    2 the greater of
                    A the unpaid amount due on his outstanding loan or loans, if
any under subsection (c)(i), or

44



--------------------------------------------------------------------------------



 



                    B the amount of any previous distributions of his PTS
Account, and
          b the amount which is necessary to satisfy the Hardship (including any
amounts necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution), or
          (ii) the amount which cannot be satisfied from other resources which
are reasonably available to the Participant.
          (b) The conditions of subsections (c) and (d) shall be satisfied.
          (c) The conditions of this subsection are:
          (i) the Participant shall obtain all currently available distributions
(including distributions under Section 6.4 but not other Hardship distributions)
and all nontaxable loans currently available under all plans within the meaning
of Treas. Reg. Section 1.401(k)-1(d)(3)(iv)(F) maintained by the Company or any
Company Affiliate; and
          (ii) the Participant shall not be permitted to make further deferrals
of Compensation or voluntary contributions under the Plan or other plan within
the meaning of Treas. Reg. Section 1.401(k)-1(d)(3)(iv)(F) (whether or not
qualified) maintained by the Company or any Company Affiliate for six months
thereafter.
          (d) The conditions of this subsection, if any, shall be those
prescribed by the Commissioner of Internal Revenue through the publication of
revenue rulings, notices, and/or other documents of general applicability, as an
alternate method under which a Hardship distribution will be deemed to be
necessary to satisfy an immediate and heavy financial need.
          (e) A Participant whose deferrals have been suspended under subsection
(c) nevertheless shall be included in determinations under Sections 1.20 and
1.22 if he would otherwise be so included.
          (f) [Reserved.]
          (g) [Reserved.]
          (h) The Participant’s remaining PTS Account or Rollover Account
balance, or, if none, the withdrawal itself shall be reduced by the amount of
any administrative expenses charged to the Trust Fund by reason of the
withdrawal.
Section 9.5. - Withdrawal by Reason of Contribution Limitations
          The Administrator may permit a Participant to make a lump sum
withdrawal from his PTS Account in the event of
          (a) a deferral in excess of the limitation of Section 3.1(a)(i)(B), in
the amount of principal and interest or loss (including any interest or loss
during the gap period,

45



--------------------------------------------------------------------------------



 



in accordance with Treas. Reg. Section 1.402(g)-1(e)(5) through November 30,
2008) allowed by Code Section 402(g)(2)(A)(ii),
          (b) a deferral in excess of the limitation of Section 3.5, in the
amount of principal and interest allowed by Code Section 401(k)(8) (in which
case the Participant shall be deemed to notify the Administrator of such excess
amounts made to the Plan and any other plans of the Company or a Company
Affiliate),
          (c) the circumstances specified in Code Sections 401(k)(2)(B)(i) and
401(k)(10).
          (d) the circumstances specified in Section 18.4(b).
See also Section 10.3.
Section 9.6. - Withdrawals Upon Attainment of Age Fifty-Nine and One Half
          A Participant or a Merged Participant who remains in the employ of the
Company after attaining age fifty-nine and one-half may elect in accordance with
the Rules of the Plan to receive a distribution of all or any portion of his
Qualified Account or his PTS Account in one lump sum. Such distributions shall
not be made more frequently than at twelve month intervals.
Section 9.7. - Qualified Accounts and Stock Accounts
          No withdrawals from Qualified Accounts are permitted, except pursuant
to Sections 9.4 and 9.6. No withdrawals or loans from Stock Accounts are
permitted.
Section 9.8. - Withdrawals from Subfunds
          The Rules of the Plan shall designate the order of withdrawal from the
available Subfunds when a Participant makes a withdrawal from his Accounts under
Sections 9.2, 9.3, 9.5 or 9.6.
ARTICLE X.
EMPLOYMENT AFTER NORMAL RETIREMENT DATE
Section 10.1. - Continuation of Employment
          (a) A Participant or a Merged Participant may, subject to subsection
(b) and Section 18.3, remain in the employ of the Company or a Company Affiliate
after attaining his Normal Retirement Date.
          (b) Notwithstanding subsection (a), the Company reserves the right to
require a Participant or a Merged Participant to retire in accordance with
Section 12(c) of the Age Discrimination in Employment Act of 1967, as amended,
Section 12942 of the California Government Code, and other applicable state law.

46



--------------------------------------------------------------------------------



 



Section 10.2. - Continuation of Participation
          A Participant retained in the employ of the Company after his Normal
Retirement Date under Section 10.1 shall continue as an Active Participant
herein.
Section 10.3. - Mandatory In-Service Distributions
          (a) A Participant or a Merged Participant who is a five percent owner
(as defined in Code Section 416) of the Company or a Company Affiliate with
respect to the Plan Year ending in the calendar year in which such Participant
attains age 70 1/2 shall commence the receipt of the entire amount credited to
his Accounts in accordance with Section 11.3(a), (b), (c), and (d)(ii) on the
April 1 following the end of the calendar year in which he attains age 70 1/2,
except as provided in subsection 11.3(f).
          (b) A Participant or a Merged Participant not described in subsection
(a) who attains age 70 1/2 after December 31, 1995 and before January 1, 1999
may elect to commence the receipt of the entire amount credited to his Accounts
beginning on a date during the period which begins on or after January 1 of the
calendar year in which he attains age 70 1/2 and ends on the April 1 of the
immediately following calendar year or he may elect to defer such distributions
until the April 1 following the calendar year in which his Separation from the
Service occurs.
          (c) A Participant or a Merged Participant not described in subsection
(a) who attains age 70 1/2 prior to January 1, 1996 and was required to receive
one or more distributions of his Accounts by December 31, 1996 because he had
reached his “required beginning date,” as the term was defined under Code
Section 401(a)(9) prior to January 1, 1997, may elect to defer such
distributions until the April 1 following the calendar year in which his
Separation from the Service occurs.
ARTICLE XI.
BENEFITS UPON RETIREMENT
Section 11.1. - Normal or Disability Retirement
          Subject to the provisions of Section 10.1, a Participant or a Merged
Participant shall retire upon his Normal or Disability Retirement Date.
Section 11.2. - Rights Upon Normal or Disability Retirement
          Upon a Participant’s or Merged Participant’s Normal or Disability
Retirement, he shall be entitled to receive the entire amount credited to his
Accounts in accordance with Section 11.3.
Section 11.3. - Distribution of Accounts
          (a) Subject to Section 15.17, if the entire amount credited to a
Participant’s, former Participant’s or Merged Participant’s Accounts (including
the value of any shares credited to his Stock Accounts if any and including any
“Accounts” described in any applicable Supplement) does not exceed $1,000
(excluding his Rollover Account to the

47



--------------------------------------------------------------------------------



 



extent it consists of rollover contributions described in Code
Section 411(a)(11)(D)), such Participant shall receive such amount in one lump
sum in the form of cash and/or the Participant’s promissory note under
Section 15.14 (except that at the option of such Participant his Stock Accounts,
if any, and the portion of his Accounts invested in the Company Stock Fund will
be paid in the form of Company Stock).
          (b) Subject to Section 15.17, if the entire amount credited to a
Participant’s, former Participant’s or Merged Participant’s Accounts (including
the value of any shares credited to his Stock Accounts, if any and including any
“Accounts” described in any applicable Supplement) exceeds $1,000 (excluding his
Rollover Account to the extent it consists of rollover contributions described
in Code Section 411(a)(11)(D)), such Participant may elect to receive such
amount under one of the following options (except that any Participant
promissory note under Section 15.14 shall be distributed in kind):
          (i) Payment of such amount in one cash lump sum (except that at the
option of such Participant his Stock Accounts, if any, and the portion of his
Accounts invested in the Company Stock Fund will be paid in the form of Company
Stock).
          (ii) Payment of such amount directly from the Trust Fund (as adjusted
for gains and losses), in uniform annual or more frequent installments of at
least $100 (as to which such Participant (or his Spouse, if applicable) may
elect whether the recalculation rule of Code Section 401(a)(9)(D) shall apply
and provided, however, that the first installment may be larger than the
remaining installments) to such Participant over a period not longer than the
lesser of
          a the joint and last survivor expectancy of him and his Spouse, if
any, reasonably determined from the expected return multiples prescribed in
Treas. Reg. § 1.401(a)(9)-9, or
          b the period determined under Treas. Reg. §1.401(a)(9)-5 which
satisfies the minimum distribution incidental death benefit requirement of Code
Section 401(a)(9)(G);
provided, however, if such Participant fails to make such an election, his
Accounts shall be distributed as provided in paragraph (i).
          (c) Distribution under subsection (a) or (b) shall be made or commence
not later than the earliest to occur of
          (i) sixty days after the end of the Plan Year in which such Normal
Retirement occurs, or
          (ii) if he is not a five percent owner (as defined in Code
Section 416) of the Company or a Company Affiliate with respect to the Plan Year
ending in the calendar year in which he attains age 70 1/2, the later of
               a the April 1 following the calendar year in which his Separation
from Service occurs, or

48



--------------------------------------------------------------------------------



 



          b the April 1 following the calendar year in which he attains age 70
1/2, or
          (iii) if he is such an owner, the April 1 following the calendar year
in which he attains age 70 1/2,
except as provided in subsection (d).
          (d) At any time before distribution under subsection (b) is made or
commences, the Participant or Merged Participant may elect to defer such
distribution until such later date as he shall then or subsequently specify;
provided, however,
          (i) such date shall be no later than the date referred to in paragraph
(c)(ii) or (c)(iii), and
          (ii) if no such date is specified, such amount shall be distributed in
one lump sum on the date specified in paragraph (c)(ii) or (c)(iii).
          (e) Notwithstanding paragraphs (d)(i) and (d)(ii), for a Participant
or Merged Participant who is a five percent owner (as defined in Code
Section 416) of the Company or a Company Affiliate and has made an election
permitted under Code Section 242(b) of the Tax Equity and Fiscal Responsibility
Act of 1982, the date referred to in paragraph (c)(iii) shall be the later of
the April 1 following the calendar year in which his Separation from the Service
occurs or the April 1 following the calendar year in which he attains age 70
1/2.
          (f) A five percent owner (as defined in Code Section 416) of the
Company or a Company Affiliate described in Section 10.3(a) or a Participant or
Merged Participant described in Section 10.3(b) or (c) may elect to receive the
required minimum distribution for each year until his retirement as determined
under Treas. Reg. Section 1.401(a)(9).
          (g) Each Participant, former Participant or Merged Participant shall
make a separate distribution or transfer election under Section I11.3 of
Supplement I with respect to his SHARE Account in accordance with the Rules of
the Plan.
Section 11.4. - Distribution Requirements
          (a) Subsections (b) and (c) shall apply to distributions under
Articles XI, XII and XIII.
          (b) Each Participant’s, former Participant’s or Merged Participant’s
Accounts will be distributed in a manner which satisfies Code Section 401(a)(9)
and the regulations thereunder including the incidental death requirement of
Code Section 401(a)(9)(G) all of which shall take precedence over any
inconsistent provisions of the Plan. Code Section 401(a)(9) provides the
following requirements:
          (i) A Participant’s, former Participant’s or Merged Participant’s
total Vested Account balance shall be distributed or begin to be distributed no
later than the Participant’s required beginning date as set forth in paragraphs
11.3(c)(ii) and (iii) and shall

49



--------------------------------------------------------------------------------



 



be paid over a period not extending beyond the life expectancy of such
Participant or the joint life expectancy of the Participant and his Beneficiary.
          (ii) If payments have commenced prior to the Participant’s, former
Participant’s or Merged Participant’s death, payment of the Participant’s
Accounts shall be made in such manner that the remaining interest after his
death is distributed at least as rapidly as under the method being used as of
the date of the Participant’s death.
          (iii) If a Participant, former Participant or Merged Participant dies
before distributions begin, his total vested Account balance shall be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death unless paragraph (iv) applies.
          (iv) If any portion of a Participant’s, former Participant’s or Merged
Participant’s Account balance is payable over the life of his Beneficiary, such
distribution shall begin no later than December 31 of the calendar year
immediately following the calendar year of the Participant’s death provided,
however, if any portion of the Participant’s, former Participant’s or Merged
Participant’s Account balance is payable over the life of his Surviving Spouse,
such distributions shall begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 701/2, if
later.
          (c) (i) In accordance with paragraph (iii) below, each Participant,
former Participant or Merged Participant shall be entitled to elect to commence
distribution of his ESOP Account not later than one year after the close of the
Plan Year
          A in which the Participant separates from service by reason of his
attainment of Normal Retirement Date, Disability Retirement or death or
          B which is the fifth Plan Year following the Plan Year in which the
Participant otherwise separates from service, except that this clause shall not
apply if the Participant is reemployed by the Company before distribution is
required to begin under this clause.
          (ii) Unless the Participant elects otherwise, the distribution of the
Participant’s ESOP Account will be in substantially equal periodic payments (not
less frequently than annually) over a period not longer than the greater of
5 years or, in the case of a Participant with an account balance in excess of
$800,000, 5 years plus 1 additional year (but nor more than 5 additional years)
for each $160,000 or fraction thereof by which such balance exceeds $800,000.
          (iii) This subsection (c) shall not apply until the close of the Plan
Year in which the loan (described in Code Section 404(a)(9)) to acquire Company
Stock is repaid in full.
          (d) Notwithstanding subsection (b), a Participant or Beneficiary who
would have been required to receive required minimum distributions for 2009 but
for the

50



--------------------------------------------------------------------------------



 



           enactment of Code Section 401(a)(9)(H) (“2009 RMDs”) and who would
have satisfied that requirement by receiving distributions that are
          (i) equal to the 2009 RMDs, or
          (ii) one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for the life (or life expectancy) of the participant, the joint lives
(or joint life expectancy) of the Participant and the Participant’s designated
Beneficiary, or for at least 10 years,
shall not receive those distributions for 2009 unless the Participant or
Beneficiary chooses to receive such distributions. Participants and
Beneficiaries described in the preceding sentence shall be given the opportunity
to elect to receive the distributions described in the preceding sentence. As
described in Section 1.29(d), if a Participant or Beneficiary receives a 2009
RMD, it shall be treated as an Eligible Rollover Distribution.
ARTICLE XII.
BENEFITS UPON DEATH
Section 12.1. - Designation of Beneficiary
          (a) Each Participant, former Participant and Merged Participant shall
have the right to designate, revoke and redesignate Beneficiaries hereunder and
to direct payment of the Vested amount credited to his Accounts to such
Beneficiaries.
          (b) Designation, revocation and redesignation of Beneficiaries must be
made in writing in accordance with the Rules of the Plan on a form provided by
the Administrator and shall be effective upon delivery to the Administrator.
          (c) A married Participant, former Participant or Merged Participant
may not designate any Beneficiary other than his Spouse without obtaining
Spousal Consent thereto.
          (d) Upon the dissolution of marriage of a Participant, former
Participant or Merged Participant, any designation of the Participant’s former
spouse as a Beneficiary shall be treated as though the Participant’s former
spouse had predeceased the Participant unless
          (i) the Participant executes another Beneficiary designation that
complies with this Section and the Rules of the Plan and clearly names such
former spouse as a Beneficiary following such dissolution, or
          (ii) a Qualified Domestic Relations Order presented to the
Administrator prior to distribution being made on behalf of the Participant
explicitly requires the Participant to maintain the former spouse as the
Beneficiary.
In any case in which the Participant’s former spouse is treated under the
Participant’s Beneficiary designation as having predeceased the Participant, no
heirs or other beneficiaries of the former spouse who are not also heirs or
beneficiaries of the Participant shall receive benefits from the Plan

51



--------------------------------------------------------------------------------



 



as a Beneficiary of the Participant except as provided otherwise in the
Participant’s Beneficiary designation.
Section 12.2. - Distribution on Death
          (a) Subject to Sections 12.3 and 15.17 (if applicable), upon the death
of a Participant, former Participant or Merged Participant, the Vested amount
credited to his Accounts (including the Vested value of shares credited to his
Stock Accounts, if any) (as determined under Section 9.1), shall be paid in one
lump sum (in the form of cash or stock to the extent permitted by
Section 11.3(b)(i)) not later than ninety days following such Participant’s
death (or such longer reasonable period as is permitted under Treas. Reg.
§1.401(a)-20 A-3(b)(1)) to his then Surviving Spouse, if any, except to the
extent to which such Surviving Spouse has consented under Section 12.1(c) to the
designation of other Beneficiaries, and otherwise (such as if such Participant
had not designated a Beneficiary before his death), to the person or persons of
highest priority who survives such Participant by at least thirty days
determined as follows:
          (i) First, to his then surviving highest priority Beneficiary or
Beneficiaries, if any.
          (ii) Second, to his then surviving heirs at law, if any, as determined
in the reasonable judgment of the Administrator under the laws governing
succession to personal property of the last jurisdiction in which such
Participant was a resident.
          (iii) Third, the Plan to be applied to reduce the Company’s
contribution under Section 6.9 and/or to pay reasonable administrative expenses
of the Plan.
          (b) Members of a class shall cease to be entitled to benefits upon the
earlier of the Administrator’s determination that no members of such class exist
or the Administrator’s failure to locate any members of such class, after making
reasonable efforts to do so, within one year after the members of that class
became entitled to benefits hereunder had members existed.
          (c) If payment has commenced prior to the Participant’s, former
Participant’s or Merged Participant’s death, payment of such Participant’s
Accounts shall be made in such manner that the remaining interest is distributed
at least as rapidly as under the method being used as of the date of such
Participant’s death.
          (d) Each Beneficiary shall make a separate distribution or transfer
election (if applicable) with respect to the deceased Participant’s SHARE
Account in accordance with Sections I12.2 and I12.3 of Supplement I and the
Rules of the Plan.
Section 12.3. - Election of Other Payment Methods
          (a) Subject to subsection (c), but notwithstanding any other provision
of this Article and in lieu of the lump sum payment otherwise provided for in
this Article, if the deceased Participant’s Vested Account balance exceeds
$5,000 (excluding his Rollover Account to the extent it consists of rollover
contributions described in Code Section 411(a)(11)(D)), payments under this
Article to the Spouse of a Participant, former

52



--------------------------------------------------------------------------------



 



Participant or Merged Participant shall be made under such option available
under Section 11.3 as such Spouse shall designate.
          (b) Subject to subsection (c), but notwithstanding any other provision
of this Article, a Participant, former Participant or Merged Participant may
elect on the form provided by the Administrator for Beneficiary designations
that, in lieu of the lump sum payment otherwise provided for in this Article
payments under this Article to his Beneficiary shall be made under such option
available under Section 11.3 as such Participant shall designate in such form
provided that upon the Participant’s death, his Vested Account balance exceeds
$5,000 (excluding his Rollover Account to the extent it consists of rollover
contributions described in Code Section 411(a)(11)(D)). If a Beneficiary
receiving installment payments under this Section dies, the balance then due
shall be paid in cash in one lump sum to the then surviving person with highest
priority under Section 12.2(a).
          (c) If a Participant, former Participant or Merged Participant dies
before distribution of his Accounts commences, then
          (i) such Accounts must be distributed within five years of the
Participant’s, former Participant’s or Merged Participant’s death, or
          (ii) if any portion of such Accounts is payable to or for the benefit
of a Beneficiary, such portion shall be distributed over the life or the life
expectancy of such Beneficiary with distributions commencing
          a within one year of such Participant’s death, or,
          b if the Beneficiary is such Participant’s Spouse, no later than the
date on which the Participant or Merged Participant would have attained age
seventy and one half (but if such Spouse dies before distributions to such
Spouse commence, then such Spouse shall be treated as the Participant for
purposes of this Section 12.3(c)), or
          c on such other date as is allowed by law.
ARTICLE XIII.
BENEFITS UPON RESIGNATION OR DISCHARGE
Section 13.1. - Distributions on Resignation or Discharge
          (a) Subject to Section 15.17, a Participant or Merged Participant who
has a Separation from the Service due to resignation or discharge shall receive,
          (i) if the Vested amount credited to his Accounts (including the
Vested value of shares credited to his Stock Accounts, if any and including any
“Accounts” described in any applicable Supplement) does not exceed $1,000
(excluding his Rollover Account to the extent it consists of rollover
contributions described in Code Section 411(a)(11)(D)), such amount in one lump
sum (in the form of cash, the Participant’s promissory note under Section 15.14
and/or stock to the extent permitted by Section

53



--------------------------------------------------------------------------------



 



11.3(b)(i)) not later than six months after the end of the Plan Year in which
such Separation from the Service occurs, or, if earlier, within sixty days after
the end of the Plan Year in which his fifty-fifth birthday occurs, or
          (ii) if the Vested amount credited to his Accounts (including the
Vested value of shares credited to his Stock Accounts, if any and including any
“Accounts” described in any applicable Supplement) exceeds $1,000 (excluding his
Rollover Account to the extent it consists of rollover contributions described
in Code Section 411(a)(11)(D)), he shall receive such amount as described in
subparagraph (ii)a or, if he has attained age 55 of the time of his Separation
from the Service and so elects, he shall receive such amount as described in
subparagraph (ii)b (except that any Participant promissory note under
Section 15.14 shall be distributed in kind):
          a Payment of such amount in one cash lump sum (except that at the
option of such Participant his Stock Accounts, if any, and the portion of his
Accounts invested in the Company Stock Fund will be paid in the form of Company
Stock).
          b Payment of such amount directly from the Trust Fund (as adjusted for
gains and losses), in uniform annual or more frequent installments of at least
$100 (as to which such Participant (or his Spouse, if applicable) may elect
whether the recalculation rule of Code Section 401(a)(9)(D) shall apply and
provided, however, that the first installment may be larger than the remaining
installments) to such Participant over a period not longer than the lesser of
          1 the joint and last survivor expectancy of him and his Spouse, if
any, reasonably determined from the expected return multiples prescribed in
Treas. Reg. § 1.401(a)(9)-9, or
          2 the period determined under Treas. Reg. §1.401(a)(9)-5 which
satisfies the minimum distribution incidental death benefit requirement of Code
Section 401(a)(9)(G);
with such distribution being made or commencing no later than April 1 following
the calendar year in which he attains age 701/2.
          (b) Each Participant or Merged Participant shall make a separate
distribution or transfer election (if applicable) under Section I13.1 of
Supplement I with respect to his SHARE Account in accordance with the Rules of
the Plan.
Section 13.2. - Forfeitures
          (a) If a Participant has a Separation from the Service due to
resignation or discharge, the portions of his ESOP Account which are not Vested
shall be forfeited upon the earlier of his receipt of his distribution under
this Article or his completion of five consecutive Break in Service Years.
Pending application under Section 6.9, forfeitures shall be held in suspense and
shall not be commingled with amounts held in suspense under Section 18.4.

54



--------------------------------------------------------------------------------



 



               (b) If a Participant has a Separation from the Service prior to
becoming Vested in any portion of his ESOP Account under Section 9.1, a
distribution shall be deemed to have occurred upon such Separation from the
Service for purposes of subsection (a).
Section 13.3. — Restoration of Forfeitures
          If a Participant whose ESOP Account is not then fully Vested
               (a) has a Separation from the Service,
               (b) suffers a forfeiture under Section 13.2 of the portion of
such Account which is not Vested,
               (c) again becomes an Employee or employed by a Company Affiliate
before he has five consecutive Break in Service Years, and
               (d) repays to the Plan the full amount, if any, distributed to
him from such Accounts before the end of his fifth consecutive Break in Service
Year or, if earlier, the fifth anniversary of his reemployment,
then the amount forfeited under Section 13.2 by such Participant and any
interest thereon shall be restored to his ESOP Account, applying forfeitures
pending application under Section 6.9 and Company contributions, in that order,
as necessary.
ARTICLE XIV.
TOP-HEAVY PROVISIONS
Section 14.1. — Top-Heavy Determination
               (a) Solely in the event that this Plan ever becomes Top-Heavy, as
defined herein, the provisions of this Article shall apply.
               (b) Solely for the purposes of this Article, the following
definitions shall be used:
               (i) “Aggregation Group” shall mean
               a each plan of the Company or a Company Affiliate in which a Key
Employee is a Participant (including any such plan which has been terminated if
such plan was maintained by the Company or a Company Affiliate during the Plan
Year ending on the Determination Date for the Plan Year in question) but
excluding a plan meeting the requirements of Code Section 401(k)(11); provided,
however, that such plan allows only contributions required under Code
Section 401(k)(11) and
               b each other plan of the Company or a Company Affiliate which
enables any plan described in paragraph a to meet the requirements of Code
Section 401(a)(4) or 410.

55



--------------------------------------------------------------------------------



 



               (ii) “Determination Date” shall mean, with respect to any Plan
Year, the last day of the preceding Plan Year, or in the case of the first Plan
Year, the last day of such Plan Year.
               (iii) “Controlled Group Employee” shall mean any person who
renders services to the Company or a Company Affiliate in the status of an
employee as the term is defined in Code Section 3121(d).
               (iv) “Key Employee” shall mean a Controlled Group Employee, a
former Controlled Group Employee or the Beneficiary of a former Controlled Group
Employee, if, in the Plan Year containing the Determination Date, such
Controlled Group Employee or former Controlled Group Employee is or was
               a an officer of the Company or a Company Affiliate whose
Statutory Compensation for the Plan Year in question exceeds $130,000 (adjusted
as described in Code Section 415(d)) (not more than fifty Controlled Group
Employees or, if less, the greater of three Controlled Group Employees or ten
percent of the Controlled Group Employees shall be treated as officers),
               b a five percent owner (within the meaning of Code
Section 416(i)(1)(B) and (C)) of the Company or a Company Affiliate, or
               c a one percent owner (within the meaning of Code Section
416(i)(1)(B)(ii)) of the Company or a Company Affiliate whose Statutory
Compensation for the Plan Year in question exceeds $150,000.
               (v) “Non-Key Employee” shall mean any Controlled Group Employee
who is not a Key Employee.
               (vi) The Plan shall not be Top Heavy for any Plan Year in which
the Plan consists solely of a cash or deferred arrangement which meets the
requirements of Code Section 401(k)(12) and matching contributions with respect
to which the requirements of Code Section 401(m)(11) are satisfied. Subject to
the foregoing, the Plan shall be Top-Heavy if, as of any Determination Date, the
aggregate of the Accounts of Key Employees under all plans in the Aggregation
Group (or under this Plan and such other plans as the Company elects to take
into account under Code Section 416(g)(2)(A)(ii)) exceeds sixty percent of the
aggregate of the Accounts for all Key Employees and Non-Key Employees. In making
this calculation as of a Determination Date,
               a each Account balance as of the most recent valuation date
occurring within the Plan Year which includes the Determination Date shall be
determined,
               b an adjustment for contributions due as of the Determination
Date shall be determined,
               c the Account balance of any Controlled Group Employee or former
Controlled Group Employee shall be increased by the aggregate distributions made
as a result of such Controlled Group

56



--------------------------------------------------------------------------------



 



Employee’s Separation from the Service (including his severance from employment)
during the one-year period ending on the Determination Date; provided, however,
if any distribution is made to a Controlled Group Employee for any other reason,
such Employee’s Account balance shall be increased by the aggregate of such
distributions during the five-year period ending on the Determination Date,
               d the Account balance of
               1 any Non-Key Employee who was a Key Employee for any prior Plan
Year, and
               2 any former Controlled Group Employee who performed no services
for the Company or a Company Affiliate during the one-year period ending on the
Determination Date,
shall be ignored, and
               e if there have been any rollovers to or from any Account, the
balance of such Account shall be adjusted, as required by Code Section
416(g)(4)(A).
Notwithstanding the foregoing, this Plan shall be Top-Heavy if, as of any
Determination Date, it is required by Code Section 416(g) to be included in an
Aggregation Group which is determined to be a Top-Heavy Group.
               (vii) “Top-Heavy Group” shall mean any Aggregation Group if, as
of the Determination Date, the sum of
               a the present value of the cumulative accrued benefits for all
Key Employees under all defined benefit plans in such Aggregation Group, and
               b the aggregate of the accounts of all Key Employees under all
defined contribution plans in such Aggregation Group
exceeds sixty percent of a similar sum determined for all Key Employees and
Non-Key Employees.
               (viii) “Statutory Compensation” shall have the meaning set forth
in Code Section 414(q)(4) for purposes of paragraph (b)(iv).
Section 14.2. — Minimum Benefits
               (a) For any Plan Year in which the Plan is Top-Heavy, the sum of
the allocations to the ESOP Account and the PTS Account of any Employee who is a
Non-Key Employee at the end of such Plan Year and is entitled to an allocation
to such Accounts under Section 6.3 shall not be less than that determined under
subsection (b).

57



--------------------------------------------------------------------------------



 



               (b) The allocation determined under this subsection shall be a
percentage of the Statutory Compensation of such Non-Key Employee which is not
less than the lesser of
               (i) three percent, or
               (ii) that percentage reflecting the ratio of
               A the allocations under Section 6.3 to
               B Statutory Compensation (not in excess of the limit in effect
under Code Section 401(a)(17) as adjusted for increases in the cost of living)
for the Key Employee with respect to whom such ratio is highest for such Plan
Year. See also Section 14.1(b)(viii).
               (c) For purposes of determining the minimum contribution under
subsection (b), the following contributions shall be included:
               (i) contributions under any plan in the Aggregation Group to the
maximum extent permitted by Code Section 416(g)(4)(H),
               (ii) contributions to PTS Accounts (including elective deferrals
under a plan in the Aggregation Group) on behalf of Key Employees, and
               (iii) contributions to ESOP Accounts (including any matching
contributions as defined in Code Section 401(m)(4)(A) under a plan in the
Aggregation Group).
Section 14.3. — Vesting
               (a) For any Plan Year in which the Plan is Top-Heavy, the Vested
percentage of the ESOP Account of each Participant or Merged Participant who
completes an Hour of Service in such Plan Year shall be the percentage of such
Account shown on the following table:

          Years of Vesting Service   Vested Percentage
1 (or less)
    0 %
2
    20 %
3
    100 %

               (b) The Vested percentage of a Participant’s ESOP Account shall
be not less than the Vested percentage determined as of the last day of the last
Plan Year in which the Plan was Top-Heavy.

58



--------------------------------------------------------------------------------



 



               (c) For any Plan Year in which the Plan is not Top-Heavy which
follows one or more Plan Years for which the Plan has been Top-Heavy,
Section 9.1 shall again become applicable as an amendment to the Plan; thus,
each Participant or Merged Participant who has had his Vested percentage
computed under subsection (a) and who has completed at least one Year of Vesting
Service shall be permitted to elect to have his Vested percentage computed in
accordance with subsection (a) for such Plan Year and any subsequent Plan Year
in which the Plan is no longer Top-Heavy. Such Participant or Merged Participant
may make such election within an election period beginning no later than the
first day of the first Plan Year in which the Plan is no longer Top-Heavy and
ending no later than the later of
               (i) the sixtieth day of such Plan Year, or
               (ii) a date which is sixty days after the day such Participant is
issued written notice of his right to make such election by the Administrator.
ARTICLE XV.
ADMINISTRATIVE PROVISIONS
Section 15.1. — Duties and Powers of the Administrator
               (a) The Administrator shall administer the Plan in accordance
with the Plan and ERISA and shall have full discretionary power and authority:
               (i) To engage actuaries, attorneys, accountants, appraisers,
brokers, consultants, administrators, physicians or other firms or persons and
(with its officers, directors and Employees) to rely upon the reports, advice,
opinions or valuations of any such persons except as required by law;
               (ii) To adopt Rules of the Plan that are not inconsistent with
the Plan or applicable law and to amend or revoke any such rules;
               (iii) To construe the Plan and the Rules of the Plan;
               (iv) To determine questions of eligibility of Participants and
the entitlement to distributions of Participants, former Participants, Merged
Participants, Beneficiaries and all other persons;
               (v) To determine entitlement to allocations of contributions and
forfeitures of Participants, Merged Participants, former Participants,
Beneficiaries, and all other persons;
               (vi) To make findings of fact as necessary to make any
determinations and decisions in the exercise of such discretionary power and
authority;
               (vii) To appoint claims and review officials to conduct claims
procedures as provided in Section 15.6; and

59



--------------------------------------------------------------------------------



 



               (viii) To delegate any power or duty to any firm or person
engaged under paragraph (i) or to any other person or persons.
               (b) Every finding, decision, and determination made by the
Administrator shall, to the full extent permitted by law, be final and binding
upon all parties, except to the extent found by a court of competent
jurisdiction to constitute an abuse of discretion.
Section 15.2. — Expenses of Administration
               (a) The Company shall indemnify and hold each Employee
functioning under Section 15.1(a) or person serving on an investment committee
established in accordance with the Trust Agreement harmless from all claims,
liabilities and costs (including reasonable attorneys’ fees) arising out of the
good faith performance of his functions hereunder.
               (b) The Company may obtain and provide for any such Employee and
investment committee member described in subsection (a), at the Company’s
expense, liability insurance against liabilities imposed on him by law.
               (c) The Plan shall pay reasonable administrative expenses of the
Plan, including, but not limited to, expenses of any such Employee and
investment committee member described in subsection (a) and legal fees incurred
for services related to the administration of the Plan (including the amending
of the Plan); provided, however, that the Company may elect, in its sole and
absolute discretion, to pay such administrative expenses from its own assets.
          (d) Notwithstanding subsection (c), reasonable administrative fees
incurred by the Plan in conjunction with Participant loans, withdrawals,
distributions and the evaluation of the qualified status of a domestic relations
order, as defined in Code Section 414(p), may be charged to the Accounts of the
Participant in question in accordance with the Rules of the Plan.
Section 15.3. — Payments
          In the event any amount becomes payable under the Plan to a minor or a
person who, in the sole judgment of the Administrator, is considered by reason
of physical or mental condition to be unable to give a valid receipt therefor,
the Administrator may direct that such payment be made to any person found by
the Administrator, in its sole judgment, to have assumed the care of such minor
or other person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Trustee, the Administrator and
the Company and their officers, directors, employees, owners, agents and
representatives.
Section 15.4. — Statement to Participants
          In accordance with the requirements set forth in ERISA
Section 105(a)(1)(A), as of the end of each Plan Year quarter, each Participant
(including an alternate payee under a qualified domestic relations order which
assigns a portion of the Participant’s Account balance to the alternate payee or
a Beneficiary of a deceased Participant who is eligible to receive the deceased
Participant’s Accounts) shall be provided with a statement reflecting the
balances of his Accounts and such other information required by ERISA
Section 105.

60



--------------------------------------------------------------------------------



 



Section 15.5. — Inspection of Records
          Copies of the Plan and any other documents and records which a
Participant or Merged Participant is entitled by law to inspect shall be open to
inspection by such Participant or Merged Participant or such Participant’s or
Merged Participant’s duly authorized representatives at any reasonable business
hour at the principal office of the Company, any Company work site at which at
least fifty Employees regularly perform services and such other locations as the
Secretary of Labor may require.
Section 15.6. — Claims Procedure
               (a) A claim by a Participant, former Participant, Merged
Participant, Beneficiary or any other person shall be presented to the claims
official appointed by the Administrator in writing within the maximum time
permitted by law or under the regulations promulgated by the Secretary of Labor
or his delegate pertaining to claims procedures.
               (b) The claims official shall, within a reasonable time, consider
the claim and shall issue his determination thereon in writing.
               (c) If the claim is granted, the appropriate distribution or
payment shall be made from the Trust Fund or by the Company.
               (d) If the claim is wholly or partially denied, the claims
official shall, within ninety days (or such longer period as may be reasonably
necessary), provide the claimant with written notice of such denial, setting
forth, in a manner calculated to be understood by the claimant
               (i) the specific reason or reasons for such denial,
               (ii) specific references to pertinent Plan provisions on which
the denial is based,
               (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary, and
               (iv) an explanation of the Plan’s claim review procedure.
               (e) The Administrator shall provide each claimant with a
reasonable opportunity to appeal the claims official’s denial of a claim to a
review official (appointed by the Administrator in writing) for a full and fair
review. The claimant or his duly authorized representative
               (i) may request a review upon written application to the review
official (which shall be filed with it),
               (ii) may review pertinent documents, and
               (iii) may submit issues and comments in writing.

61



--------------------------------------------------------------------------------



 



               (f) The review official may establish such time limits within
which a claimant may request review of a denied claim as are reasonable in
relation to the nature of the benefit which is the subject of the claim and to
other attendant circumstances but which, in no event, shall be less than sixty
days after receipt by the claimant of written notice of denial of his claim.
               (g) The decision by the review official upon review of a claim
shall be made not later than sixty days after his receipt of the request for
review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than one hundred twenty days after receipt of such request for review.
               (h) The decision on review shall be in writing and shall include
specific reasons for the decision written in a manner calculated to be
understood by the claimant with specific references to the pertinent Plan
provisions on which the decision is based.
               (i) The claims official and the review official shall have full
discretionary power and authority to construe the Plan and the Rules of the
Plan, to determine questions of eligibility, vesting and entitlements and to
make findings of fact as under Section 15.1 and, to the extent permitted by law,
the decision of the claims official (if no review is properly requested) or the
decision of the review official on review, as the case may be, shall be final
and binding on all parties except to the extent found by a court of competent
jurisdiction to constitute an abuse of discretion.
Section 15.7. — Conflicting Claims
          If the Administrator is confronted with conflicting claims concerning
a Participant’s former Participant’s or Merged Participant’s Accounts, the
Administrator may interplead the claimants in an action at law, or in an
arbitration conducted in accordance with the rules of the American Arbitration
Association, as the Administrator shall elect in its sole discretion, and in
either case, the attorneys’ fees, expenses and costs reasonably incurred by the
Administrator in such proceeding shall be paid from such Participant’s Accounts.
Section 15.8. — Effect of Delay or Failure to Ascertain Amount Distributable or
to Locate Distributee
               (a) If an amount payable under Article XI, XII or XIII cannot be
ascertained or the person to whom it is payable has not been ascertained or
located within the stated time limits and reasonable efforts to do so have been
made, then distribution shall be made not later than sixty days after such
amount is determined or such person is ascertained or located, or as prescribed
in subsection (b).
               (b) If, within one year after a Participant or Merged Participant
has a Separation from the Service, the Administrator, in the exercise of due
diligence, has failed to locate him (or if such Separation from the Service is
by reason of his death, has failed to locate the person entitled to his Vested
Accounts under Section 12.2), his entire distributable interest in the Plan
shall be applied to reduce the Company’s contribution under Section 5.1;
provided, however, that if such Participant (or in the case of his death, the
person entitled thereto under Section 12.2) makes proper claim therefor under
Section 15.6, the amount so

62



--------------------------------------------------------------------------------



 



forfeited shall be restored to such Participant’s Account or Accounts, as the
case may be, applying forfeitures pending application, Company contributions and
unallocated earnings and gains of the Trust Fund, in that order, as necessary.
Section 15.9. — Service of Process
          The Secretary of Avery Dennison Corporation is hereby designated as
agent of the Plan for the service of legal process.
Section 15.10. — Limitations Upon Powers of the Administrator
          The Plan shall not be operated so as to discriminate in favor of
Highly Compensated Employees. The Plan shall be uniformly and consistently
interpreted and applied with regard to all Participants, former Participants and
Merged Participants in similar circumstances. The Plan shall be administered,
interpreted and applied fairly and equitably and in accordance with the
specified purposes of the Plan.
Section 15.11. — Effect of Administrator Action
          Except as provided in Section 15.6, all actions taken and all
determinations made by the Administrator in good faith shall be final and
binding upon all Participants, former Participants, Merged Participants, the
Trustee and any person interested in the Plan or Trust Fund.
Section 15.12. — Contributions to Rollover Accounts
               (a) An Employee may make a contribution to his Rollover Account
established by the Administrator for such purpose if such contribution meets the
requirements of this Section and is in accordance with the Rules of the Plan.
               (b) Such contribution will meet the requirements of this Section
if
               (i) it is made by the Employee to the Trust in cash in a lump
sum, and
               (ii) the amount contributed by the Employee consists of
               a a direct rollover of an Eligible Rollover Distribution from an
Eligible Retirement Plan or
               b a distribution consisting entirely of an Eligible Rollover
Distribution from an Eligible Retirement Plan.
               (c) In addition, such contribution will meet the requirements of
this Section if
               (i) the contribution is made within 60 days (or such other period
as is permitted by Code Section 402(c)(3)(B)) following the day on which the
Eligible Employee received the distribution from the Eligible Retirement Plan
described in subsection (b)(ii)b,
               (ii) such distribution was in the form of cash, and

63



--------------------------------------------------------------------------------



 



               (iii) such distribution constituted an Eligible Rollover
Distribution within the meaning of Code Section 402(c)(4).
               (d) The Administrator may require the Employee to supply
information sufficient to determine if his contribution meets the requirements
of this Section. If the Administrator determines that such contribution does not
meet the requirements of this Section, the contribution shall not be permitted.
               (e) The Plan may also accept the direct transfer from a plan
qualified under Code Section 401(a) of an amount which if paid to the Employee
instead of the Plan would have constituted a lump sum distribution within the
meaning of Code Section 402(e). The transferred amount shall be credited to the
Employee’s Rollover Account.
               (f) An Employee who makes a contribution to his Rollover Account
pursuant to this Section prior to the date that he satisfies the eligibility
requirements described in Article II shall generally be treated as a Participant
for purposes of the Plan provisions relating to the maintenance, valuation,
investment and distribution of Accounts; provided however, that such Employee
shall not be treated as an Active Participant for purposes of eligibility to
receive an allocation of any Company contributions under the Plan prior to the
date he actually becomes an Active Participant in the Plan.
               (g) If the Administrator accepts a contribution or transfer
pursuant to this Section and later determines that it was improper to do so, in
whole or in part, the Plan shall refund the necessary amount to the Employee.
Section 15.13. — Transfers to Rollover Accounts
               (a) The Administrator may, in its discretion, permit the Plan to
accept a direct transfer from a qualified trust (described in Code
Section 401(a)) of a Participant’s benefits under such trust. Benefits
transferred on behalf of a Participant to the Plan under this Section shall be
credited to such Participant’s Rollover Account or such other Accounts of the
Participant as are designated by the Administrator.
               (b) A plan-to-plan transfer under this Section shall satisfy the
requirements of Code Sections 411(d)(6) and 414(l) and the Treasury Regulations
thereunder.
               (c) If the Administrator causes the Plan to accept a plan-to-plan
transfer pursuant to this Section and the Administrator later determines that
such transfer was improper, in whole or in part, the Plan shall return to the
transferor, or plan the necessary amounts.
Section 15.14. — Loans to Participants or Former Participants
               (a) A Participant, Merged Participant, former Participant, Spouse
or Beneficiary (“Borrower”) may borrow against his PTS Account, Qualified
Account, ATS Account and/or other Accounts with the approval of the
Administrator in accordance with the provisions of subsection (b).

64



--------------------------------------------------------------------------------



 



               (b) The Administrator shall establish by Rules of the Plan the
requirements for loans from the Trust Fund and conditions therefor. Such Rules
of the Plan shall be consistent with the following requirements:
               (i) The Borrower must be a “party in interest” within the meaning
of ERISA Section 3(14) on the date the loan is made.
               (ii) Loans shall not be made available to an individual who is a
shareholder-employee (as defined in Code Section 4975(f)(6)(C)) of the Company
or a Company Affiliate or a member of the family (as defined in Code
Section 267(c)(4)) of a shareholder-employee.
               (iii) The minimum amount which a Borrower may borrow at any one
time under this Section is $1,000.00.
               (iv) The maximum amount which a Borrower may borrow from the
Trust Fund shall be an amount which when added to the outstanding balance of all
other loans from the Plan and from other qualified plans of the Company or a
Company Affiliate does not exceed the lesser of
               a $50,000 reduced by the excess (if any) of
               1 the highest outstanding balance of loans from the Plan during
the one year period ending on the day before the date on which the loan is made,
over
               2 the outstanding balance of loans from the Plan on the date on
which such loan was made; or
               b half of his Vested interest in all of his Accounts, including
any Accounts maintained for him pursuant to any Supplement.
               (v) Loans shall not be made to a Borrower under this Section more
frequently than at six-month intervals. A Borrower may not have more than two
loans outstanding at any time.
               (vi) Such loans must be available to all Borrowers on a
reasonably equivalent basis.
               (vii) The Vested percentage of a Borrower’s PTS Account,
Qualified Account, ATS Account or other Account which is made available for
borrowing shall not be higher for Participants, Merged Participants or former
Participants who are Highly Compensated Employees, officers or shareholders than
for other Borrowers.
               (viii) Such loans shall be made upon promissory notes (or such
other documents or communication as authorized by the Administrator) providing
for substantially level amortization (with regular payments by payroll deduction
each Payday for a Participant or by direct payments if the Participant does not
have a sufficient paycheck on any Payday). A Merged Participant, former
Participant, Spouse or Beneficiary shall make arrangements for

65



--------------------------------------------------------------------------------



 



regular direct payments on such loans with the Administrator or its delegate as
provided in the Rules of the Plan.
               (ix) Each such loan shall be secured by the lesser of the amount
of the loan or half of the Vested interest in the Borrower’s Accounts, including
any Accounts maintained for the Borrower pursuant to any Supplement, and such
portion of his Accounts which is credited after the date of the loan. For
purposes of Articles XI, XII and XIII, the distributable balance of such
Accounts shall be reduced by the unpaid balance of the loan secured by such
Accounts.
               (x) Each such loan shall bear a reasonable interest rate, which
shall be commensurate with the interest rates charged by persons in the business
of lending money for loans which would be made under similar circumstances. The
Administrator may adopt a national or regional rate of interest for this
purpose.
               (xi) Each such loan shall be repaid within five years unless the
loan is used to acquire any dwelling unit which within a reasonable time is to
be used as a principal residence of the Borrower.
               (xii) The promissory note on any such loan (or such other
document or communication which evidences the loan) shall be an investment of
the affected Accounts of the Borrower receiving such loan and not an investment
of the Trust Fund generally.
               (xiii) At such time as the Administrator determines in its
discretion in a uniform and nondiscriminatory manner, a Borrower may suspend his
installment payments on any loan under the Plan for a period not longer than one
year if the Borrower takes an authorized leave of absence from the Company,
either without pay from the Company or at a rate of pay (after income and
employment tax withholding) that is less than the amount of the installment
payment required under the terms of his Plan loan; provided, however, that the
loan must be repaid by the latest date permitted under Code Section 72(p)(2)(B)
and the installments due after the leave (or, if earlier, after the first year
of the leave) must not be less than those required under the terms of the
original loan.
               (xiv) At such time as the Administrator determines in its
discretion in a uniform and nondiscriminatory manner, a Borrower who leaves the
Company as a result of service in the uniformed services (as defined in chapter
43 of title 38, United States Code), whether or not Qualified Military Service
as defined in paragraph 6.12(a)(i) may suspend his installment payments on any
loan under the Plan during any part of such service and such suspension shall
not be taken into account for purposes of Code Section 72(p), 401(a), or
4975(d)(1).
               (xv) The Administrator shall allow a grace period for a Borrower
to make delinquent installment payments on his loan(s) under the Plan, at such
time as the Administrator in its discretion determines in a uniform and
nondiscriminatory manner; provided, however, that the grace period shall not
extend beyond the last day of the calendar quarter following the calendar
quarter in which the required installment payment was due.

66



--------------------------------------------------------------------------------



 



               (xvi) A Participant whose Account contains a promissory note
pursuant this Section 15.14 may not elect to receive a distribution of his
Accounts under Article XI or XIII after his Separation from Service until such
note has been satisfied or defaulted.
Section 15.15. — Distributions Pursuant to Qualified Domestic Relations Orders
and Certain Offsets
               (a) Notwithstanding any other provision of the Plan to the
contrary except subsection (b), upon receipt by the Administrator of a domestic
relations order, as defined in Code Section 414(p), which, but for the time of
required payment to the alternative payee, would be a qualified domestic
relations order as defined in Code Section 414(p), the amount awarded to the
alternate payee shall promptly be paid in the manner specified in such order;
provided, however, that no such distribution shall be made prior to the
Participant’s Separation from the Service if such distribution could adversely
affect the qualified status of the Plan.
          (b) (i) Notwithstanding subsection (a) or any other provision of the
Plan to the contrary, upon receipt by the Administrator of a judgment, order,
decree or settlement agreement described in paragraph (ii) which expressly
provides for an offset against all or part of an amount ordered or required to
be paid to the Plan against a Participant’s Accounts under the Plan, such
Participant’s Accounts shall be reduced or offset by the amount specified in
such judgment, order, decree or settlement agreement and such amount shall
promptly be paid to the Plan.
               (ii) The judgment, order, decree or settlement agreement
described in paragraph (i) must arise from
               a a judgment of conviction for a crime involving the Plan,
               b a civil judgment (including a consent order or decree) entered
by a court in an action brought in connection with a violation (or alleged
violation) of Part 4 of ERISA, or
               c a settlement agreement between the Secretary of Labor or the
Pension Benefit Guaranty Corporation and the Participant, in connection with a
violation (or alleged violation) of Part 4 of ERISA by a fiduciary or any other
person.
Section 15.16. — Correction of Administrative Error; Special Contribution
          Notwithstanding any other provision of the Plan to the contrary, the
Administrator shall take any and all appropriate actions to correct errors in
the administration of the Plan, including, without limitation, errors in the
allocation of contributions, forfeitures, and income, expenses, gains and losses
to the Accounts of the Participants, Merged Participants, former Participants or
Beneficiaries under the Plan. Such corrective actions may include debiting or
crediting a Participant’s, Merged Participant’s, former Participant’s or
Beneficiary’s Accounts or allocating special contributions made by the Company
to the Plan for purposes of correcting any failure to make contributions on a
timely basis or properly allocate contributions, forfeitures, or income,
expenses, gains and losses. The Administrator shall determine the amount of any
such special contributions required to be made by the Company, which may be made
in such approximate amounts as the Administrator, acting in its sole discretion,
shall determine. In no event shall any

67



--------------------------------------------------------------------------------



 



corrective action taken by the Administrator under this Section reduce any
Participant’s, Merged Participant’s, former Participant’s or Beneficiary’s
accrued benefit in violation of Section 411(d)(6) of the Code and the Treasury
Regulations thereunder.
Section 15.17. — Direct Rollovers
               (a) Notwithstanding any provision of the Plan to the contrary, a
Distributee may elect, at the time and in the manner prescribed by the
Administrator under the Rules of the Plan, to have all or any portion of an
Eligible Rollover Distribution paid directly to an Eligible Retirement Plan
designated by the Distributee in a Direct Rollover.
               (b) If a distribution is one to which Code Sections 401(a)(11)
and 417 do not apply, such distribution may commence less than 30 days after the
notice required under Reg. Section 1.411(a)-11(c) is given, provided that
               (i) the Administrator clearly informs the Participant that the
Participant has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution (and,
if applicable, a particular distribution option), and
               (ii) the Participant, after receiving the notice, affirmatively
elects a distribution.
ARTICLE XVI.
TERMINATION, DISCONTINUANCE,
AMENDMENT, MERGER, ADOPTION OF PLAN
Section 16.1. — Termination of Plan; Discontinuance of Contributions
          (a) The Plan is intended as a permanent program but the Board shall
have the right at any time to declare the Plan terminated completely as to the
Company or as to any division, facility or other operational unit thereof.
Discharge or layoff of Employees of the Company or any unit thereof without such
a declaration shall not result in a termination or partial termination of the
Plan except to the extent required by law. In the event of any termination or
partial termination:
               (i) An allocation of amounts being held under Section 18.4(b)
shall be made in accordance with Section 18.4(c).
               (ii) For each Participant or Merged Participant who is then an
Employee or employed by a Company Affiliate with respect to whom the Plan is
terminated, the interest in his ESOP Account, if any, including his interest in
the forfeitures (which shall be applied under Section 6.9), shall become fully
Vested.
               (iii) The Administrator shall direct the Trustee to liquidate the
necessary portion of the Trust Fund and distribute it, less a proportionate
share of the expenses of termination, to the persons entitled thereto in
proportion to their Accounts.
               (iv) Provided that the Company or a Company Affiliate does not
maintain another defined contribution plan other than an employee stock
ownership plan (as defined in Code Section 4975(e)(7)), such distributions shall
be made in the manner prescribed by

68



--------------------------------------------------------------------------------



 



Section 13.1(a), assuming for such purpose that each person entitled to a
distribution under the Plan is a Participant or Merged Participant who has had a
Separation from the Service due to resignation or discharge on the date of
termination.
          (b) [Reserved.]
Section 16.2. — Amendment of Plan
          As limited in Section 16.1 of the Plan and Section 7.02 of the Trust
Agreement, complete or partial amendments or modifications to the Plan
(including retroactive amendments to meet governmental requirements or
prerequisites for tax qualification) may be made from time to time by Avery
Dennison Corporation; provided, however, that no amendment shall decrease the
Vested percentage of any Participant, former Participant or Merged Participant
has in his Accounts or his accrued benefit. Amendments shall be adopted by the
Board; provided, however, that the chief executive officer of Avery Dennison
Corporation may adopt amendments as necessary to bring the Plan into conformity
with legal requirements or to improve the administration of the Plan, provided
that no such amendment involves an increase in cost of benefits provided by the
Plan.
Section 16.3. — Retroactive Effect of Plan Amendment
               (a) No Plan amendment, including this amendment, unless it
expressly provides otherwise, shall be applied retroactively to increase the
Vested percentage of a Participant or Merged Participant whose Separation from
the Service preceded the date such amendment became effective unless and until
he becomes or again becomes a Participant and additional contributions are
allocated to him.
               (b) No Plan amendment, unless it expressly provides otherwise,
shall be applied retroactively to increase the amount of service credited to any
person for purposes of Plan participation, vesting or any other Plan purpose
with respect to his participation or employment before the date such amendment
became effective.
               (c) Except as provided in subsections (a) and (b), all rights
under the Plan shall be determined under the terms of the Plan as in effect at
the time the determination is made.
Section 16.4. — Consolidation or Merger; Adoption of Plan by Other Companies
               (a) In the event of the consolidation or merger of the Company
with or into any other business entity, or the sale by the Company or its owner
of its assets, the successor may continue the Plan by adopting the same by
resolution of its board of directors or agreement of its partners or proprietor
and, if deemed appropriate, by executing a proper supplemental agreement to the
Trust Agreement with the Trustee. If, within ninety days from the effective date
of such consolidation, merger or sale of assets, such new corporation,
partnership or proprietorship does not adopt the Plan, the Plan shall be
terminated in accordance with Section 16.1. If a Company ceases to be a Company
Affiliate then, as of the date of the change in the controlled group, the
employees of such entity shall cease to be eligible to participate in the Plan.

69



--------------------------------------------------------------------------------



 



               (b) The Plan shall not be merged or consolidated with any other
plan, nor shall its assets or liabilities be transferred to any other plan,
unless each Participant, Merged Participant or former Participant in this Plan
would have immediately after the merger, consolidation or transfer (if the plan
in question were then terminated) accounts which are equal to or greater in
amount than his corresponding Accounts under this Plan had the Plan been
terminated immediately before the merger, consolidation or transfer.
               (c) Any Company Affiliate may, with the approval of the Board or
its delegate, adopt the Plan as a whole company or as to any one or more
divisions in accordance with the Rules of the Plan.
ARTICLE XVII.
SALE OF COMPANY STOCK
Section 17.1. — Option to Sell Shares of Company Stock
          Solely in the event that a Participant, former Participant or Merged
Participant receives a distribution consisting in whole or in part of Company
Stock that at the time of distribution thereof is not publicly traded, then such
distributed Company Stock shall be made subject to a put option in the hands of
a Qualified Holder, with such put option to be subject to the following
provisions:
               (a) During the sixty day period following any distribution of
such Company Stock, a Qualified Holder shall have the right to require the
Company to purchase all or any portion of said distributed Company Stock held by
said Qualified Holder. A Qualified Holder shall exercise such right by giving
written notice, within the aforesaid sixty day period, to the Company of the
number of shares of distributed Company Stock that such Qualified Holder intends
to sell to the Company. The purchase price to be paid for any such Company Stock
shall be its fair market value determined as of the most recent valuation in
accordance with the valuation rules specified in Section 8.1.
               (b) If a Qualified Holder shall fail to exercise his put option
right under subsection (a), he shall have the right to exercise such option in
the first sixty day period of the next following Plan Year. If a Qualified
Holder shall fail to exercise his put option in the next succeeding Plan Year,
such option right shall expire and the Qualified Holder shall have no further
right to require the Company to purchase such distributed Company Stock.
               (c) In the application of subsections (a) and (b), the period
during which a put option is exercisable does not include any time when a
distributee is unable to exercise it because the party bound by the put option
is prohibited from honoring it by applicable federal or state law.
               (d) In the event that a Qualified Holder shall exercise a put
option under this Section, then the Company shall have the option of paying the
purchase price of the Option Stock under either of the following methods:
               (i) A lump sum payment of the purchase price within ninety days
after the date upon which such put option is exercised (the “Exercise Date”) or

70



--------------------------------------------------------------------------------



 



               (ii) A series of six or less equal installment payments, with the
first such payment to be made within thirty days after the Exercise Date and the
five or correspondingly less remaining payments to be made on the five or less
anniversary dates of the Exercise Date, so that the full amount shall be paid as
of the fifth or earlier anniversary of such Exercise Date. If the Company elects
to pay the purchase price of the Option Stock under the installment method
provided in this paragraph (ii), then the Company shall, within 30 days after
the Exercise Date, give the Qualified Holder who is exercising the put option
the Company’s promissory note for the full unpaid balance of the option price.
Such note shall, at a minimum, state a reasonable rate of interest and provide
that the full amount of such note shall accelerate and become due immediately in
the event that the Company defaults in the payment of a scheduled installment
payment.
               (e) The protections and rights provided in this Section are
nonterminable and continue to exist notwithstanding the repayment of any loan,
the proceeds of which are used to purchase Leveraged Company Stock and
notwithstanding the cessation of the Plan’s status as an employee stock
ownership plan.
               (f) The foregoing put options under subsections (a) and (b) shall
be effective solely against the Company and shall not obligate the Plan in any
manner, provided, however, with the Company’s consent the Plan may elect to
purchase any Company Stock that otherwise must be purchased by the Company
pursuant to a Qualified Holder’s exercise of any such option.
               (g) Except as is expressly provided hereinabove with respect to
any distributed Leveraged Company Stock that is not publicly traded, no such
Leveraged Company Stock shall be subject to a put, call, or other option, or
buy-sell or similar arrangement while held by and when distributed from the
Plan, whether or not at such time the Plan constitutes an employee stock
ownership plan and whether or not the loan used to acquire such Leveraged
Company Stock shall have been repaid.
               (h) At the time of distribution of Company Stock that is not
publicly traded to an Employee or Beneficiary, the Company shall furnish to such
Employee or Beneficiary the most recent annual certificate of value prepared by
the Company with respect to such stock. In addition, the Company shall furnish
to such Participant, former Participant or Merged Participant or Beneficiary a
copy of each subsequent annual certificate of value until the put options
provided for in this Section with respect to such distributed Company Stock
shall expire.
ARTICLE XVIII.
MISCELLANEOUS PROVISIONS
Section 18.1. — Identification of Fiduciaries
               (a) The Administrator (with respect to control and management of
Plan assets and in general) and the Trustee shall be named fiduciaries within
the meaning of ERISA and, as permitted or required by law, shall have exclusive
authority and discretion to control and manage the operation and administration
of the Plan within the limits set forth in the Trust Agreement, subject to
proper delegation.

71



--------------------------------------------------------------------------------



 



               (b) Such named fiduciaries and every person who exercises any
discretionary authority or discretionary control respecting management of the
Trust Fund or Plan, or exercises any authority or control respecting the
management or disposition of the assets of the Trust Fund or Plan, or renders
investment advice for compensation, direct or indirect, with respect to any
monies or other property of the Trust Fund or Plan or has authority or
responsibility to do so, or has any discretionary authority or discretionary
responsibility in the administration of the Plan, and any person designated by a
named fiduciary to carry out fiduciary responsibilities under the Plan, shall be
a fiduciary and, as such, shall be subject to provisions of the Plan, the Trust
Agreement, ERISA and other applicable laws governing fiduciaries. Any person may
act in more than one fiduciary capacity.
Section 18.2. — Allocation of Fiduciary Responsibilities
               (a) Fiduciary responsibilities under the Plan are allocated as
follows:
               (i) The sole power and discretion to manage and control the
Plan’s assets including, but not limited to, the power to acquire and dispose of
Plan assets, is allocated to the Trustee, except to the extent that another
fiduciary is appointed in accordance with the Trust Agreement with the power to
control or manage (including the power to acquire and dispose of) assets of the
Plan.
               (ii) The sole duties, responsibilities and powers allocated to
the Board shall be those expressly retained under Sections 16.1, 16.2 and 16.4.
               (iii) The sole duties, responsibilities and powers allocated to
the Company shall be those expressly retained under the Plan or the Trust
Agreement.
               (iv) Each Participant, former Participant or Merged Participant
shall be a named fiduciary for purposes of Section 403(a) of ERISA but solely
with respect to the issuance of instructions to the Trustee
               A to tender or not to tender the Company Stock representing the
proportionate share in the Company Stock Fund and in the Suspense Account of the
Participant’s Accounts, or the Company Stock credited to his Stock Accounts,
pursuant to Section 1.12 of the Trust Agreement, and
               B to vote such shares, pursuant to Section 18.5.
               (v) All fiduciary responsibilities not allocated to the Trustee,
the Board, the Company or any investment manager are hereby allocated to the
Administrator, subject to delegation in accordance with Section 15.1(a)(viii).
               (b) Fiduciary responsibilities under the Plan (other than the
power to manage or control the Plan’s assets) may be reallocated among those
fiduciaries identified as named fiduciaries in Section 18.1 by amending the Plan
in the manner prescribed in Section 16.2 followed by such fiduciaries’
acceptance of, or operation under, such amended Plan.

72



--------------------------------------------------------------------------------



 



Section 18.3. — Limitation on Rights of Employees
          The Plan is strictly a voluntary undertaking on the part of the
Company and shall not constitute a contract between the Company and any
Employee, or consideration for, or an inducement or condition of, the employment
of an Employee. Except as otherwise required by law, nothing contained in the
Plan shall give any Employee the right to be retained in the service of the
Company or to interfere with or restrict the right of the Company, which is
hereby expressly reserved, to discharge or retire any Employee at any time,
without notice and with or without cause. Except as otherwise required by law,
inclusion under the Plan will not give any Employee any right or claim to any
benefit hereunder except to the extent such right has specifically become fixed
under the terms of the Plan and there are funds available therefor in the hands
of the Trustee. The doctrine of substantial performance shall have no
application to Employees, Participants or Merged Participants. Each condition
and provision, including numerical items, has been carefully considered and
constitutes the minimum limit on performance which will give rise to the
applicable right.
Section 18.4. — Limitation on Annual Additions; Treatment of Otherwise Excessive
Allocations
          (a) Except as provided in Section 3.1(c), in any Plan Year (which
shall be the Plan’s “limitation year” within the meaning of Treas. Reg.
Section 1.415(j)-1), the Annual Addition of a Participant shall not exceed the
lesser of
               (i) 100 percent of the Participant’s Statutory Compensation for
the Plan Year, or
               (ii) $40,000 (as adjusted for increases in the cost of living as
described in Code Section 415(d)).
          (b) If the Annual Addition of a Participant would exceed the limits of
subsection (a), corrections shall be made in conformance with the Employee Plans
Compliance Resolution System (or any successor thereto).
Section 18.5. — Voting Rights
          Except as otherwise required by ERISA, the Code and applicable
Treasury Regulations, all voting rights of shares of Company Stock held in the
Trust Fund (including pursuant to any Supplement) shall be exercised by the
Trustee only as directed by the Administrator, the Participants, former
Participants or Merged Participants (as applicable) or their Beneficiaries in
accordance with the following provisions of this Section 18.5:
               (a) With respect to all corporate matters submitted to the
Company’s shareholders, Company Stock held by the Trust in the Company Stock
Fund or Stock Accounts (including pursuant to any Supplement) shall be voted in
accordance with the directions of the Participants, former Participants and
Merged Participants (as communicated to the Trustee) in proportion to the sum of
the value of the investment of their Accounts in the Company Stock Fund
(including pursuant to any Supplement) and the value of the shares allocated to
their Stock Accounts (including pursuant to any Supplement). If this
Section 18.5(a) applies to shares of Company Stock allocated to the account of a
deceased Participant, former Participant or Merged Participant, such

73



--------------------------------------------------------------------------------



 



Participant’s Beneficiary shall be entitled to direct the voting with respect to
such shares as if such Beneficiary were the Participant, former Participant or
Merged Participant.
               (b) At least thirty days before each annual or special
shareholders’ meeting of the Company (or, if such schedule cannot be met, as
early as practicable before such meeting), the Trustee shall furnish to each
Participant, former Participant or Merged Participant a copy of the proxy
solicitation material sent generally to shareholders, together with a form
requesting confidential instructions on how such Participant’s proportionate
voting rights are to be exercised. Upon timely receipt of such instructions, the
Trustee (after combining votes of fractional shares of Company stock to give
effect to the greatest extent possible to Participants,’ former Participants’ or
Merged Participants’ instructions) shall vote as instructed. The instructions
received by the Trustee from Participants, former Participants or Merged
Participants shall be held by the Trustee in strict confidence and shall not be
divulged or released to any person including officers or Employees of the
Company, or of any other company. The Trustee and the Company shall not make
recommendations to Participants, former Participants or Merged Participants on
whether to vote or how to vote, other than recommendations contained in proxy
and other materials that are generally distributed to all shareholders of the
Company with respect to such vote. If voting instructions for shares of Company
Stock allocated to any Participant, former Participant or Merged Participant are
not timely received for a particular shareholders’ meeting, such shares of
Company Stock shall not be voted.
               (c) The Trustee shall vote shares of Company Stock allocated to
the Suspense Account (or held by the Trust but not otherwise described in
subsection (a)) in the same proportion as Company Stock with respect to which
voting instructions are received is voted.
Section 18.6. — Delays in Payment
          If any Participant, former Participant or Merged Participant would
incur any liability pursuant to Section 16(b) of the Securities Exchange Act of
1934 by reason of his receipt of any distribution hereunder, then,
notwithstanding any other Plan provision, such Participant, former Participant
or Merged Participant shall have the option to delay such distribution for such
reasonable period of time as shall be necessary to avoid such liability.
Section 18.7. — Restriction on Leveraged Company Stock
          Except as otherwise provided herein, no Leveraged Company Stock may be
subject to a put, call, or other option or a buy-sell or similar arrangement
while held by and when distributed from the Plan.
Section 18.8. — Governing Law
          The Plan and Trust shall be interpreted, administered and enforced in
accordance with the Code and ERISA, and the rights of Participants, former
Participants, Merged Participants, Beneficiaries and all other persons shall be
determined in accordance therewith; provided, however, that, to the extent that
state law is applicable, the laws of the state of residence of the Participant
in question, or if none, the state in which the principal office of the
Administrator is located shall apply.

74



--------------------------------------------------------------------------------



 



Section 18.9. — Genders and Plurals
          Where the context so indicates, the masculine pronoun shall include
the feminine pronoun and the singular shall include the plural.
Section 18.10. — Titles
          Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of the Plan or Trust Agreement.
Section 18.11. — References
          Unless the context clearly indicates to the contrary, a reference to a
statute, regulation or document shall be construed as referring to any
subsequently amended, enacted, adopted or executed statute, regulation or
document.
          Executed at Pasadena, California, this 25th day of January, 2007.

            AVERY DENNISON CORPORATION
      By   /s/ Dean A. Scarborough         Chief Executive Officer             

75



--------------------------------------------------------------------------------



 



SUPPLEMENT A
          This Supplement contains provisions which modify and supplement the
Plan in order to effectuate the merger into the Savings Plan of the Employee
Stock Ownership Plan of Avery International effective July 31, 1987. It shall
apply only to Merged Participants and those who are not Merged Participants only
because they are Participants.
          The profit-sharing portion of the Plan shall include the PAYSOP
Accounts.
Section A1.1. — Accounts
          “Accounts” of a Participant or Merged Participant shall include his
PAYSOP Account.
Section A1.2. — ESOP Effective Date
          “ESOP Effective Date” shall be March 1, 1989.
Section A1.3. — Merged Participant
          “Merged Participant” shall include a PAYSOP Participant and a Savings
Plan Participant.
Section A1.4. — PAYSOP
          “PAYSOP” shall mean the Employee Stock Ownership Plan of Avery
International which was merged into the Savings Plan effective July 31, 1987.
Section A1.5. — PAYSOP Account
          “PAYSOP Account” shall mean the individual account in the Plan
established for a Participant or Merged Participant as a result of the merger of
the PAYSOP into the Savings Plan effective July 31, 1987 which consists of the
contributions of the Company to such Participant’s Stock Ownership Account
established pursuant to the PAYSOP in accordance with Section 5.1 thereof.
Section A1.6. — PAYSOP Participant
          “PAYSOP Participant” shall mean any person who is not a Participant in
the Plan and was not a participant in the Savings Plan, but was a participant in
the PAYSOP, for whom the Company maintains a PAYSOP Account.
Section A1.7. — Savings Plan Participant
          “Savings Plan Participant” shall include any person who is not a
Participant in the Plan but was a participant in the Savings Plan and the PAYSOP
for whom the Company maintains a PAYSOP Account and Accounts under the Savings
Plan described in Supplement H.

A-1



--------------------------------------------------------------------------------



 



Section A1.8. — Stock Account
          A “Stock Account” of a Participant or Merged Participant shall include
his PAYSOP Account.
Section A6.10. — Diversification
          Except as provided in subsection 6.10(b) of the Plan, this Section
shall apply to any Active Participant.
* * * * *
          References in the following Sections of the Plan to “Participants”
shall be deemed to include Merged Participants:
1.13 (Cash Account), 1.54 (Qualified Holder), 1.65 (Stock Account), 6.4, 6.6,
6.8, 6.10, 8.1, and 18.2.

A-2



--------------------------------------------------------------------------------



 



SUPPLEMENT B
          This Supplement contains provisions which modify and supplement the
Plan in order to effectuate the merger into the Savings Plan of the
Profit-Sharing Plan for Employees of White Graphic Systems, Inc. effective
July 31, 1987. It shall apply only to Merged Participants and those who are not
Merged Participants only because they are Participants.
          The profit-sharing portion of the Plan shall include the White Graphic
Accounts.
Section B1.1. — Accounts
          “Accounts” of a Participant or Merged Participant shall include his
White Graphic Account.
Section B1.2. — Hour of Service
          For purposes of Section 1.36, any reference to the “Company” with
respect to periods prior to August 1, 1987 shall include White Graphic Systems,
Inc.
Section B1.3. — Merged Participant
          “Merged Participant” shall include a White Graphic Participant and a
Savings Plan Participant.
Section B1.4. — Savings Plan Participant
          “Savings Plan Participant” shall include any person who is not a
Participant in the Plan but was a participant in the Savings Plan and the White
Graphic Plan for whom the Company maintains a White Graphic Account and Accounts
under the Savings Plan described in Supplement H.
Section B1.5. — White Graphic Account
          “White Graphic Account” shall mean the individual account in the Plan
established for a Participant or Merged Participant as a result of the merger of
the White Graphic Plan into the Savings Plan effective July 31, 1987.
Section B1.6. — White Graphic Participant
          “White Graphic Participant” shall mean any person who is not a
Participant in the Plan and was not a participant in the Savings Plan, but was a
Participant in the White Graphic Plan for whom the Company maintains a White
Graphic Account.
Section B1.7. — White Graphic Plan
          “White Graphic Plan” shall mean the Profit-Sharing Plan for Employees
of White Graphic Systems, Inc.

B-1



--------------------------------------------------------------------------------



 



SUPPLEMENT C
          This Supplement contains provisions which modify and supplement the
Plan in order to effectuate the merger into the Savings Plan of the
Profit-Sharing Plan of Kingsbacher-Murphy Company effective March 1, 1993. It
shall apply only to Merged Participants and those who are not Merged
Participants only because they are Participants.
          The profit-sharing portion of the Plan shall include the
Kingsbacher-Murphy Accounts.
Section C1.1. — Accounts
          “Accounts” of a Participant or Merged Participant shall include his
Kingsbacher-Murphy Account.
Section C1.2. — Kingsbacher-Murphy Account
          “Kingsbacher-Murphy Account” shall mean the individual account in the
Plan established for a Participant or Merged Participant as a result of the
merger of the Kingsbacher-Murphy Plan into the Savings Plan effective March 1,
1993, and shall consist of his Kingsbacher-Murphy Rollover Account, if any, and
his Kingsbacher-Murphy Profit-Sharing Account.
Section C1.3. — Kingsbacher-Murphy Participant
          “Kingsbacher-Murphy Participant” shall mean any person who is not a
Participant in the Plan and was not a participant in the Savings Plan, but was a
Participant in the Kingsbacher-Murphy Plan for whom the Company maintains a
Kingsbacher-Murphy Account.
Section C1.4. — Kingsbacher-Murphy Plan
          “Kingsbacher-Murphy Plan” shall mean the Profit-Sharing Plan of
Kingsbacher-Murphy Company.
Section C1.5. — Kingsbacher-Murphy Profit-Sharing Account
          “Kingsbacher-Murphy Profit-Sharing Account” of a Participant or Merged
Participant shall mean that portion of his Kingsbacher-Murphy Account consisting
of contributions to his Profit-Sharing Account established pursuant to the terms
of the Kingsbacher-Murphy Plan.
Section C1.6. — Kingsbacher-Murphy Rollover Account
          “Kingsbacher-Murphy Rollover Account” of a Participant or a Merged
Participant shall mean that portion of his Kingsbacher-Murphy Account consisting
of contributions to his Rollover Account, if any, established pursuant to the
terms of the Kingsbacher-Murphy Plan.
Section C1.7. — Merged Participant
          “Merged Participant” shall include a Kingsbacher-Murphy Participant
and a Savings Plan Participant.

C-1



--------------------------------------------------------------------------------



 



Section C1.8. — Savings Plan Participant
          “Savings Plan Participant” shall include any person who is not a
Participant in the Plan but was a participant in the Savings Plan and the
Kingsbacher-Murphy Plan for whom the Company maintains a Kingsbacher -Murphy
Account and Accounts under the Savings Plan described in Supplement H.

C-2



--------------------------------------------------------------------------------



 



SUPPLEMENT D
          This Supplement contains provisions which modify and supplement the
Plan in order to effectuate the transfer into the Savings Plan of the accounts
of certain employees under The Dennison Manufacturing Company Pre-Tax Investment
Plus Plan and The Avery Dennison Office Products Company Pre-Tax Investment Plus
Plan, effective at the close of business May 31, 1993. It shall apply only to
Merged Participants and those who are not Merged Participants only because they
are Participants.
          Pursuant to this transfer of accounts, amounts held in the “Deferred
Compensation Account,” “Matching Account,” “Qualified Account” and “Rollover
Account” of each Participant and Merged Participant under the Dennison 401(k)
Plans were transferred to the Unmatched PTS Account, Company Contributions
Account, Qualified Account and Dennison 401(k) Rollover Account, respectively,
under the Savings Plan.
          The profit-sharing portion of the Plan shall include the Dennison
401(k) Rollover Accounts.
Section D1.1. — Accounts
          “Accounts” of a Participant or Merged Participant shall include his
Dennison 401(k) Rollover Account.
Section D1.2. — Dennison 401(k) Participant
          “Dennison 401(k) Participant” shall mean any person who is not a
Participant in the Plan and was not a participant in the Savings Plan, but one
or more of whose accounts in one of the Dennison 401(k) Plans was transferred to
the Savings Plan.
Section D1.3. — Dennison 401(k) Plans
          “Dennison 401(k) Plans” shall mean The Dennison Manufacturing Company
Pre-Tax Investment Plus Plan and The Avery Dennison Office Products Company
Pre-Tax Investment Plus Plan.
Section D1.4. — Dennison 401(k) Rollover Account
          “Dennison 401(k) Rollover Account” shall mean the individual account
in the Plan established for a Participant or Merged Participant as a result of
the transfer of accounts from the Dennison 401(k) Plans to the Savings Plan
effective as of May 31, 1993.
Section D1.5. — Merged Participant
          “Merged Participant” shall include a Dennison 401(k) Participant and a
Savings Plan Participant.

D-1



--------------------------------------------------------------------------------



 



Section D1.6. — Savings Plan Participant
          “Savings Plan Participant” shall include any person who is not a
Participant in the Plan but was a participant in the Savings Plan and one of the
Dennison 401(k) Plans for whom the Company maintains one or more Accounts which
were originally transferred from a Dennison 401(k) Plan to the Savings Plan as
well as Accounts under the Savings Plan described in Supplement H.
Section D9.3. — Withdrawals from Dennison 401(k) Rollover Accounts
          A Participant or Merged Participant who is an Employee may elect in
accordance with the Rules of the Plan to make a lump sum withdrawal of all or
any portion of the amount credited to his Dennison 401(k) Rollover Account.
Section D9.6. — Withdrawals Upon Attainment of Age Fifty Nine and One Half
          A Participant or Merged Participant who remains in the employ of the
Company after attaining age fifty-nine and one-half may elect in accordance with
the Rules of the Plan to receive a distribution of all or any portion of his
Dennison 401(k) Rollover Account in one lump sum. Such distributions shall not
be made more frequently than at twelve month intervals.
Section D15.14. — Loans to Participants and Merged Participants
          A Participant or Merged Participant may borrow against his Dennison
401(k) Rollover Account with the approval of the Administrator in accordance
with the provisions of subsection (b).

D-2



--------------------------------------------------------------------------------



 



SUPPLEMENT E
          This Supplement contains provisions which modify and supplement the
Plan in order to effectuate the merger into the Savings Plan of The Dennison
Employee Stock Ownership Plan, effective at the close of business May 31, 1993.
It shall apply only to Merged Participants and those who are not Merged
Participants only because they are Participants.
          The leveraged ESOP portion of the Plan shall include the Dennison ESOP
Accounts.
Section E1.1. — Accounts
          “Accounts” of a Participant or Merged Participant shall include his
Dennison ESOP Account.
Section E1.2. — Change in Control
          “Change in Control” shall mean,
          (a) The acquisition (other than from Dennison Manufacturing Company)
by any person, entity or “group”, within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), (excluding, for this purpose, Dennison Manufacturing Company or its
subsidiaries, or any employee benefit plan of Dennison Manufacturing Company or
its subsidiaries) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either the then
outstanding shares of common stock of Dennison Manufacturing Company or the
combined voting power of the then outstanding voting securities of Dennison
Manufacturing Company entitled to vote generally in the election of directors of
Dennison Manufacturing Company; or
          (b) Individuals, who as of January 1, 1990, constitute the Board of
Directors of Dennison Manufacturing Company (as of January 1, 1990, the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of Dennison Manufacturing Company, provided that any person
becoming a director subsequent to January 1, 1990 whose election, or nomination
for election by the shareholders of Dennison Manufacturing Company, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of Dennison Manufacturing
Company, as such terms are sued in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of the Plan, considered as though
such person were a member of the Incumbent Board; or
          (c) Consummation of a reorganization, merger or consolidation, in each
case, with respect to which persons who were the stockholders of Dennison
Manufacturing Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own, directly or indirectly, more
than 50% of the combined voting power entitled to vote generally in the election
of directors of the reorganized, merged or consolidated company’s then
outstanding voting securities, or a liquidation or dissolution of

E-1



--------------------------------------------------------------------------------



 



Dennison Manufacturing Company or of the sale of all or substantially all of the
assets of Dennison Manufacturing Company.
Section E1.3. — Dennison ESOP
          “Dennison ESOP” shall mean The Dennison Employee Stock Ownership Plan.
Section E1.4. — Dennison ESOP Account
          “Dennison ESOP Account” shall mean the individual account in the Plan
established for a Participant or Merged Participant as a result of the merger of
the Dennison ESOP into the Savings Plan effective May 31, 1993.
Section E1.5. — Dennison ESOP Participant
          “Dennison ESOP Participant” shall mean any person who is not a
Participant in the Plan and was not a participant in the Savings Plan, but was a
participant in the Dennison ESOP, for whom the Company maintains a Dennison ESOP
Account.
Section E1.7. — Leveraged Company Stock
          “Leveraged Company Stock” shall include Company Stock treated as
“Leveraged Company Stock” under the provisions of the Dennison ESOP as of its
merger into the Savings Plan.
Section E1.8. — Merged Participant
          “Merged Participant” shall include a Dennison ESOP Participant and a
Savings Plan Participant.
Section E1.9. — Normal Retirement Date
          “Normal Retirement Date” of a Participant or Merged Participant, but
only with respect to his Dennison ESOP Account, shall mean the first day of the
calendar month coincident with or next following the earlier of
          (a) his sixty-fifth birthday, or
          (b) his fifty-fifth birthday and his completion of five Years of
Vesting Service.
Section E1.10. — Savings Plan Participant
          “Savings Plan Participant” shall include any person who is not a
Participant in the Plan but was a participant in the Savings Plan and the
Dennison ESOP for whom the Company maintains a Dennison ESOP Account and
Accounts under the Savings Plan described in Supplements H.

E-2



--------------------------------------------------------------------------------



 



Section E1.11. — Stock Account
          “Stock Account” of a Participant or Merged Participant shall include
his Dennison ESOP Account. For purposes of Section E6.10, Stock Account shall
mean only that portion of a Participant’s Stock Account held in Company Stock.
Section E1.12. — Years of Vesting Service
          “Years of Vesting Service” shall include all service treated as
“Vesting Service” under the provisions of the Dennison ESOP as of May 31, 1993,
as well as all service otherwise so treated under the provisions of the Savings
Plan and the Plan.
Section E6.10. — Diversification
          Except as provided in Section 6.10(a) of the Plan, an Active
Participant may elect to have up to the entire amount credited to his Stock
Account applied, pursuant to Article VII and the Rules of the Plan, to
investment in such (three or more) Subfunds as are designated for such purpose
under the Rules of the Plan (and notwithstanding any contrary, otherwise
applicable, Rules of the Plan) or distributed to him. Such elections shall be
made on such forms or such other documents or communications as are prescribed
by the Administrator.
Section E9.1. — Vesting of Accounts
          (a) Except as provided in Section E14.3(a) and subsection (b), a
Participant’s or Merged Participant’s Dennison ESOP Account shall not be Vested
until he completes three Years of Vesting Service at which time it shall become
fully Vested.
          (b) The interest of a Participant or Merged Participant in his
Dennison ESOP Account shall become fully Vested upon the earliest to occur of
          (i) it becoming fully Vested under the terms of the Dennison ESOP or
the Savings Plan,
          (ii) his death,
          (iii) his Normal Retirement Date,
          (iv) his Disability Retirement Date,
          (v) a Change in Control, or
          (vi) the termination or discontinuation of the Plan under
Section 16.1,
if he is then an affected Employee or employed by a Company Affiliate.
Section E9.6. — Withdrawal After Ten Years of Vesting Service
          Notwithstanding any contrary provision of the Plan, any Participant or
Merged Participant who has accrued ten or more Years of Vesting Service at the
end of any Plan Year may,

E-3



--------------------------------------------------------------------------------



 



without a Separation from the Service and during his continued participation in
the Plan, elect to receive a distribution of up to 10% (determined in increments
of 1%) of the amount credited to his Dennison ESOP Account in one lump sum
distribution in the form of cash or stock to the extent permitted by
Section 11.3(b)(i) in accordance with Section 11.3(a).
Section E11.3. — Distribution of Accounts
          (b) If the entire amount credited to a Participant’s or Merged
Participant’s Accounts exceeds $1,000 (excluding his Rollover Account to the
extent it consists of rollover contributions described in Code
Section 411(a)(11)(D)), such Participant or Merged Participant may elect to
receive the amount credited to his Dennison ESOP Account under any installment
option then available under Section 11.3, except that following commencement of
payment, such Participant may elect to increase the amount of such installments
or the frequency of such installments, or both.
Section E12.2. — Distribution on Death
          (a) Upon the death of a Participant or Merged Participant whose
Accounts exceed $5,000, the person or persons designated under subsection
(b) may elect to receive the amount credited to such Participant’s Dennison ESOP
Account under any installment option then available under Section 11.3, except
that following commencement of payment, such person or persons designated under
subsection (b) may elect to increase the amount of such installments or the
frequency of such installments, or both; provided, however, that such
installments shall continue over a period not longer than the life expectancy of
such person.
Section E13.1. — Distribution on Resignation or Discharge
          (b) if the Vested amount credited to his Accounts exceeds` $1,000
(excluding his Rollover Account to the extent it consists of rollover
contributions described in Code Section 411(a)(11)(D)), payment of his Vested
Dennison ESOP Account under any installment option then available under
Section 11.3, except that following commencement of payment, such Participant
may elect to increase the amount of such installments or the frequency of such
installments, or both.
Section E13.2. — Forfeitures
          (a) If a Participant or Merged Participant has a Separation from the
Service due to resignation or discharge, the portions of his Dennison ESOP
Account which are not Vested shall be forfeited upon his completion of five
consecutive Break in Service Years. Pending application under Section 6.9,
forfeitures shall be held in suspense and shall not be commingled with amounts
held in suspense under Section 18.4.
          (b) If a Participant or Merged Participant has a Separation from the
Service prior to becoming Vested in any portion of his Dennison ESOP Account, a
distribution shall be deemed to have occurred upon such Separation from the
Service for purposes of subsection (a).
Section E13.3. — Restoration of Forfeitures
          If a Participant or Merged Participant whose Dennison ESOP Account is
not then fully Vested

E-4



--------------------------------------------------------------------------------



 



          (a) has a Separation from the Service,
          (b) suffers a forfeiture under Section E13.2 of the portion of such
Account which is not Vested,
          (c) again becomes an Employee or employed by a Company Affiliate
before he has five consecutive Break in Service Years, and
          (d) repays to the Plan the full amount, if any, distributed to him
from such Accounts before the end of his fifth consecutive Break in Service Year
or, if earlier, the fifth anniversary of his reemployment,
then the amount forfeited under Section E13.2 by such Participant or Merged
Participant and any interest thereon shall be restored to his Dennison ESOP
Account, applying forfeitures pending reallocation and Company contributions, in
that order, as necessary.
Section E14.3. — Vesting
          (a) For any Plan Year in which the Plan is Top Heavy, the Vested
percentage of the Dennison ESOP Account of each Participant or Merged
Participant who completes an Hour of Service in such Plan Year shall be the
percentage of such Account shown on the following table:

          Years of Vesting Service   Vested Percentage
Less than 2
    0 %
2
    20 %
3
    100 %

          (b) The Vested percentage of a Participant’s or Merged Participant’s
Dennison ESOP Account shall be not less than the Vested percentage determined as
of the last day of the last Plan Year in which the Plan was Top Heavy.
          (c) For any Plan Year in which the Plan is not Top Heavy which follows
one or more Plan Years for which the Plan has been Top Heavy, Section E9.1 shall
again become applicable as an amendment to the Plan; thus, each Participant or
Merged Participant who has had his Vested percentage computed under subsection
(a) and who has completed at least one Year of Vesting Service shall be
permitted to elect to have his Vested percentage computed in accordance with
subsection (a) for such Plan Year and any subsequent Plan Year in which the Plan
is no longer Top Heavy. Such Participant or Merged Participant may make such
election within an election period beginning no later than the first day of the
first Plan Year in which the Plan is no longer Top Heavy and ending no later
than the later of
          (i) the sixtieth day of such Plan Year, or
          (ii) a date which is sixty days after the day the Participant or
Merged Participant is issued written notice of his right to make such election
by the Administrator.

E-5



--------------------------------------------------------------------------------



 



Section E16.1. — Termination of Plan; Discontinuance of Contributions
     (a) (ii) For each Participant or Merged Participant who is then an Employee
or employed by a Company Affiliate with respect to whom the Plan is terminated,
the interest in his Dennison ESOP Account, if any, including his interest in the
forfeitures (which shall be applied under Section 5.4), shall become fully
Vested.
* * * * *
     References in the following Sections of the Plan to “Participants” shall be
deemed to include Merged Participants:
1.13 (Cash Account), 1.54 (Qualified Holder), 1.65 (Stock Account), 6.4, 6.6,
6.8, 6.10, 8.1, and 18.2.

E-6



--------------------------------------------------------------------------------



 



SUPPLEMENT F
          This Supplement contains provisions which modify and supplement the
Plan in order to effectuate the merger into the Savings Plan of The Dennison
Manufacturing Company Bargaining Unit Employee Stock Ownership Plan, effective
as of the close of business on November 30, 1995. It shall apply only to Merged
Participants and those who are not Merged Participants only because they are
Participants.
          The leveraged ESOP portion of the Plan shall include the Dennison
Bargaining Unit ESOP Accounts.
Section F1.1. — Accounts
          “Accounts” of a Participant or Merged Participant shall include his
Dennison Bargaining Unit ESOP Account.
Section F1.2. — Change in Control
          “Change in Control” shall mean,
          (a) The acquisition (other than from Dennison Manufacturing Company)
by any person, entity or “group”, within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), (excluding, for this purpose, Dennison Manufacturing Company or its
subsidiaries, or any employee benefit plan of Dennison Manufacturing Company or
its subsidiaries) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either the then
outstanding shares of common stock of Dennison Manufacturing Company or the
combined voting power of the then outstanding voting securities of Dennison
Manufacturing Company entitled to vote generally in the election of directors of
Dennison Manufacturing Company; or
          (b) Individuals, who as of January 1, 1990, constitute the Board of
Directors of Dennison Manufacturing Company (as of January 1, 1990, the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of Dennison Manufacturing Company, provided that any person
becoming a director subsequent to January 1, 1990 whose election, or nomination
for election by the shareholders of Dennison Manufacturing Company, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of Dennison Manufacturing
Company, as such terms are sued in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of the Plan, considered as though
such person were a member of the Incumbent Board; or
          (c) Consummation of a reorganization, merger or consolidation, in each
case, with respect to which persons who were the stockholders of Dennison
Manufacturing Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own, directly or indirectly, more
than 50% of the combined voting

F-1



--------------------------------------------------------------------------------



 



power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of Dennison Manufacturing Company or
of the sale of all or substantially all of the assets of Dennison Manufacturing
Company.
Section F1.3. — Dennison Bargaining Unit ESOP
          “Dennison Bargaining Unit ESOP” shall mean The Dennison Manufacturing
Company Bargaining Unit Employee Stock Ownership Plan.
Section F1.4. — Dennison Bargaining Unit ESOP Account
          “Dennison Bargaining Unit ESOP Account” shall mean the individual
account in the Plan established for a Participant or Merged Participant as a
result of the merger of the Dennison ESOP into the Savings Plan effective as of
the close of business on November 30, 1995.
Section F1.5. — Dennison Bargaining Unit ESOP Participant
          “Dennison Bargaining Unit ESOP Participant” shall mean any person who
is not a Participant in the Plan and was not a participant in the Savings Plan,
but was a Participant in the Dennison Bargaining Unit ESOP, for whom the Company
maintains a Dennison Bargaining Unit ESOP Account.
Section F1.6. — Dennison ESOP
          “Dennison ESOP” shall mean The Dennison Employee Stock Ownership Plan.
Section F1.8. — Merged Participant
          “Merged Participant” shall include a Dennison Bargaining Unit ESOP
Participant and a Savings Plan Participant.
Section F1.9. — Normal Retirement Date
          “Normal Retirement Date” of a Participant or Merged Participant, but
only with respect to his Dennison Bargaining Unit ESOP Account, shall mean the
first day of the calendar month coincident with or next following the earlier of
          (a) his sixty-fifth birthday, or

     (b)   his fifty-fifth birthday and his completion of five Years of Vesting
Service.

Section F1.10. — Savings Plan Participant
          “Savings Plan Participant” shall include any person who is not a
Participant in the Plan but was a participant in the Savings Plan and the
Dennison Bargaining Unit ESOP for whom the Company maintains a Dennison
Bargaining Unit ESOP Account and Accounts under the Savings Plan described in
Supplement H.

F-2



--------------------------------------------------------------------------------



 



Section F1.11. — Stock Account
          “Stock Account” of a Participant or Merged Participant shall include
his Dennison Bargaining Unit ESOP Account. For purposes of Section F6.10, Stock
Account shall mean only that portion of a Participant’s Stock Account held in
Company Stock.
Section F1.12. — Years of Vesting Service
          “Years of Vesting Service” shall include all service treated as
“Vesting Service” under the provisions of the Dennison Bargaining Unit ESOP as
of the close of business November 30, 1995, as well as all service otherwise so
treated under the provisions of the Savings Plan and the Plan.
Section F6.10. — Diversification
          Except as provided in subsection 6.10(b) of the Plan, an Active
Participant may elect to have up to the entire amount credited to his Stock
Account applied, pursuant to Article VII and the Rules of the Plan, to
investment in such (three or more) Subfunds as are designated for such purpose
under the Rules of the Plan (and notwithstanding any contrary, otherwise
applicable, Rules of the Plan) or distributed to him. Such elections shall be
made on such forms or such other documents or communications as are prescribed
by the Administrator.
Section F9.1. — Vesting of Accounts
          (a) Except as provided in Section F14.3(a) and subsection (b), a
Participant’s or Merged Participant’s Dennison Bargaining Unit ESOP Account
shall not be Vested until he completes three Years of Vesting Service at which
time it shall become fully Vested.
          (b) The interest of a Participant or Merged Participant in his
Dennison Bargaining Unit ESOP Account shall become fully Vested upon the
earliest to occur of
          (i) it becoming fully Vested under the terms of the Dennison
Bargaining Unit ESOP or the Savings Plan,
          (ii) his death,
          (iii) his Normal Retirement Date,
          (iv) his Disability Retirement Date,
          (v) a Change in Control, or
          (vi) the termination or discontinuation of the Plan under
Section 16.1,
if he is then an affected Employee or employed by a Company Affiliate.

F-3



--------------------------------------------------------------------------------



 



Section F9.6. — Withdrawal After Ten Years of Vesting Service
          Notwithstanding any contrary provision of the Plan, any Participant or
Merged Participant who has accrued ten or more Years of Vesting Service at the
end of any Plan Year may, without a Separation from the Service and during his
continued participation in the Plan, elect to receive a distribution of up to
10% (determined in increments of 1%) of the amount credited to his Dennison
Bargaining Unit ESOP Account in one lump sum distribution in the form of cash or
stock to the extent permitted by Section 11.3(b)(i) in accordance with
Section 11.3(a).
Section F11.3. — Distribution of Accounts
          (b) If the entire amount credited to a Participant’s or Merged
Participant’s Accounts exceeds $1,000 (excluding his Rollover Account to the
extent it consists of rollover contributions described in Code
Section 411(a)(11)(D)), such Participant or Merged Participant may elect to
receive the amount credited to his Dennison Bargaining Unit ESOP Account under
any installment option then available under Section 11.3, except that following
commencement of payment, such Participant may elect to increase the amount of
such installments or the frequency of such installments, or both.
Section F12.2. — Distribution on Death
          (a) Upon the death of a Participant or Merged Participant whose
Accounts exceed $5,000, the person or persons designated under subsection
(b) may elect to receive the amount credited to such Participant’s Dennison
Bargaining Unit ESOP Account under any installment option then available under
Section 11.3, except that following commencement of payment, such person or
persons designated under subsection (b) may elect to increase the amount of such
installments or the frequency of such installments, or both; provided, however,
that such installments shall continue over a period not longer than the life
expectancy of such person.
Section F13.1. — Distribution on Resignation or Discharge
          (b) if the Vested amount credited to his Accounts exceeds $1,000
(excluding his Rollover Account to the extent it consists of rollover
contributions described in Code Section 411(a)(11)(D)), payment of his Dennison
Bargaining Unit ESOP Account under any installment option then available under
Section 11.3, except that following commencement of payment, such Participant
may elect to increase the amount of such installments or the frequency of such
installments, or both.
Section F13.2. — Forfeitures
          (a) If a Participant or Merged Participant has a Separation from the
Service due to resignation or discharge, the portions of his Dennison Bargaining
Unit ESOP Account which are not Vested shall be forfeited upon his completion of
five consecutive Break in Service Years. Pending application under Section 6.9,
forfeitures shall be held in suspense and shall not be commingled with amounts
held in suspense under Section 18.4.
          (b) If a Participant or Merged Participant has a Separation from the
Service prior to becoming Vested in any portion of his Dennison Bargaining Unit
ESOP Account, a distribution shall be deemed to have occurred upon such
Separation from the Service for purposes of subsection (a).

F-4



--------------------------------------------------------------------------------



 



Section F13.3. — Restoration of Forfeitures
          If a Participant or Merged Participant whose Dennison Bargaining Unit
ESOP Account is not then fully Vested
          (a) has a Separation from the Service,
          (b) suffers a forfeiture under Section F13.2 of the portion of such
Account which is not Vested,
          (c) again becomes an Employee or employed by a Company Affiliate
before he has five consecutive Break in Service Years, and
          (d) repays to the Plan the full amount, if any, distributed to him
from such Accounts before the end of his fifth consecutive Break in Service Year
or, if earlier, the fifth anniversary of his reemployment,
then the amount forfeited under Section F13.2 by such Participant or Merged
Participant and any interest thereon shall be restored to his Dennison
Bargaining Unit ESOP Account, applying forfeitures pending reallocation and
Company contributions, in that order, as necessary.
Section F14.3. — Vesting
          (a) For any Plan Year in which the Plan is Top Heavy, the Vested
percentage of the Dennison Bargaining Unit ESOP Account of each Participant or
Merged Participant who completes an Hour of Service in such Plan Year shall be
the percentage of such Account shown on the following table:

          Years of Vesting Service   Vested Percentage
Less than 2
    0 %
2
    20 %
3
    100 %

          (b) The Vested percentage of a Participant’s or Merged Participant’s
Dennison Bargaining Unit ESOP Account shall be not less than the Vested
percentage determined as of the last day of the last Plan Year in which the Plan
was Top Heavy.
          (c) For any Plan Year in which the Plan is not Top Heavy which follows
one or more Plan Years for which the Plan has been Top Heavy, Section F9.1 shall
again become applicable as an amendment to the Plan; thus, each Participant or
Merged Participant who has had his Vested percentage computed under subsection
(a) and who has completed at least one Year of Vesting Service shall be
permitted to elect to have his Vested percentage computed in accordance with
subsection (a) for such Plan Year and any subsequent Plan Year in which the Plan
is no longer Top

F-5



--------------------------------------------------------------------------------



 



Heavy. Such Participant or Merged Participant may make such election within an
election period beginning no later than the first day of the first Plan Year in
which the Plan is no longer Top Heavy and ending no later than the later of
          (i) the sixtieth day of such Plan Year, or
          (ii) a date which is sixty days after the day the Participant or
Merged Participant is issued written notice of his right to make such election
by the Administrator.
Section F16.1. — Termination of Plan; Discontinuance of Contributions
          (a) (ii) For each Participant or Merged Participant who is then an
Employee or employed by a Company Affiliate with respect to whom the Plan is
terminated, the interest in his Dennison Bargaining ESOP Account, if any,
including his interest in the forfeitures (which shall be applied under
Section 5.4), shall become fully Vested.
* * * * *
          References in the following Sections of the Plan to “Participants”
shall be deemed to include Merged Participants:
1.13 (Cash Account), 1.54 (Qualified Holder), 1.65 (Stock Account), 6.4, 6.6,
6.8, 6.10, 8.1, and 18.2.

F-6



--------------------------------------------------------------------------------



 



SUPPLEMENT G
          This Supplement contains provisions which modify and supplement the
Plan in order to effectuate the merger into the Savings Plan of The Avery
Dennison Office Products Company Pre-Tax Investment Plus Plan, effective as of
the close of business November 30, 1995. It shall apply only to Merged
Participants and those who are not Merged Participants only because they are
Participants.
          Pursuant to this merger, amounts held in the “Deferred Compensation
Account,” “Matching Account,” “Qualified Account” and “Rollover Account” of each
Participant and Merged Participant under the ADOPCo 401(k) Plan were merged into
the Unmatched PTS Account, Company Contributions Account, Qualified Account and
ADOPCo 401(k) Rollover Account, respectively, under the Savings Plan.
          The profit-sharing portion of the Plan shall include the ADOPCo 401(k)
Rollover Accounts.
Section G1.1. — Accounts
          “Accounts” of a Participant or Merged Participant shall include his
ADOPCo 401(k) Rollover Account.
Section G1.2. — ADOPCo 401(k) Participant
          “ADOPCo 401(k) Participant” shall mean any person who is not a
Participant in the Plan and was not a participant in the Savings Plan but was a
participant in the ADOPCo 401(k) Plan, for whom the Company maintains an ADOPCo
401(k) Rollover Account.
Section G1.3. — ADOPCo 401(k) Plan
          “ADOPCo 401(k) Plan” shall mean The Avery Dennison Office Products
Company Pre-Tax Investment Plus Plan.
Section G1.4. — ADOPCo 401(k) Rollover Account
          “ADOPCo 401(k) Rollover Account” shall mean the individual account in
the Plan established for a Participant or Merged Participant as a result of the
merger of the ADOPCo 401(k) Plan into the Savings Plan effective as of the close
of business November 30, 1995.
Section G1.5. — Merged Participant
          “Merged Participant” shall include an ADOPCo 401(k) Participant and a
Savings Plan Participant.
Section G1.6. — Savings Plan Participant
          “Savings Plan Participant” shall include any person who is not a
Participant in the Plan but was a participant in the Savings Plan and the ADOPCo
401(k) Plan for whom the Company

G-1



--------------------------------------------------------------------------------



 



maintains an ADOPCo 401(k) Rollover Account and Accounts under the Savings Plan
described in Supplement H.
Section G9.3. — Withdrawals from ADOPCo 401(k) Rollover Accounts
          A Participant or Merged Participant who is an Employee may elect in
accordance with the Rules of the Plan to make a lump sum withdrawal of all or
any portion of the amount credited to his ADOPCo 401(k) Rollover Account.
Section G9.6. — Withdrawals Upon Attainment of Age Fifty Nine and One Half
          A Participant or Merged Participant who remains in the employ of the
Company after attaining age fifty-nine and one-half may elect in accordance with
the Rules of the Plan to receive a distribution of all or any portion of his
ADOPCo 401(k) Rollover Account in one lump sum. Such distributions shall not be
made more frequently than at twelve month intervals.
Section G15.14. — Loans to Participants and Merged Participants
          A Participant or Merged Participant may borrow against his ADOPCo
401(k) Rollover Account with the approval of the Administrator in accordance
with the provisions of subsection (b).

G-2



--------------------------------------------------------------------------------



 



SUPPLEMENT H
          This Supplement contains provisions which modify and supplement the
Plan in order to effectuate the merger of the Savings Plan into the Plan,
effective following the close of business on November 30, 1997. It shall apply
only to Merged Participants and those who are not Merged Participants only
because they are Participants.
          Pursuant to this merger, amounts held in the “Pre-Tax Savings (“PTS”)
Account,” the “After-Tax Savings (“ATS”) Account,” the “Qualified Account”
(which shall consist of the “Qualified Company Contribution Account” and the
“Qualified ESOP Account”), the “Rollover Account,” the “ESOP Account,” the
“Company Contributions Account,” and the “Prior Account” of each Participant and
Merged Participant under the Savings Plan will be held in the “Pre-Tax Savings
(“PTS”) Account,” the “After-Tax Savings (“ATS”) Account,” the “Qualified
Account,” the “Rollover Account,” the “ESOP Account,” the “Company Contributions
Account,” and the “Prior Account,” respectively, under the Plan.
          The profit-sharing portion of the Plan shall include all Accounts
other than the ESOP Accounts and the Qualified ESOP Accounts which shall be a
part of the leveraged ESOP portion of the Plan.
Section H1.1. — Accounts
          “Accounts” of a Participant or Merged Participant may include his
Company Contributions Account, Qualified Company Contribution Account and his
Prior Account.
Section H1.2. — Company Contributions Account
          “Company Contributions Account” of a Participant shall mean his
individual account in the Trust Fund established in accordance with
Section H6.2(a).
Section H1.3. — ESOP Effective Date
          The “ESOP Effective Date” shall be March 1, 1989.
Section H1.4. — Leveraged Company Stock
          “Leveraged Company Stock” shall include Company Stock treated as
“Leveraged Company Stock” under the provisions of the Savings Plan as of its
merger into the Plan.
Section H1.5. — Merged Participant
          “Merged Participant” shall include a Savings Plan Participant.
Section H1.6. — Prior Account
          “Prior Account” of a Participant or Merged Participant shall mean his
account as of November 30, 1976 under the Savings Plan as constituted on that
date together with such other accounts, received by the Savings Plan in a
trust-to-trust transfer, as the Administrator designated, each as adjusted from
time to time in accordance with Section 8.2.

H-1



--------------------------------------------------------------------------------



 



Section H1.7. — Qualified Company Contributions Account
          “Qualified Account” of a Participant or Merged Participant shall mean
his individual account in the Trust Fund, if any, established in accordance with
Section H6.2(b) pursuant to Sections 3.5 and 6.11.
Section H1.8. — Qualified Company Matching Account
          “Qualified Company Matching Account” shall mean the portion of his
Qualified Company Contributions Account established in accordance with
Section H6.2(b).
Section H1.9. — Qualified Company Non-Matching Account
          “Qualified Company Non-Matching Account” shall mean the portion of his
Qualified Company Contributions Account established in accordance with
Section H6.2(b).
Section H1.10. — Savings Plan Participant
          “Savings Plan Participant” shall mean any person who is not a
Participant in the Plan, but was a participant in the Savings Plan prior to the
Merger, for whom the Company maintains Accounts as described in this Supplement
or for whom the Company may maintain other Accounts described in Supplements A-G
because he also participated in the PAYSOP, the White Graphic Plan, the
Kingsbacher-Murphy Plan, a Dennison 401(k) Plan, the Dennison ESOP, the Dennison
Bargaining Unit ESOP or the ADOPCo 401(k) Plan.
Section H3.5. — Deferral Percentage Failsafe Provisions
          (d)(ii) To the extent permitted by Code Section 401(a)(4) and Treas.
Reg. § 1.401(k)-1(b)(5) (which are incorporated herein by this reference), the
Company may make additional contributions
               A to the Qualified Company Non-Matching Accounts, or,
               B to be applied to payment of Current Obligations
with the condition that the contributions under subparagraph A, or the shares of
Company Stock released from the Suspense Account pursuant to Sections 6.8 and
6.9 by reason of the contributions under subparagraph A, or shall be allocated
to the Qualified Company Non-Matching Accounts of certain Participants in
inverse order of Compensation received in the Plan Year in question (lowest
compensated Participant receiving the first allocation) with each Participant
who receives an allocation receiving the maximum allocation permitted by Code
Section 415 before any Participant with greater Compensation receives any
allocation, until such contribution is fully allocated.
          (iii) Amounts otherwise to be credited under Section 6.3(b) to Company
Contributions Accounts for such Plan Year shall be credited instead to Qualified
Company Matching Accounts of the Participants in question.

H-2



--------------------------------------------------------------------------------



 



Section H6.2. — Company Contributions Account; Qualified Company Contributions
Account
          (a) The Administrator shall maintain a Company Contributions Account
for each Participant or Merged Participant, to which shall be credited the
amounts allocated thereto under the Savings Plan with respect to all periods
prior to the ESOP Effective Date and to which shall be credited or debited
amounts determined under Section 8.2.
          (b) The Administrator shall maintain a Qualified Company Contributions
Account for each Participant or Merged Participant consisting of a Qualified
Company Matching Account and a Qualified Company Non-Matching Account to which
shall be credited the amounts allocated thereto under Sections H6.11(b)(iii) and
(iv) and H3.5(d)(ii) and (iii) and to which shall be credited or debited amounts
deferred under Section 8.2.
Section H6.10 — Diversification
          Except as provided in subsection 6.10(b) of the Plan, this Section
shall apply to any Active Participant.
Section H6.11. — Contribution Percentage Fail-Safe Provisions
          (b)(iii) To the extent permitted by Code Section 401(a)(4) and Treas.
Reg. § 1.401(m)-1(b)(5) (which are incorporated herein by this reference), the
Company may make an additional contribution
                A to the Qualified Company Non-Matching Accounts, or
                B to be applied to payment of Current Obligations
with the condition that the contributions under subparagraph A, or the shares of
Company Stock released from the Suspense Account pursuant to Sections 6.8 and
6.9 by reason of the contributions under subparagraph A, shall be allocated to
the Qualified Company Matching Accounts of Participants in inverse order of
Compensation received in the Plan Year in question (lowest compensated
Participant receiving the first allocation) with each Participant who receives
an allocation receiving the maximum allocation permitted by Code Section 415
before any Participant with greater Compensation receives any allocation, until
such contribution is fully allocated.
          (iv) To the extent permitted by Code Section 401(a)(4), amounts
otherwise to be credited under Section 6.3(b) to Company Contributions Accounts
for such Plan Year shall be credited instead to Qualified Company Matching
Accounts of the Participants in question.
Section H9.2. — Unrestricted Withdrawals
          (a) Subject to the Rules of the Plan, once each Plan Year and, if the
Administrator determines that a Hardship (including, for this purpose, an event
described in Section 1.34(a)(viii)b) has occurred, on one additional occasion in
such Plan Year, a Participant or Merged Participant who has not incurred a
Separation from the Service may withdraw up to one hundred percent of the
following Accounts in the following order (and subject to the following
conditions)

H-3



--------------------------------------------------------------------------------



 



with no amounts withdrawn from a later designated Account until all earlier
designated Accounts are exhausted:
          (i) ATS Account. Withdrawals from such Accounts shall be at least one
thousand dollars or, if less, the amount of such Accounts.
          (ii) Company Contributions Account.
          (b) A Participant or Merged Participant who makes a withdrawal under
subsection (a) shall not be permitted to make any contributions to the Plan and
shall not receive a contribution under subsection 6.3(b) for
          (i) three months for a withdrawal under paragraph (a)(i),
          (ii) six months for a withdrawal under paragraph (a)(ii),
or such other periods as are specified in the Rules of the Plan.
Section H9.6. — Withdrawals Upon Attainment of Age Fifty-Nine and One Half
          A Participant or Merged Participant who remains in the employ of the
Company after attaining age fifty-nine and one-half may elect in accordance with
the Rules of the Plan to receive a distribution of all or any portion of his
Company Contributions Account or his Qualified Account in one lump sum. Such
distributions shall not be made more frequently than at twelve month intervals.
Section H15.14. — Loans to Participants or Former Participants
          (a) A Participant or Merged Participant (“Borrower”) may borrow
against his Company Contributions Account, Qualified Account or Prior Account
and/or other Accounts with the approval of the Administrator in accordance with
the provisions of subsection (b).
          (vii) The Vested percentage of a Borrower’s Company Contributions
Account, Qualified Account or Prior Account which is made available for
borrowing shall not be higher for Participants or Merged Participants who are
Highly Compensated Employees, officers or shareholders than for other Borrowers.
* * * * *
          References in the following Sections of the Plan to “Participants”
shall be deemed to include Merged Participants:
          1.13 (Cash Account), 1.54 (Qualified Holder), 1.65 (Stock Account),
6.4, 6.6, 6.8, 6.10, 8.1, and 18.2

H-4



--------------------------------------------------------------------------------



 



SUPPLEMENT I
          This Supplement contains provisions which modify and supplement the
Plan in order to document the dormant SHARE Accounts under the Plan after the
Merger. It shall apply only to Participants and SHARE Participants who
participated in the Plan prior to the Merger.
          The leveraged ESOP portion of the Plan shall include the SHARE
Accounts.
Section I1.1. — Accounts
          “Accounts” of a Participant or SHARE Participant shall include his
SHARE Account.
Section I1.2. — Defined Benefit Plan
          “Defined Benefit Plan” at any time shall mean The Retirement Plan for
Employees of Avery Dennison Corporation as then constituted, or its successor.
Section I1.3. — Leveraged Company Stock
          “Leveraged Company Stock” shall include Company Stock treated as
“Leveraged Company Stock” under the provisions of the Plan in effect prior to
the Merger.
Section I1.4. — SHARE Participant
          “SHARE Participant” shall mean any person who is not a Participant in
the Plan, but was a Participant in the Plan prior to the Merger, for whom the
Company maintains a SHARE Account.
Section I1.5. — SHARE Account
          “SHARE Account” shall mean the individual dormant SHARE Cash Account
and the individual dormant SHARE Stock Account established for a Participant or
SHARE Participant effective as of the Merger.
Section I1.6. — SHARE Cash Account
          “SHARE Cash Account” shall mean a dormant sub-account established and
maintained for each Participant or SHARE Participant under Section I6.2(d) for
purposes of holding and accounting for assets other than Company Stock held in
the Trust Fund and allocated to Participants and SHARE Participants prior to the
Merger.
Section I1.7. — SHARE Stock Account
          “SHARE Stock Account” of a Participant or SHARE Participant shall mean
the dormant account established and maintained for each Participant and SHARE
Participant under Section I6.2(d) for purposes of holding and accounting for
Company Stock held in the Trust Fund and allocated to Participants and SHARE
Participants prior to the Merger.

I-1



--------------------------------------------------------------------------------



 



Section I1.8. — Stock Account
          “Stock Account” of a Participant or SHARE Participant shall include
his SHARE Account.
Section I6.2. — SHARE Account
          (d) The Administrator shall maintain a dormant SHARE Account for each
Participant or SHARE Participant to which shall be credited the amounts
allocated thereto under the Plan with respect to all periods prior to the Merger
and to which shall be credited or debited amounts determined under Section 8.2.
Section I6.8. — Release and Allocation of Leveraged Company Stock
          No Leveraged Company Stock shall be released and allocated to SHARE
Stock Accounts pursuant to this Section on or after December 1, 1997.
Section I6.9. — Allocation of Forfeitures Accounting for Forfeitures
          (b) Except as provided in Section 18.4(a), Participants who are
Employees at the end of the Plan Year in question and who have SHARE Accounts
maintained for them under the Plan shall also share in amounts forfeited from
SHARE Cash Accounts and SHARE Stock Accounts under Sections I12.2(b)(iii), I13.2
and I15.8 in proportion to their Compensation received in such Plan Year while
Active Participants.
          (c) The aggregate shares of Company Stock forfeited under
Sections I12.2(b)(iii), I13.2 and I15.8 from SHARE Stock Accounts shall be
reallocated under subsection (b) in shares and fractional shares and credited to
Participant’s SHARE Stock Accounts.
          (d) The aggregate amounts forfeited under Sections I12.2(b)(iii),
I13.2 and I15.8 from Cash Accounts shall be reallocated under subsection (b) and
credited to Participant’s SHARE Cash Accounts.
Section I6.12. — Retirement Fund
          The Administrator shall establish a subfund in the Trust Fund
designated the “Retirement Subfund.” Effective as of the election by a
Participant or SHARE Participant pursuant to either Sections I11.3(a) or
I11.3(b)(iii) or Section I13.1(a) or I13.1(b)(ii) (or an election to elect
treatment under Section I11.3(b)(iii) under Section I12.2(a) or a Spousal
election under Section I12.2(c)), (i) such Participant’s or SHARE Participant’s
SHARE Account balances shall be reduced by the amount of such SHARE Account so
transferred to the Defined Benefit Plan, and (ii) assets with a value,
determined pursuant to Article VIII, equal to the portion of his Accounts so
transferred shall become an asset of the Retirement Subfund of the Trust Fund to
be held for the benefit of that certain trust fund established under the Master
Retirement Trust Agreement of Avery Dennison Corporation (the “Retirement Plan
Trust Fund”). Any shares of Company Stock so transferred to the Retirement
Subfund shall be exchanged for cash as soon as possible. No less frequently than
once per Plan Year the assets held in the Retirement Subfund shall be
transferred to the Retirement Plan Trust Fund.

I-2



--------------------------------------------------------------------------------



 



Section I8.1. — Determination of Values
     (b) (ii)C For purposes of a Participant’s or SHARE Participant’s exercise
of his put option rights (if applicable) under Article XVII or for purposes of
valuing Company Stock in a lump sum or installment distribution under
Section I11.3(b)(i), 11.3(b)(ii), I12.2(a), I13.1(a) or I13.1(b)(i) with respect
to his SHARE Account, such Leveraged Company Stock shall be valued as of the end
of the most recent Plan Year.
          (c) The valuation of Company Stock (or diversified amounts not held in
Company Stock) in a Participant’s or SHARE Participant’s SHARE Account pursuant
to a transfer election (or in the absence of a transfer election, for purposes
of the Participant’s ESOP Reduction” under the Defined Benefit Plan) shall occur
as of the close of the last business day of the month of the Participant’s
Separation from the Service in accordance with the Rules of the Plan.
Section I9.1. — Vesting of Accounts
          (b) Except as provided in Section 14.3(a) and subsection (c), a
Participant’s or SHARE Participant’s SHARE Account shall not be Vested until he
completes five Years of Vesting Service at which time it shall become fully
Vested.
          (c) The interest of a Participant in his SHARE Account shall become
fully Vested upon the earliest to occur of
               (i) his death,
               (ii) his sixty-fifth birthday, or
               (iii) the termination or discontinuation of the Plan under
Section 16.1,
if he is then an affected Employee or employed by a Company Affiliate.
Section I11.3. — Distribution or Transfer of Accounts
          (a) Subject to subsection (c), if the entire amount credited to a
Participant’s or SHARE Participant’s SHARE Account (together with the amounts
credited to all other of his “Accounts” (including under Supplements)) does not
exceed $1,000 (excluding his Rollover Account to the extent it consists of
rollover contributions described in Code Section 411(a)(11)(D)), such
Participant shall receive such amount in one lump sum cash distribution.
Alternatively, such Participant may elect to have his SHARE Account transferred
to the Defined Benefit Plan as described in subsection (b)(iii).
          (b) Subject to subsection (c), if the entire amount credited to a
Participant’s or SHARE Participant’s SHARE Account (together with the amounts
credited to all other of his “Accounts” (including under Supplements)) exceeds
$1,000 (excluding his Rollover Account to the extent it consists of rollover
contributions described in Code Section 411(a)(11)(D)), such Participant may
elect to receive (or transfer) such amount under one of the following options:
          (iii) Transfer, of such amount to the Defined Benefit Plan (provided
that if transfer of any part of such amount would cause the benefit under the
Defined Benefit Plan to exceed the limitations of Code Section 415(b)(1), or the
“Formula Amount” (as defined in

I-3



--------------------------------------------------------------------------------



 



the Defined Benefit Plan), then such part of such amount shall not be
transferred but, to the extent allowed under Code Section 415, shall be
distributed under one of paragraphs (i)-(ii) as elected by the Participant or
SHARE Participant);
provided, however, that any election to transfer under subsection (a) or
paragraph (iii) shall only be effective if made within the 60-day period which
begins on the later of the date the Participant’s election forms are mailed to
the Participant or the date of his Separation from the Service. If such
Participant fails to make an election to transfer within this 60-day period, he
may not elect to transfer his Accounts at any subsequent time and his Accounts
shall be distributed to him as otherwise provided herein. If the Participant or
SHARE Participant fails to make any election under this subsection, his Accounts
shall be distributed to him in one lump sum as provided in paragraph (i).
          (c) A Participant shall make a separate election with respect to his
SHARE Account in accordance with the Rules of the Plan.
Section I12.2. — Distribution or Transfer on Death
          (a) Subject to Section I12.3, upon the death of a Participant, former
Participant or SHARE Participant, the Vested amount credited to his SHARE
Account (as determined under Section I9.1) shall be paid in one lump sum
distribution in cash or in whole shares of Company Stock (except that the
equivalent of any fractional share shall be distributed in cash at fair market
value as most recent by determined under Article VIII) as the person or persons
entitled thereto under subsection (b) may elect unless another method of
distribution or transfer is elected by the Participant, former Participant or
SHARE Participant under Section I11.3, or unless a Spousal election is made
under subsection (c).
          (b) Distribution under subsection (a) shall be made not later than
ninety days following such Participant’s death (or such longer reasonable period
as is permitted under Treas. Reg. §1.401(a)-20 A-3(b)(1)) to his then Surviving
Spouse, if any, except to the extent, if any, to which such Surviving Spouse has
consented under Section 12.1(c) to the designation of other beneficiaries and
otherwise (such as if such Participant had not designated a Beneficiary before
his death), to the person or persons of highest priority who survive him by at
least thirty days determined as follows:
          (i) First, to his then surviving highest priority Beneficiary or
Beneficiaries, if any.
          (ii) Second, to his then surviving heirs at law, if any, as determined
in the reasonable judgment of the Administrator under the laws governing
succession to personal property of the last jurisdiction in which the
Participant or SHARE Participant was a resident.
          (iii) Third, to Participants in the Plan (to be reallocated in
accordance with Section I6.9).
          (c) Notwithstanding subsection (a), if the Vested amount credited to
the SHARE Account (together with the amounts credited to all other of the
Participant’s “Accounts” (including under Supplements)) of a deceased
Participant, former Participant or SHARE Participant exceeds $5,000, and the
Beneficiary is the Participant’s Spouse, such Spouse may elect within the 60-day
period which begins on the later of the date the Spouse’s election forms are
mailed to the Spouse or

I-4



--------------------------------------------------------------------------------



 



the date of the Participant’s death to have transferred such amount to the
Defined Benefit Plan, to supplement the benefit payable to such Spouse under the
Defined Benefit Plan (provided that if transfer of any part of such amount would
cause the benefit under the Defined Benefit Plan to exceed the limitations of
Code Section 415(b)(1), or the “Formula Amount” (as defined in the Defined
Benefit Plan), then such part of such amount shall not be transferred but, to
the extent allowed under Code Section 415, shall be distributed under subsection
(a) or Section I12.3(a). If the Surviving Spouse fails to make an election to
transfer within this 60-day period, such Surviving Spouse may not elect to
transfer the Participant’s, former Participant’s or SHARE Participant’s Accounts
at any subsequent time and such Accounts shall be distributed to the Surviving
Spouse under another alternative available to such Spouse under this Article.
The Surviving Spouse shall make a separate election with respect to the deceased
Participant’s SHARE Account in accordance with the Rules of the Plan.
Section I12.3 — Election of Other Payment Methods
          (a) Subject to subsection (c), but notwithstanding any other provision
of this Article and in lieu of the lump sum payment otherwise provided for in
this Article, if the deceased Participant’s or SHARE Participant’s Vested
Account balance exceeds $5,000, payments under this Article to the Spouse of
such Participant shall be made under such option available under Section 11.3 as
such Spouse shall designate.
          (b) Subject to subsection (c), but notwithstanding any other provision
of this Article, a Participant or SHARE Participant may elect on the form
provided by the Administrator for Beneficiary designations that, in lieu of the
lump sum payment otherwise provided for in this Article payments under this
Article to his Beneficiary shall be made under such option available under
Section 11.3 as such Participant shall designate in such form provided that upon
the Participant’s death, his Vested Account balance exceeds $5,000. If a
Beneficiary receiving installment payments under this Section dies, the balance
then due shall be paid in cash in one lump sum to the then surviving person with
highest priority under Section I12.2(b).
          (c) If a Participant or SHARE Participant dies before distribution of
his SHARE Account commences, then
          (i) such Accounts must be distributed within five years of the
Participant’s or SHARE Participant’s death, or
          (ii) if any portion of such Accounts is payable to or for the benefit
of a Beneficiary, such portion shall be distributed over the life or the life
expectancy of such Beneficiary with distributions commencing
               a within one year of such Participant’s death, or,
               b if the Beneficiary is such Participant’s Spouse, no later than
the date on which the Participant or SHARE Participant would have attained age
seventy and one half (but if such Spouse dies before distributions to such
Spouse commence, then such Spouse shall be treated as the Participant for
purposes of this Section 12.3(c)), or

I-5



--------------------------------------------------------------------------------



 



               c on such other date as is allowed by law.
          (d) The Surviving Spouse shall make a separate election with respect
to the deceased Participant’s SHARE Account in accordance with the Rules of the
Plan.
Section I13.1. — Distribution or Transfer on Resignation or Discharge
          (a) Subject to subsection (c), if a Participant or SHARE Participant
has a Separation from the Service due to resignation or discharge, and
          (i) if the Vested amount credited to his SHARE Account (together with
the amounts credited to all other of his “Accounts” (including under
Supplements)) does not exceed $1,000 (excluding his Rollover Account to the
extent it consists of rollover contributions described in Code
Section 411(a)(11)(D)), he shall receive such amount in one lump sum
distribution in cash, with such distribution to be made not later than six
months after the end of the Plan Year in which such Separation from the Service
occurs, or, if earlier, within sixty days after the end of the Plan Year in
which his sixty-fifth birthday occurs or, if he has attained age 55 as of his
Separation from the Service, he may also elect to have his SHARE Account
transferred to the Defined Benefit Plan as described in subsections (ii)b, or
          (ii) if the Vested amount credited to his SHARE Account (together with
the amounts credited to all other of his “Accounts” (including under
Supplements)) exceeds $1,000 (excluding his Rollover Account to the extent it
consists of rollover contributions described in Code Section 411(a)(11)(D)),
          a he shall receive such amount in one lump sum in cash with such
distribution to be made on such date as he shall elect in accordance with Code
Section 411(a)(11) but not later than the April 1 following the calendar year of
his attainment of age seventy and one-half,
          b if he has attained age 55 as of his Separation from the Service, he
may elect to transfer his SHARE Account to the Defined Benefit Plan to
supplement the benefit payable under that plan (provided that if transfer of any
part of such amount would cause the benefit under the Defined Benefit Plan to
exceed the limitations of Code Section 415(b)(1), or the “Formula Amount” (as
defined in the Defined Benefit Plan), then such part of his SHARE Account shall
not be transferred but, to the extent allowed under Code Section 415, shall be
distributed under subparagraph a or Section 13.1(b)(ii) (if he so qualifies), as
elected by the Participant, in accordance with Code Sections 411(a)(11) and
401(a)(9)), or
          c if he has not attained age 55 as of his Separation from the Service,
he may elect to transfer his SHARE Account to the Defined Benefit Plan as
described in paragraph (ii)b only if his benefit under the Defined Benefit Plan
could not be involuntarily cashed out under the provisions of Section 4.17
thereof (or its successor).
          (b) Any transfer election under subsection (a) must be made by the
Participant or SHARE Participant within the 60-day period which begins on the
later of the date the election forms are mailed to the Participant or the date
of such Participant’s

I-6



--------------------------------------------------------------------------------



 



Separation from the Service. If such Participant fails to make an election to
transfer within this 60-day period, he may not elect to transfer his Accounts at
any subsequent time and his Accounts shall be distributed to him under another
alternative available to him under this Section.
          (c) At any time before the lump sum distribution under subsection
(a) is made, the Participant may elect in accordance with the Rules of the Plan
to receive the amount in whole shares of Company Stock (and to the extent of any
fractional share, cash) valued as determined under Article VIII.
          (d) A Participant shall make a separate election with respect to his
SHARE Account in accordance with the Rules of the Plan.
Section I13.2. — Forfeitures
          (a) If a Participant or SHARE Participant has a Separation from the
Service due to resignation or discharge, the portion of his SHARE Account which
is not Vested shall be forfeited upon the earlier of his receipt of his
distribution under this Article or his completion of five consecutive Break in
Service Years. Pending reallocation under Section I6.9, forfeitures shall be
held in suspense and shall not be commingled with amounts held in suspense under
Section 18.4(b).
          (b) In the case of a forfeiture by a Participant or SHARE Participant
whose SHARE Account is partially Vested, such forfeiture shall be applied first
to his Cash Account, if any, and then, as necessary, to his Stock Account which
was not Leveraged Company Stock, and then to Company Stock which was Leveraged
Company Stock.
Section I13.3. — Restoration of Forfeitures
          If a Participant or SHARE Participant whose SHARE Account is not then
fully Vested
          (a) has a Separation from the Service,
          (b) suffers a forfeiture of the portions of such Accounts which are
not Vested,
          (c) again becomes an Employee or employed by a Company Affiliate
before he has five consecutive Break in Service Years, and
          (d) repays to the Plan the full amount, if any, distributed to him
from such Accounts before the end of five consecutive Break in Service Years
commencing after his distribution, or, if earlier, the fifth anniversary of his
reemployment,
then the amount forfeited under Section I13.2 by such Participant shall be
restored to his SHARE Account, applying forfeitures pending reallocation and
Company contributions, in that order, as necessary.

I-7



--------------------------------------------------------------------------------



 



Section I14.3. — Vesting
          (a) For any Plan Year in which the Plan is Top Heavy, the Vested
percentage of the SHARE Account of each Participant or SHARE Participant who
completes an Hour of Service in such Plan Year shall be the percentage of such
Account shown on the following table:

          Years of Vesting Service   Vested Percentage
less than 2
    0 %
 
       
2
    20 %
 
       
3
    40 %
 
       
4
    60 %
 
       
5
    100 %

          (b) The Vested percentage of a Participant’s or SHARE Participant’s
SHARE Account shall be not less than the Vested percentage determined as of the
last day of the last Plan Year in which the Plan was Top Heavy.
Section I15.8. — Effect of Delay or Failure to Ascertain Amount Distributable or
to Locate Distributes
          (b) If, within one year after a Participant or SHARE Participant has a
Separation from the Service, the Administrator, in the exercise of due
diligence, has failed to locate him (or if such Separation from the Service is
by reason of his death, has failed to locate the person entitled to his Vested
SHARE Account under Section I12.2), his entire distributable interest in the
Plan shall be forfeited and reallocated under Section I6.9; provided, however,
that if the Participant (or in the case of his death, the person entitled
thereto under Section I12.2) makes proper claim therefor, the amount so
forfeited shall be restored to the Participant’s SHARE Account, applying
forfeitures pending reallocation, Company contributions and unallocated earnings
and gains of the Trust Fund, in that order, as necessary.
Section I16.1. — Termination of Plan; Discontinuance of Contributions
          (a) (ii) For each Participant or SHARE Participant who is then an
Employee or employed by a Company Affiliate with respect to whom the Plan is
terminated, the interest in his SHARE Account, if any, including his interest in
the forfeitures (which shall be applied under Section I6.9), shall become fully
Vested.
* * * * *
          References in the following Sections of the Plan to “Participants”
shall be deemed to include SHARE Participants:
1.13 (Cash Account), 1.54 (Qualified Holder), 1.65 (Stock Account), 6.4, 6.6,
6.8, 6.10, 8.1, and 18.2.

I-8



--------------------------------------------------------------------------------



 



SUPPLEMENT J
          This Supplement contains provisions which modify and supplement the
Plan in order to effectuate the merger of the Bear Rock Technologies 401(k)
Profit Sharing Plan into the Plan, effective as of March 31, 2000. It shall
apply only to Merged Participants and those who are not Merged Participants only
because they are Participants.
          Pursuant to this merger, amounts held in the “Elective Deferrals
Account,” and “Qualified Matching Contributions Account,” including “Qualified
Nonelective Contributions Account,” under the Bear Rock Technologies 401(k)
Profit Sharing Plan (the “Bear Rock Plan”) shall be merged into and maintained
as a subaccount of the Unmatched PTS Account and Qualified Account,
respectively, under the Plan. Amounts held in the “Employer Contributions
Account,” “Rollover Contribution Account” and “Matching 401(k) Contribution
Account,” established under the Bear Rock Plan shall be maintained in the Bear
Rock Employers Contributions Account, Bear Rock Rollover Contributions Account
and Bear Rock Matching 401(k) Account under the Plan.
          The profit-sharing portion of the Plan shall include the Bear Rock
Employer Contributions Account and Bear Rock Rollover Account.
Section J1.1 — Accounts
          “Accounts” of a Participant or Merged Participant shall include his
Bear Rock Accounts.
Section J1.2 — Bear Rock Accounts
          “Bear Rock Accounts” of a Participant or Merged Participant shall mean
his accounts established under the Bear Rock Plan, including his Bear Rock
Employer Contributions Account, Bear Rock Rollover Contribution Account and his
Bear Rock Matching 401(k) Account.
Section J1.3 — Bear Rock Plan
          “Bear Rock Plan” shall mean the Bear Rock Technologies 401(k) Profit
Sharing Plan.
Section J1.4 — Bear Rock Employer Contributions Account
          “Bear Rock Employer Contributions Account” shall mean the individual
account in the Plan established for a Participant or Merged Participant as a
result of the merger of the Bear Rock Plan into the Plan, effective as of
March 31, 2000.
Section J1.5 — Bear Rock Participant
          “Bear Rock Participant” shall mean any person who is not a Participant
in the Plan but was a participant in the Bear Rock Plan, for whom the Company
maintains a Bear Rock Employer Contributions Account and a Bear Rock Rollover
Contribution Account, if any.

J-1



--------------------------------------------------------------------------------



 



Section J1.6 — Bear Rock Matching 401(k) Account
          “Bear Rock Matching 401(k) Account” shall mean the individual account
in the Plan established for a Participant or Merged Participant as a result of
the merger of the Bear Rock Plan into the Plan, effective as of March 31, 2000.
Section J1.7 — Bear Rock Rollover Contribution Account
          “Bear Rock Rollover Contribution Account” shall mean the individual
account in the Plan established for a Participant or Merged Participant as a
result of the merger of the Bear Rock Plan into the Plan, effective as of
March 31, 2000.
Section J1.8 — Hour of Service
          For purposes of Section 1.36, any references to the “Company” with
respect to periods before March 31, 2000, shall include Bear Rock Technologies
Corp.
Section J1.9 — Merged Participant
          “Merged Participant” shall include a Bear Rock Participant.
Section J1.43 — Normal Retirement Date
          “Normal Retirement Date” of a Participant or Merged Participant with
respect to his Bear Rock Accounts shall mean the first day of the month
coincident with or next following his attainment of age 59 1/2.
Section J1.75 — Years of Vesting Service
          “Years of Vesting Service” shall include all service treated as
“Vesting Service” under the provisions of the Bear Rock Plan as of March 31,
2000, as well as all service otherwise so treated under the provisions of the
Plan.
Section J9.1 — Vesting of Accounts
          (b) Except as provided in Section 14.3(a) and subsection (c), the
Vested portion of a Participant’s or Merged Participant’s Bear Rock Employer
Contributions Account and Bear Rock Matching 401(k) Account shall be the
percentage of such Accounts shown on the following table:

J-2



--------------------------------------------------------------------------------



 



          Years of Vesting Service   Vested Percentage
1 (or less)
    0 %
 
       
2
    20 %
 
       
3
    40 %
 
       
4
    60 %
 
       
5
    80 %
 
       
6
    100 %

          (c) The interest of a Participant or Merged Participant in his Bear
Rock Employer Contributions Account and Bear Rock Matching 401(k) Account shall
become fully Vested upon the earliest to occur of
               (i) his death,
               (ii) his attainment of age 59 1/2,
               (iii) his Disability Retirement Date, or
               (iv) the termination or discontinuance of the Plan under
Section 16.1,
if he is then an affected Employee or employed by a Company Affiliate.
Section J9.3 — Withdrawals from Bear Rock Rollover Contribution Accounts
          A Participant or Merged Participant who is an Employee may elect in
accordance with the Rules of the Plan to make a lump sum withdrawal of all or
any portion of the amount credited to his Bear Rock Rollover Contribution
Account.
Section J9.6 — Withdrawals Upon Attainment of Age Fifty-Nine and One Half
          A Participant or a Merged Participant who retains in the employ of the
Company after attaining age fifty-nine and one-half may elect in accordance with
the Rules of the Plan to receive a distribution of all or any portion of his
Bear Rock Accounts in one lump sum.
Section J14.3 — Vesting
          (a) For any Plan Year in which the Plan is Top-Heavy, the Vested
percentage of his Bear Rock Employer Contributions Account and Bear Rock
Matching 401(k) Contributions Account of each Participant or Merged Participant
who completes an Hour of Service in such Plan Year shall be the percentage of
such Account shown on the following table:

J-3



--------------------------------------------------------------------------------



 



          Years of Vesting Service   Vested Percentage
1 (or less)
    0 %
 
       
2
    20 %
 
       
3
    40 %
 
       
4
    60 %
 
       
5
    80 %
 
       
6 (or more)
    100 %

Section J15.14 — Loans to Participants or Former Participants
          (a) A Participant or Merged Participant may borrow against his Bear
Rock Accounts with the approval of the Administrator in accordance with the
provisions of subsection (b).

J-4



--------------------------------------------------------------------------------



 



SUPPLEMENT K
          This Supplement contains provisions which modify and supplement the
Plan in order to effectuate the merger of the Stimsonite Corporation Retirement
Plan into the Plan, effective as of September 1, 2000. It shall apply only to
Merged Participants and those who are not Merged Participants only because they
are Participants.
          This Supplement K is hereby amended by deleting Articles KXI, KXII and
KXIII and Section K9.8 (together with corresponding definitions in
Sections K1.2, K1.3, K1.6 and K1.7) effective as of the 90th day following the
date that Participants who have Stimsonite Accounts, Stimsonite Participants (as
defined in Section K1.12) and Beneficiaries of such Participants and Stimsonite
Participants who are receiving benefits from Stimsonite Accounts have been
furnished a summary that reflects the elimination of the alternate forms of
payment described thereunder and that satisfies the requirements of 29 CFR
2520.104b-3 (relating to a summary of material modifications).
          Pursuant to this merger, amounts held in “Salary Savings Contribution
Accounts,” “401(a) Employer Contribution Accounts,” “Rollover Accounts” and
“401(k) Employer Match Contribution Accounts,” established under the Stimsonite
Plan shall be maintained in Stimsonite Salary Savings Contribution Accounts,
Stimsonite 401(a) Employer Contribution Accounts, Stimsonite Rollover Accounts
and Stimsonite 401(k) Employer Match Contribution Accounts under the Plan.
          The profit-sharing portion of the Plan shall include the Stimsonite
401(a) Employer Contribution Account and Stimsonite Rollover Account.
Section K1.1 — Accounts
          “Accounts” of a Participant or Merged Participant shall include his
Stimsonite Accounts.
Section K1.2 — [Reserved]
Section K1.3 — [Reserved]
Section K1.4 — Hour of Service
          For purposes of Section 1.36, any references to the “Company” with
respect to periods before September 1, 2000, shall include Stimsonite
Corporation.
Section K1.5 — Merged Participant
          “Merged Participant” shall include a Stimsonite Participant.
Section K1.6 — [Reserved]
Section K1.7 — [Reserved]

K-1



--------------------------------------------------------------------------------



 



Section K1.8 — Stimsonite Accounts
          “Stimsonite Accounts” of a Participant or Merged Participant shall
mean his accounts established under the Stimsonite Plan, including his
Stimsonite Salary Savings Contribution Account, Stimsonite 401(a) Employer
Contribution Account, Stimsonite Rollover Account and his Stimsonite 401(k)
Employer Match Contribution Account.
Section K1.9 — Stimsonite Plan
          “Stimsonite Plan” shall mean the Stimsonite Corporation Retirement
Plan.
Section K1.10 — Stimsonite 401(a) Employer Contribution Account
          “Stimsonite 401(a) Employer Contribution Account” shall mean the
individual account in the Plan established for a Participant or Merged
Participant as a result of the merger of the Stimsonite Plan into the Plan,
effective as of September 1, 2000.
Section K1.11 — Stimsonite 401(k) Match Employer Contributions Account
          “Stimsonite 401(k) Match Contributions Account” shall mean the
individual account in the Plan established for a Participant or Merged
Participant as a result of the merger of the Stimsonite Plan into the Plan,
effective as of September 1, 2000.
Section K1.12 — Stimsonite Participant
          “Stimsonite Participant” shall mean any person who is not a
Participant in the Plan but was a participant in the Stimsonite Plan, for whom
the Company maintains a Stimsonite 401(a) Employer Contributions Account and a
Stimsonite Rollover Contribution Account, if any.
Section K1.13 — Stimsonite Rollover Account
          “Stimsonite Rollover Account” shall mean the individual account in the
Plan established for a Participant or Merged Participant as a result of the
merger of the Stimsonite Plan into the Plan, effective as of September 1, 2000.
Section K1.14 — Stimsonite Salary Savings Contribution Account
          “Stimsonite Salary Savings Contribution Account” shall mean the
individual account in the Plan established for a Participant or Merged
Participant as a result of the merger of the Stimsonite Plan into the Plan,
effective as of September 1, 2000.
Section K1.75 — Years of Vesting Service
          “Years of Vesting Service” shall include all service treated as
“Vesting Service” under the provisions of the Stimsonite Plan as of September 1,
2000, as well as all service otherwise so treated under the provisions of the
Plan.

K-2



--------------------------------------------------------------------------------



 



Section K9.1 — Vesting of Accounts
          Each Participant’s or Merged Participant’s interest in his Stimsonite
Accounts shall be Vested at all times.
Section K9.6 — Withdrawals Upon Attainment of Age 591/2
          A Participant or Merged Participant who is an Employee and has
attained age 591/2 may elect in accordance with the Rules of the Plan to make a
lump sum withdrawal of all or any portion of the amount credited to his
Stimsonite Rollover Account, Stimsonite Salary Savings Contribution Account and
Stimsonite 401(k) Employer Match Contribution Account.
Section K9.8 — [Reserved]
Section K15.14 — Loans to Participants or Former Participants
          (a) A Participant or Merged Participant may borrow against his
Stimsonite Accounts with the approval of the Administrator in accordance with
the provisions of subsection (b).

K-3



--------------------------------------------------------------------------------



 



SUPPLEMENT L
          This Supplement contains provisions which modify and supplement the
Plan in order to effectuate the merger of the Dunsirn Industries, Inc. Employee
Savings and Retirement Plan into the Plan, effective as of December 31, 2001. It
shall apply only to Merged Participants and those who are not Merged
Participants only because they are Participants.
          Pursuant to this merger, amounts held in “Participant Elective
Accounts,” “Participant Accounts” (consisting of employer matching contributions
and employer discretionary contributions), “Qualified Non-Elective Accounts” (if
any) and “Rollover Accounts” established under the Dunsirn Plan (“Dunsirn
Accounts”) shall be maintained in the “Pre-Tax Savings (“PTS”) Accounts,” the
“Dunsirn Participant Accounts,” “Qualified Accounts” and “Rollover Accounts”
under the Plan.
          The profit-sharing portion of the Plan shall include the Dunsirn
Participant Accounts.
Section L1.1 — Accounts
          “Accounts” of a Participant or Merged Participant shall include his
Dunsirn Participant Account.
Section L1.2 — Dunsirn Participant
          “Dunsirn Participant” shall mean any person who is not a Participant
in the Plan but was a participant in the Dunsirn Plan, for whom the Company
maintains Dunsirn Accounts.
Section L1.3 — Dunsirn Plan
          “Dunsirn Plan” shall mean the Dunsirn Industries, Inc. Employee
Savings and Retirement Plan.
Section L1.4 — Merged Participant
          “Merged Participant” shall include a Dunsirn Participant.
Section L1.5 — Years of Vesting Service
          “Years of Vesting Service” shall include all service treated as
“Vesting Service” under the provisions of the Dunsirn Plan as of December 31,
2001 as well as all service otherwise so treated under the provisions of the
Plan.
Section L9.1 — Vesting of Accounts
          (a) Each Participant’s or Merged Participant’s interest in his Dunsirn
Participant Account shall be Vested at all times provided that
          (i) he is an Employee on December 31, 2001, or

L-1



--------------------------------------------------------------------------------



 



          (ii) his employment with the Company was involuntarily terminated as a
result of the acquisition of the stock of Dunsirn Industries, Inc. by the
Company effective as of February 1, 2001.
          (b) Each Merged Participant who is not described in subsection
(a) shall be Vested in his Dunsirn Participant Account according to the
following schedule:

          Years of Vesting Service   Vested Percentage
less than 2
    0 %
2
    20 %
3
    40 %
4
    60 %
5
    80 %
6
    100 %

Section L9.6 — Withdrawals Upon Attainment of Age 59 1/2
          A Participant or Merged Participant who remains in the employ of the
Company after attaining age 59 1/2 may elect in accordance with the Rules of the
Plan to receive a lump sum withdrawal of all or any portion of his Dunsirn
Accounts.

L-2



--------------------------------------------------------------------------------



 



SUPPLEMENT M
          This Supplement contains provisions which modify and supplement the
Plan in order to effectuate the merger of the RVL Packaging, Inc. Salary Savings
Plan (the “RVL Packaging Plan”) into the Plan, effective as of December 31,
2003. It shall apply only to Merged Participants from the RVL Packaging Plan and
those who are not Merged Participants only because they are Participants.
          Pursuant to this merger, amounts held in “Elective Contribution
Accounts” and “Qualified Non-Elective Contribution Accounts” (if any)
established under the RVL Packaging Plan shall be maintained in a subaccount of
the “Pre-Tax Savings (“PTS”) Accounts” and the “Qualified Accounts”
respectively, under the Plan. Amounts held in “Matching Contribution Accounts,”
“Non-Matching Contribution Accounts” and “Rollover Contribution Accounts”
established under the RVL Packaging Plan shall be maintained in the “RVL
Packaging Matching Account,” “RVL Packaging Non-Matching Accounts,” and “RVL
Packaging Rollover Accounts,” respectively, under the Plan.
          The profit-sharing portion of the Plan shall include the RVL Packaging
Non-Matching Contribution Accounts and RVL Packaging Rollover Accounts.
Section M1.1 — Accounts
          “Accounts” of a Participant or Merged Participant shall include his
RVL Packaging Accounts.
Section M1.2 — Early Retirement Date
          “Early Retirement Date” shall mean the first day of the calendar month
coinciding with or next following the later of the Participant’s or Merged
Participant’s attainment of age 55 or his completion of 6 Years of Vesting
Service.
Section M1.3 — Employee
          “Employee” shall mean for purposes of Section M2.1 of this Supplement
M an Employee of RVL Packaging, Inc., a fully owned subsidiary of Avery Dennison
Corporation, who satisfies the requirements of Section 1.30 of the Plan and
would have been eligible to participate in the RVL Labels Plan had such plan not
merged into the Plan.
Section M1.4 — Merged Participant
          “Merged Participant” shall include a RVL Packaging Participant.
Section M1.5 — RVL Packaging Accounts
          “RVL Packaging Accounts” of a Participant or Merged Participant shall
mean his accounts established under the RVL Packaging Plan, including his RVL
Packaging Matching Account, RVL Packaging Non-Matching Account, and RVL
Packaging Rollover Accounts.

M-1



--------------------------------------------------------------------------------



 



Section M1.6 — RVL Packaging Matching Contribution Account
          “RVL Packaging Matching Contribution Account” shall mean the
individual account in the Plan established for a Participant or Merged
Participant as a result of the merger of the RVL Packaging Plan into the Plan
effective as of December 31, 2003.
Section M1.7 — RVL Packaging Non-Matching Contribution Account
          “RVL Packaging Non-Matching Contribution Account” shall mean the
individual account in the Plan established for a Participant or Merged
Participant as a result of the merger of the RVL Packaging Plan into the Plan
effective as of December 31, 2003.
Section M1.8 — RVL Packaging Participant
          “RVL Packaging Participant” shall mean any person who is not a
Participant in the Plan but was a participant in the RVL Packaging Plan, for
whom the Company maintains RVL Packaging Accounts.
Section M1.9 — RVL Packaging Plan
          “RVL Packaging Plan” shall mean the RVL Packaging, Inc. Salary Savings
Plan.
Section M1.10 — RVL Packaging Rollover Account
          “RVL Packaging Rollover Account” shall mean the individual account in
the Plan established for a Participant or Merged Participant as a result of the
merger of the RVL Packaging Plan into the Plan effective as of December 31,
2003.
Section M1.11 — Years of Vesting Service
          “Years of Vesting Service” shall include all service treated as
“Credited Service” under the provisions of the RVL Packaging Plan as of
December 31, 2003 as well as all service otherwise so treated under the
provisions of the Plan. Such Service shall be determined in accordance with the
rules set forth in Reg. Section 1.410(a)-7(f)(2).
Section M2.1 — Requirements for Participation
          (a) Each Employee on December 31, 2003 who on January 1, 2004 or the
first day of the calendar year quarter following such date
               (i) is an Employee
               (ii) is not employed in a Bargaining Unit
shall become a Participant on such day.

M-2



--------------------------------------------------------------------------------



 



Section M9.1 — Vesting of Accounts
          (a) Each Participant’s or Merged Participant’s interest in his RVL
Packaging Matching Contribution Account and RVL Packaging Non-Matching
Contribution Account shall be Vested at all times provided that
          (i) he is an Employee on December 31, 2003, or
          (ii) his employment with RVL Packaging, Inc. was involuntarily
terminated by the Company before December 31, 2003 as a result of the
acquisition of the stock of RVL Packaging, Inc. by the Company effective as of
November 5, 2002.
          (b) Each Merged Participant who is not described in subsection
(a) shall be Vested in his RVL Packaging Matching Contribution Account and RVL
Packaging Non-Matching Contribution Account according to the following schedule:

          Years of Vesting Service   Vested Percentage
less than 2
    0 %
 
       
2
    20 %
 
       
3
    40 %
 
       
4
    60 %
 
       
5
    80 %
 
       
6
    100 %

Section M9.3. — Withdrawals from RVL Packaging Rollover Accounts
          A Participant who is an Employee may elect in accordance with the
Rules of the Plan to make a lump sum withdrawal of all or any portion of the
amount credited to his RVL Packaging Rollover Account.
Section M9.6 — Withdrawals Upon Attainment of Age 59 1/2
          A Participant who remains in the employ of the Company after attaining
age 59 1/2 may elect in accordance with the Rules of the Plan to receive a lump
sum withdrawal of all or any portion of his RVL Packaging Accounts.
Section M12.2 — Distribution on Death
          Upon the death of a Participant, former Participant or Merged
Participant, the Vested amount credited to his RVL Packaging Accounts (as
determined under Sections 9.1 and M9.1) shall be paid in one lump sum not later
than December 31 of the calendar year containing the fifth anniversary of the
Participant’s date of death except as otherwise provided in Section 12.3;
provided,

M-3



--------------------------------------------------------------------------------



 



however, that such Participant’s Accounts (excluding his Rollover Account to the
extent it consists of rollover contributions described in Code
Section 411(a)(11)(D)) exceed $5,000.
Section M15.14 — Loans to Participants or Former Participants
          (a) A Participant or Merged Participant may borrow against his RVL
Packaging Accounts with the approval of the Administrator in accordance with the
provisions of Section 15.14 of the Plan.

M-4



--------------------------------------------------------------------------------



 



SUPPLEMENT N
          This Supplement contains provisions which modify and supplement the
Plan in order to effectuate the merger of the RVL Printed Labels 401(k) Plan
(the “RVL Labels Plan”) into the Plan, effective as of December 31, 2003. It
shall apply only to Merged Participants from the RVL Labels Plan and those who
are not Merged Participants only because they are Participants.
          Pursuant to this merger, amounts held in “Elective Contribution
Accounts” and “Qualified Non-Elective Contribution Accounts” (if any)
established under the RVL Labels Plan shall be maintained in a subaccount of the
“Pre-Tax Savings (“PTS”) Accounts” and the “Qualified Accounts” respectively,
under the Plan. Amounts held in “Matching Contribution Accounts,” “Non-Matching
Contribution Accounts” and “Rollover Contribution Accounts” established under
the RVL Labels Plan shall be maintained in the “RVL Labels Matching Account,”
“RVL Labels Non-Matching Accounts,” and “RVL Labels Rollover Accounts,”
respectively, under the Plan.
          The profit-sharing portion of the Plan shall include the RVL Labels
Non-Matching Contribution Accounts and RVL Labels Rollover Accounts.
Section N1.1 — Accounts
          “Accounts” of a Participant or Merged Participant shall include his
RVL Labels Accounts.
Section N1.2 — Early Retirement Date
          “Early Retirement Date” shall mean the first day of the calendar month
coinciding with or next following the later of the Participant’s or Merged
Participant’s attainment of age 55 or his completion of 6 Years of Vesting
Service.
Section N1.3 — Employee
          “Employee” shall mean for purposes of Section N2.1 of this Supplement
N an Employee of RVL Printed Labels LLC which is a fully owned subsidiary of RVL
Packaging, Inc., a fully owned subsidiary of Avery Dennison Corporation, who
satisfies the requirements of Section 1.30 of the Plan and would have been
eligible to participate in the RVL Labels Plan had such plan not merged into the
Plan.
Section N1.4 — Merged Participant
          “Merged Participant” shall include a RVL Labels Participant.
Section N1.5 — RVL Labels Accounts
          “RVL Labels Accounts” of a Participant or Merged Participant shall
mean his accounts established under the RVL Labels Plan, including his RVL
Labels Matching Account, RVL Labels Non-Matching Account, and RVL Labels
Rollover Accounts.

N-1



--------------------------------------------------------------------------------



 



Section N1.6 — RVL Labels Matching Contribution Account
          “RVL Labels Matching Contribution Account” shall mean the individual
account in the Plan established for a Participant or Merged Participant as a
result of the merger of the RVL Labels Plan into the Plan effective as of
December 31, 2003.
Section N1.7 — RVL Labels Non-Matching Contribution Account
          “RVL Labels Non-Matching Contribution Account” shall mean the
individual account in the Plan established for a Participant or Merged
Participant as a result of the merger of the RVL Labels Plan into the Plan
effective as of December 31, 2003.
Section N1.8 — RVL Labels Participant
          “RVL Labels Participant” shall mean any person who is not a
Participant in the Plan but was a participant in the RVL Labels Plan, for whom
the Company maintains RVL Labels Accounts.
Section N1.9 — RVL Labels Plan
          “RVL Labels Plan” shall mean the RVL Printed Labels 401(k) Plan.
Section N1.10 — RVL Labels Rollover Account
          “RVL Labels Rollover Account” shall mean the individual account in the
Plan established for a Participant or Merged Participant as a result of the
merger of the RVL Labels Plan into the Plan effective as of December 31, 2003.
Section N1.11 — Years of Vesting Service
          “Years of Vesting Service” shall include all service treated as
“Credited Service” under the provisions of the RVL Labels Plan as of
December 31, 2003 as well as all service otherwise so treated under the
provisions of the Plan. Such Service shall be determined in accordance with the
rules set forth in Reg. Section 1.410(a)-7(f)(2).
Section N2.1 — Requirements for Participation
          (a) Each Employee on December 31, 2003 who on January 1, 2004 or the
first day of the calendar year quarter following such date
               (i) is an Employee
               (ii) is not employed in a Bargaining Unit
shall become a Participant on such day.

N-2



--------------------------------------------------------------------------------



 



Section N9.1 — Vesting of Accounts
          (a) Each Participant’s or Merged Participant’s interest in his RVL
Labels Matching Contribution Account and RVL Labels Non-Matching Contribution
Account shall be Vested at all times provided that
          (i) he is an Employee on December 31, 2003, or
          (ii) his employment with RVL Printed Labels, LLC was involuntarily
terminated by the Company before December 31, 2003 as a result of the
acquisition of the stock of RVL Printed Labels, LLC by the Company effective as
of November 5, 2002.
          (b) Each Merged Participant who is not described in subsection
(a) shall be Vested in his RVL Labels Matching Contribution Account and RVL
Labels Non-Matching Contribution Account according to the following schedule:

          Years of Vesting Service   Vested Percentage
less than 2
    0 %
 
       
2
    20 %
 
       
3
    40 %
 
       
4
    60 %
 
       
5
    80 %
 
       
6
    100 %

Section N9.3. — Withdrawals from RVL Labels Rollover Accounts
          A Participant who is an Employee may elect in accordance with the
Rules of the Plan to make a lump sum withdrawal of all or any portion of the
amount credited to his RVL Labels Rollover Account.
Section N9.6 — Withdrawals Upon Attainment of Age 59 1/2
          A Participant who remains in the employ of the Company after attaining
age 59 1/2 may elect in accordance with the Rules of the Plan to receive a lump
sum withdrawal of all or any portion of his RVL Labels Accounts.
Section N12.2 — Distribution on Death
          Upon the death of a Participant, former Participant or Merged
Participant, the Vested amount credited to his RVL Labels Accounts (as
determined under Sections 9.1 and N9.1) shall be paid in one lump sum not later
than December 31 of the calendar year containing the fifth anniversary of the
Participant’s date of death except as otherwise provided in Section 12.3;
provided,

N-3



--------------------------------------------------------------------------------



 



however, that such Participant’s Accounts (excluding his Rollover Account to the
extent it consists of rollover contributions described in Code
Section 411(a)(11)(D)) exceed $5,000.
Section N15.14 — Loans to Participants or Former Participants
          (a) A Participant or Merged Participant may borrow against his RVL
Labels Accounts with the approval of the Administrator in accordance with the
provisions of Section 15.14 of the Plan.

N-4



--------------------------------------------------------------------------------



 



SUPPLEMENT O
          This Supplement contains provisions which modify and supplement the
Plan in order to effectuate the merger of the Avery Dennison Corporation 401(k)
Profit Sharing Retirement Plan (the “L&E Plan”) into the Plan, effective as of
December 31, 2003. It shall apply only to Merged Participants from the L&E Plan
and those who are not Merged Participants only because they are Participants.
          Pursuant to this merger, amounts held in “Elective Accounts” and
“Qualified Non-Elective Contribution Accounts” and/or “Qualified Matching
Contribution Account” (if any) established under the L&E Plan shall be
maintained in a subaccount of the “Pre-Tax Savings (“PTS”) Accounts” and the
“Qualified Accounts” respectively, under the Plan. Amounts held in “Matching
Accounts,” “Discretionary Non-Elective Accounts” and “Rollover Accounts”
established under the L&E Plan shall be maintained in the “L&E Matching
Account,” “L&E Discretionary Non-Elective Accounts,” and “L&E Rollover
Accounts,” respectively, under the Plan.
          The profit-sharing portion of the Plan shall include the L&E
Discretionary Non-Elective Accounts and L&E Rollover Accounts.
Section O1.1 — Accounts
          “Accounts” of a Participant or Merged Participant shall include his
L&E Accounts.
Section O1.2 — L&E Accounts
          “L&E Accounts” of a Participant or Merged Participant shall mean his
accounts established under the L&E Plan, including his L&E Matching Account, L&E
Discretionary Non-Elective Account and L&E Rollover Accounts.
Section O1.3 — L&E Discretionary Non-Elective Account
          “L&E Discretionary Non-Elective Account” shall mean the individual
account in the Plan established for a Participant or Merged Participant as a
result of the merger of the L&E Plan into the Plan effective as of December 31,
2003.
Section O1.4 — L&E Matching Account
          “L&E Matching Account” shall mean the individual account in the Plan
established for a Participant or Merged Participant as a result of the merger of
the L&E Plan into the Plan effective as of December 31, 2003.
Section O1.5 — L&E Participant
          “L&E Participant” shall mean any person who is not a Participant in
the Plan but was a participant in the L&E Plan, for whom the Company maintains
L&E Accounts.

O-1



--------------------------------------------------------------------------------



 



Section O1.6 — L&E Plan
          “L&E Plan” shall mean the Avery Dennison Corporation 401(k) Profit
Sharing Retirement Plan.
Section O1.7 — L&E Rollover Account
          “L&E Rollover Account” shall mean the individual account in the Plan
established for a Participant or Merged Participant as a result of the merger of
the L&E Plan into the Plan effective as of December 31, 2003.
Section O1.8 — Merged Participant
          “Merged Participant” shall include a L&E Participant.
Section O1.9 — Years of Vesting Service
          “Years of Vesting Service” shall include all service treated as “Year
of Service” under the provisions of the L&E Plan as of December 31, 2003 as well
as all service otherwise so treated under the provisions of the Plan. Such
Service shall be determined in accordance with the rules set forth in Reg.
Section 1.410(a)-7(f)(2).
Section O9.1 — Vesting of Accounts
          (a) Each Participant’s or Merged Participant’s interest in his L&E
Matching Account and L&E Discretionary Non-Elective Account shall be Vested at
all times provided that
          (i) he is an Employee on December 31, 2003, or
          (ii) his employment with the Company was involuntarily terminated by
the Company before December 31, 2003 as a result of the purchase of assets of
L&E Packaging LLC by the Company effective as of November 5, 2002.
          (b) Each Merged Participant who is not described in subsection
(a) shall be Vested in his L&E Matching Account and L&E Discretionary
Non-Elective Account according to the following schedule:

O-2



--------------------------------------------------------------------------------



 



          Years of Vesting Service   Vested Percentage
less than 2
    0 %  
2
    20 %  
3
    40 %  
4
    60 %  
5
    80 %  
6
    100 %

Section O9.6 — Withdrawals Upon Attainment of Age 59 1/2
          A Participant who remains in the employ of the Company after attaining
age 59 1/2 may elect in accordance with the Rules of the Plan to receive a lump
sum withdrawal of all or any portion of his L&E Accounts.
Section O12.2 — Distribution on Death
          Upon the death of a Participant, former Participant or Merged
Participant, the Vested amount credited to his L&E Accounts (as determined under
Sections 9.1 and O9.1) shall be paid in one lump sum not later than December 31
of the calendar year containing the fifth anniversary of the Participant’s date
of death except as otherwise provided in Section 12.3; provided, however, that
such Participant’s Accounts (excluding his Rollover Account to the extent it
consists of rollover contributions described in Code Section 411(a)(11)(D))
exceed $5,000.
Section O15.14 — Loans to Participants or Former Participants
          (a) A Participant or Merged Participant may borrow against his L&E
Accounts with the approval of the Administrator in accordance with the
provisions of Section 15.14 of the Plan.

O-3



--------------------------------------------------------------------------------



 



SUPPLEMENT P
          This Supplement contains provisions which modify and supplement the
Plan in order to effectuate the merger of the DM Label, Inc. Salary Savings Plan
(“DM Label Plan”) into the Plan, effective on or about February 2, 2009. It
shall apply only to Merged Participants and those who are not Merged
Participants only because they are Participants.
          Pursuant to this merger, amounts considered to be “Elective Deferral
Contributions,” “Matching Contributions,” “Discretionary Contributions” and
“Rollover Contributions” established under the DM Label Plan shall be maintained
in “DM Label Elective Deferral Contributions Accounts,” “DM Label Matching
Contributions Accounts,” “DM Label Discretionary Employer Contributions
Accounts” and “DM Label Rollover Accounts,” under the Plan.
          The profit-sharing portion of the Plan shall include the DM Label
Discretionary Employer Contributions Accounts and DM Label Rollover Accounts.
Section P1.1 — Accounts
          “Accounts” of a Participant or Merged Participant shall include his DM
Label Accounts.
Section P1.2 — DM Label Accounts
          “DM Label Accounts” of a Participant or Merged Participant shall mean
his accounts established under the DM Label Plan, including his DM Label
Elective Deferral Contributions Account, DM Label Matching Contributions
Account, DM Label Rollover Account and his DM Label Discretionary Employer
Contributions Account.
Section P1.3 — DM Label Plan
          “DM Label Plan” shall mean the DM Label, Inc. Salary Savings Plan.
Section P1.4 — DM Label Discretionary Employer Contributions Account
          “DM Label Discretionary Employer Contributions Account” shall mean the
individual account in the Plan established for a Participant or Merged
Participant as a result of the merger of the DM Label Plan into the Plan,
effective as of the DM Label Merger Date.
Section P1.5 — DM Label Elective Deferral Contributions Account
          “DM Label Elective Deferral Contributions Account” shall mean the
individual account in the Plan established for a Participant or Merged
Participant as a result of the merger of the DM Label Plan into the Plan,
effective as of the DM Label Merger Date.

P-1



--------------------------------------------------------------------------------



 



Section P1.6 — DM Label Matching Contributions Account
          “DM Label Matching Contributions Account” shall mean the individual
account in the Plan established for a Participant or Merged Participant as a
result of the merger of the DM Label Plan into the Plan, effective as of the DM
Label Merger Date.
Section P1.7 — DM Label Merger Date
          “DM Label Merger Date” shall mean the date that the DM Label Plan
merged with and into the Plan which is expected to be on or about February 2,
2009.
Section P1.8 — DM Label Participant
          “DM Label Participant” shall mean any person who is not a Participant
in the Plan but was a participant in the DM Label Plan, for whom the Company
maintains one or more DM Label Accounts.
Section P1.9 — DM Label Rollover Account
          “DM Label Rollover Account” shall mean the individual account in the
Plan established for a Participant or Merged Participant as a result of the
merger of the DM Label Plan into the Plan, effective as of the DM Label Merger
Date.
Section P1.10 — Early Retirement Date
          “Early Retirement Date” shall mean the first day of the calendar month
coinciding with or next following the later of the Participant’s or Merged
Participant’s fifty-fifth birthday or his completion of seven Years of Vesting
Service.
Section P1.11 — Hour of Service
          For purposes of Section 1.36, any reference to the “Company” with
respect to periods before April 1, 2008 shall include DM Label, Inc.
Section P1.12 — Merged Participant
          “Merged Participant” shall include a DM Label Participant.
Section P1.13 — Totally Disabled
          For purposes of Section P9.1(c), “Totally Disabled” means that a
Merged Participant is disabled prior to the DM Label Merger Date, as a result of
sickness or injury, to the extent that he is prevented from engaging in any
substantial gainful activity, and is eligible for an receives a disability
benefit under Title II of the Federal Social Security Act.

P-2



--------------------------------------------------------------------------------



 



Section P1.14 — Years of Vesting Service
          “Years of Vesting Service” shall include all service treated as
“Vesting Service” under the provisions of the DM Label Plan as of the DM Label
Merger Date, as well as all service otherwise so treated under the provisions of
the Plan.
Section P9.1 — Vesting of Accounts
          (a) Each Participant’s or Merged Participant’s interest in his DM
Label Discretionary Employer Contributions Account and DM Label Matching
Contributions Account shall be Vested at all times provided that he is an
Employee on the December 31, 2008.
          (b) Each Merged Participant not described in subsection (a), shall be
Vested in his DM Label Discretionary Employer Contributions Account and DM Label
Matching Contributions Account according to the following schedule:

          Years of Vesting Service   Vested Percentage
Less than 2
    0    
2
    20 %  
3
    40 %  
4
    60 %  
5
    80 %  
6
    100 %

          (c) The interest of a Merged Participant described in paragraph (b) in
his DM Label Discretionary Employer Contributions Account and DM Label Matching
Contributions Account shall become fully Vested upon the earliest to occur of
          (i) his death,
          (ii) his sixty-fifth birthday,
          (iii) the date he becomes Totally Disabled prior to the DM Label
Merger Date, or
          (iv) the termination or discontinuation of the Plan under
Section 16.1,
if he is then an affected Employee or employed by a Company Affiliate.
Section P9.2 — Unrestricted Withdrawals
          (a) An active or inactive Participant or Merged Participant may elect
in accordance with the Rules of the Plan and not more than twice in any 12-month
period to make a lump sum withdrawal of all or any portion of the amount
credited to his DM Label Rollover Account.

P-3



--------------------------------------------------------------------------------



 



          (b) A Participant or Merged Participant may elect to start to receive
his DM Label Accounts upon his Normal Retirement Date in accordance with
Article XI, even if he continues to be an Employee.
Section P9.6 — Withdrawals Upon Attainment of Age 591/2
          An active or inactive Participant or Merged Participant who has
attained age 591/2 may elect at any time and in accordance with the Rules of the
Plan to make a lump sum withdrawal of all or any portion of the amount credited
to his DM Label Accounts.
Section P15.14 — Loans to Participants or Former Participants
          (a) A Participant or Merged Participant may borrow against his DM
Label Accounts with the approval of the Administrator in accordance with the
provisions of subsection (b).

P-4



--------------------------------------------------------------------------------



 



EXHIBIT 1
Effective Dates
          The provisions of the Plan are generally effective December 1, 2004
unless otherwise provided in the Plan. However, the provisions set forth below
are effective as follows:

      Sections   Effective Date
All Sections reflecting the final Treasury Regulations under Code
Section 401(k), including, but not limited to Sections 1.34(a)(v), 1.34(a)(vi),
3.5(b) and 6.11(b).
  December 1, 2006
 
   
Sections 1.6(a), 1.28, 1.29(c), 1.64, 6.10, 15.4, 9.5(a), 18.4
  December 1, 2007
 
   
Sections 1.7, 1.19(a), 1.21A, 1.29(b)(v), 1.29(d), 1.36(d) and (e), 1.77,
9.4(g), 11.4(d), 15.4(b)(viii)
  January 1, 2009
 
   
Sections 1.25 and 2.3
  January 1, 2010
 
   
Sections 1.30(a)(v), 1.37 and Exhibit 4
  December 2, 2009
 
   
Section 1.51
  December 31, 2008
 
   
Section 1.62
  January 4, 2005
 
   
Section 2.1(b)
  July 1, 2006
 
   
Sections 3.1(a)(i)(A)1, 3.1(d), 4.1(a), 4.1(g), 14.1(b)(vi)c
  December 1, 2002
 
   
Sections 1.60(b)(ii) and I8.1(c) of Supplement I
  December 1, 2004
 
   
Section 2.3 and Exhibit 5
  July 1, 2000
 
   
Sections 2.2, 3.1(c), 4.1(b) and 6.3(b)
  First payroll period beginning on or after January 1, 2009
 
   
Sections 3.1(a)(i)B, 3.5(b)(iv) and (v), 6.11(b)(v) and Exhibit 6
  December 1, 2008
 
   
The reduction of the automatic cash out amount in Sections 11.3(a), 11.3(b),
13.1(a), 13.1(b) (and corresponding Sections in the Supplements) from $5,000 to
$1,000 and Section 15.17.
  March 28, 2005

Ex. 1-1



--------------------------------------------------------------------------------



 



      Sections   Effective Date
Sections 6.10, A6.10, E6.10, F6.10 and H6.10.
  July 1, 2005
 
   
Section 7.5
  June 1, 2009
 
   
Section 9.1(c)(i)
  Effective for deaths occurring on or after January 1, 2007
 
   
Sections 9.3(a), 9.4(a), 9.4(h)
  April 1, 2004
 
   
Section 9.4(f)
  August 1, 2008
 
   
Section E6.10 and F6.10 (the reference to “Participant” in these Sections was
changed to “Active Participant”)
  For diversification elections after 2006.
 
   
Supplement P
  On or about February 2, 2009

Ex. 1-2



--------------------------------------------------------------------------------



 



EXHIBIT 2
CURRENT YEAR TESTING METHOD ELECTION
          The Company hereby makes the Current Year Testing Method Election as
described in Section 3.5(a) and/or 6.11(a) which election shall apply for all
subsequent Plan Years unless revoked by the Company as set forth below:

      Plan Year   Application
1997
  Section 3.5(a) and 6.11(a)

          The Company hereby revokes the Current Year Testing Method Election as
permitted by Treas. Reg. Section 1.401(k)-2(c):

      Plan Year   Application
 
   

Ex. 2-1



--------------------------------------------------------------------------------



 



EXHIBIT 3
SPECIAL VESTING FOR “AFFECTED PARTICIPANTS”
Section 9.1(d)
1. All employees at Specialty Papers (Framingham, MA) and Transformer Materials
Corporation shall be fully vested in their Accounts on the date of the sale to
Wicor on November 9, 2001 regardless of their Years of Vesting Service.
2. All employees of the Dec Tech division of Avery Dennison Corporation shall be
fully vested in their Accounts on the date of the sale of this division to Multi
Color on January 17, 2003 regardless of their Years of Vesting Service.
3. All employees of Stimsonite Corporation on the day before the date of the
sale of Stimsonite Corporation to Ennis Paint, Inc. (the “Sale”) who do not
continue employment with the Company on or after the Sale shall be fully vested
in their Accounts on the date of the Sale.

Ex. 3-1



--------------------------------------------------------------------------------



 



EXHIBIT 4
EMPLOYEES WHO ARE NOT ELIGIBLE TO BECOME PARTICIPANTS
AND EFFECTIVE DATE
Section 1.30(a)(v)

      Description (or Name) of Ineligible Employees   Effective Date      

INDIVIDUALS WHO ARE INCLUDED AFFILIATE EMPLOYEES
Section 1.37

      Description (or Name) of Included Affiliate Employees   Effective Date    
 

Ex. 4-1



--------------------------------------------------------------------------------



 



EXHIBIT 5
PRE-TAX AND AFTER-TAX CONTRIBUTIONS
I. AUTOMATIC ENROLLMENT PERCENTAGES FOR PRE-TAX CONTRIBUTIONS
Section 2.2 (Effective July 1, 2000)

      Automatic Deferral Percentage   Effective Date 3%   July 1, 2000 —
June 30, 2001 4%   July 1, 2001 — June 30, 2004 5%   July 1, 2004 — June 30,
2006 6%   July 1, 2006

Section 2.2(a) (Effective as of the first payroll period beginning on or after
January 1, 2009)

      Automatic Deferral Percentage   Effective Date 6%   First payroll period
beginning on or after
January 1, 2009

II. LIMITATIONS ON PRE-TAX AND AFTER-TAX CONTRIBUTIONS
Section 3.1(d)(i)

      Limit for Pre-Tax and After-Tax Contributions   Effective Date 1 — 16%  
December 1, 2002 — November 30, 2004 1 — 25%   December 1, 2004

Section 3.1(d)(ii)

      Highly Compensated Employee Limit     for Pre-Tax Contributions  
Effective Date 1 — 6%   December 1, 2002 — November 30, 2004 1 — 7%  
December 1, 2004

Ex. 5-1



--------------------------------------------------------------------------------



 



EXHIBIT 6
ESOP REQUIREMENTS

     
1. Buy-Sell Agreements to Acquire Securities.
  The ESOP portion of the Plan must not obligate itself to acquire securities
from a particular security holder at an indefinite time determined upon the
happening of an event such as the death of the holder, as described in Treas.
Reg. Section 54.4975-11(a)(7)(i).
 
   
2. Reasonable Rate of Interest for ESOP Loan.
  The interest rate of any loan (within the meaning of Treas. Reg.
Section 54.4975-7(b)(1)(ii)) must not be in excess of a reasonable rate of
interest, as described in Treas. Reg. Section 54.4975-7(b)(7).
 
   
3. Specific Term for ESOP Loan.
  Any exempt loan (within the meaning of Treas. Reg.
Section 54.4975-7(b)(1)(iii)) must be for a specific term and may not be payable
at the demand of any person, except in the case of default, as described in
Treas. Reg. Section 54.4975-7(b)(13).
 
   
4. Primary Benefit Requirement for ESOP Loan.
  Any exempt loan (within the meaning of Treas. Reg.
Section 54.4975-7(b)(1)(iii)) must be primarily for the benefit of the ESOP
Participants and their Beneficiaries, as described in Treas. Reg. Section
54.4975-7(b)(3)(i).
 
   
5. An ESOP Loan’s Interest Rate and its Net Effect on Plan Assets.
  At the time any loan (within the meaning of Treas. Reg.
Section 54.4975-7(b)(1)(ii)) is made, the interest rate for the loan and the
price of securities to be acquired with the loan proceeds should not be such
that Plan assets might be drained off, as described in Treas. Reg. Section
54.4975-7(b)(3)(ii).
 
   
6. Use of ESOP Loan Proceeds.
  The proceeds of any exempt loan (within the meaning of Treas. Reg.
Section 54.4975-7(b)(1)(iii)) must be used within a reasonable time after their
receipt by the borrowing ESOP portion of the Plan only for any or all of the
following purposes:
 
  (i) To acquire qualifying employer securities (within the meaning of Treas.
Reg. Section 54.4975-7(b)(1)(v));
(ii) To repay such loan, or
(iii) To repay a prior exempt loan, as described in Treas. Reg.
Section 54.4975-7(b)(4).  
7. Collateral for ESOP Loan.
  The only assets of the ESOP that may be given as collateral on an exempt loan
are (i) qualifying employer securities (within the meaning of Treas. Reg.
Section

Ex. 6-1



--------------------------------------------------------------------------------



 



     
 
  54.4975-7(b)(1)(v)) acquired with the proceeds of the loan and (ii) those that
were used as collateral on a prior exempt loan repaid with the proceeds of the
current exempt loan, as described in Treas. Reg. Section 54.4975-7(b)(5).
 
   
8. Right to Assets under ESOP Loan.
  No person entitled to payment under the exempt loan shall have any right to
assets of the ESOP other than:
 
  (i) Collateral given for the loan, (ii) Contributions (other than
contributions of employer securities) that are made under an ESOP to meet its
obligations under the loan, and (iii) Earnings attributable to such collateral
and the investment of such contributions, as described in Treas. Reg.
Section 54.4975-7(b)(5).
 
   
9. Separate Accounting for ESOP Contributions and Earnings.
  The payments made with respect to an exempt loan by the ESOP during a Plan
Year must not exceed an amount equal to the sum of such contributions and
earnings received during or prior to the year less such payments in prior years.
Such contributions and earnings must be accounted for separately in the books of
account of the ESOP until the loan is repaid, as described in Treas. Reg.
Section 54.4975-7(b)(5).
 
   
10. ESOP Loan Default.
  In the event of default upon an exempt loan, the value of Plan assets
transferred in satisfaction of the loan must not exceed the amount of default.
If the lender is a disqualified person, a loan must provide for a transfer of
Plan assets upon default only upon and to the extent of the failure of the Plan
to meet the payment schedule of the loan, as described in Treas. Reg.
Section 54.4975-7(b)(6).
 
   
11. Assets Withdrawn from Suspense Account.
  The ESOP must consistently allocate to the Participants’ ESOP Accounts
non-monetary units representing Participants’ interests in assets withdrawn from
the Suspense Account, as described in Treas. Reg. Section 54.4975-11(d)(2).
 
   

Ex. 6-2



--------------------------------------------------------------------------------



 



     
12. Forfeitures from ESOP Accounts.
  If a portion of a Participant’s ESOP Account is forfeited, qualifying employer
securities allocated in #11 above must be forfeited only after other assets. If
interests in more than one class of qualifying employer securities have been
allocated to the Participant’s ESOP Account, the Participant must be treated as
forfeiting the same proportion of each such class, as described in Treas. Reg.
Section 54.4975-11(d)(4).
 
   
13. ESOP Loan Proceeds.
  If securities acquired with the proceeds of an exempt loan available for
distribution consist of more than one class, a distributee must receive
substantially the same proportion of each such class, as described in Treas.
Reg. Section 54.4975-11(f)(2).

Ex. 6-3



--------------------------------------------------------------------------------



 



2007 AMENDMENT AND RESTATEMENT OF
AVERY DENNISON CORPORATION
EMPLOYEE SAVINGS PLAN
TABLE OF CONTENTS

              Page  
Preamble
    1  
 
       
ARTICLE I. DEFINITIONS
    2  
 
       
Section 1.1. — General
    2  
Section 1.2. — Accounts
    2  
Section 1.3. — Active Participant
    3  
Section 1.4. — Administrator
    3  
Section 1.5. — After-Tax Savings (“ATS”) Account
    3  
Section 1.6. — Annual Addition
    3  
Section 1.7. — Bargaining Unit
    4  
Section 1.8. — Basic ATS Account
    5  
Section 1.9. — Basic PTS Account
    5  
Section 1.10. — Beneficiary
    5  
Section 1.11. — Board
    5  
Section 1.12. — Break in Service Year
    5  
Section 1.13. — Cash Account
    6  
Section 1.14. — Catch-Up Eligible Participant
    6  
Section 1.15. — Code
    6  
Section 1.16. — Company; Company Affiliate
    6  
Section 1.17. — Company Stock
    6  
Section 1.18. — Company Stock Fund
    7  
Section 1.19. — Compensation
    7  
Section 1.20. — Contribution Percentage
    8  
Section 1.21. — Current Obligations
    8  
Section 1.21A — DB Eligible Participant
    9  
Section 1.22. — Deferral Percentage
    9  
Section 1.23. — Deferred Compensation
    9  
Section 1.24. — Direct Rollover
    9  
Section 1.25. — Distributee
    9  
Section 1.26. — Disability Retirement
    10  
Section 1.27. — Disability Retirement Date
    10  
Section 1.28. — Eligible Retirement Plan
    10  
Section 1.29. — Eligible Rollover Distribution
    11  
Section 1.30. — Employee; Leased Employee
    12  
Section 1.31. — ERISA
    13  
Section 1.32. — ESOP Account
    13  
Section 1.33. — [Reserved.]
    13  
Section 1.34. — Hardship
    13  
Section 1.35. — Highly Compensated Employee
    14  

i



--------------------------------------------------------------------------------



 



              Page  
Section 1.36. — Hour of Service
    15  
Section 1.37. — Included Affiliate Employee
    16  
Section 1.38. — Leveling Method
    16  
Section 1.39. — Leveraged Company Stock
    17  
Section 1.40. — Merged Participant
    17  
Section 1.41. — Merger
    17  
Section 1.42. — Military Leave
    17  
Section 1.43. — Normal Retirement
    17  
Section 1.44. — Normal Retirement Date
    17  
Section 1.45. — Option Stock
    18  
Section 1.46. — Participant
    18  
Section 1.47. — Pay
    18  
Section 1.48. — Payday
    18  
Section 1.49. — Plan
    18  
Section 1.50. — Plan Representative
    18  
Section 1.51. — Plan Year
    18  
Section 1.52. — Pretax Savings (“PTS”) Account
    18  
Section 1.53. — Qualified Account
    18  
Section 1.54. — Qualified Holder
    19  
Section 1.55. — Qualified Matching Account
    19  
Section 1.56. — Qualified Non-Matching Account
    19  
Section 1.57. — Rollover Account
    19  
Section 1.58. — Rules of the Plan
    19  
Section 1.59. — Savings Plan
    19  
Section 1.60. — Separation from the Service
    19  
Section 1.61. — Service
    20  
Section 1.62. — Spousal Consent
    20  
Section 1.63. — Spouse; Surviving Spouse
    20  
Section 1.64. — Statutory Compensation
    21  
Section 1.65. — Stock Account
    23  
Section 1.66. — Subfund
    23  
Section 1.67. — Supplement
    23  
Section 1.68. — Suspense Account
    23  
Section 1.69. — Trust
    23  
Section 1.70. — Trust Agreement
    23  
Section 1.71. — Trust Fund
    24  
Section 1.72. — Trustee
    24  
Section 1.73. — Unmatched ATS Account
    24  
Section 1.74. — Unmatched PTS Account
    24  
Section 1.75. — Valuation Date
    24  
Section 1.76. — Vested
    24  
Section 1.77. — Years of Vesting Service
    24  
 
       
ARTICLE II. ELIGIBILITY
    25  
 
       
Section 2.1. — Requirements for Participation
    25  
Section 2.2. — Automatic Enrollment
    25  
Section 2.3. — Notice of Right to Receive Cash and Election
    26  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 2.4. — Inactive Status
    26  
 
       
ARTICLE III. PRETAX SAVINGS CONTRIBUTIONS
    27  
 
       
Section 3.1. — PTS Contributions
    27  
Section 3.2. — Suspension of Deferral
    28  
Section 3.3. — Commencement, Resumption or Change of Deferred Compensation
    28  
Section 3.4. — Deposit in Trust
    29  
Section 3.5. — Deferral Percentage Fail-Safe Provisions
    29  
 
       
ARTICLE IV. AFTER-TAX SAVINGS CONTRIBUTIONS
    30  
 
       
Section 4.1. — ATS Contributions
    30  
Section 4.2. — Change, Commencement, Discontinuance or Resumption of ATS
Contributions
    31  
Section 4.3. — Withholding of ATS Contributions
    31  
Section 4.4. — ATS Account
    31  
Section 4.5. — Deposit in Trust
    31  
 
       
ARTICLE V. CONTRIBUTIONS OF THE COMPANY
    32  
 
       
Section 5.1. — Determination of Annual Contribution
    32  
Section 5.2. — Maximum Annual Contribution
    32  
Section 5.3. — Contribution Date
    32  
Section 5.4. — Form of Contributions
    33  
 
       
ARTICLE VI. PARTICIPATION IN COMPANY CONTRIBUTIONS AND FORFEITURES
    33  
 
       
Section 6.1. — PTS Account
    33  
Section 6.2. — ESOP Account; Qualified Account
    33  
Section 6.3. — Allocation of Company Contributions and ESOP Stock
    33  
Section 6.4. — Allocation of Cash Dividends
    34  
Section 6.5. — Allocation of Stock Dividends
    35  
Section 6.6. — [Reserved]
    35  
Section 6.7. — Suspense Account
    35  
Section 6.8. — Release and Allocation of Leveraged Company Stock
    35  
Section 6.9. — Application of Forfeitures
    36  
Section 6.10. — Diversification
    36  
Section 6.11. — Contribution Percentage Fail-Safe Provisions
    37  
Section 6.12. — Reemployment Rights after Qualified Military Service
    38  
 
       
ARTICLE VII. INVESTMENT OF ACCOUNTS
    40  
 
       
Section 7.1. — Subfunds
    40  
Section 7.2. — Investment of New Contributions
    41  
Section 7.3. — Investment Transfers
    41  
Section 7.4. — Transfer of Assets
    41  
Section 7.5. — Effect of Non-Election
    41  

iii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VIII. VALUATION OF THE TRUST FUND AND ACCOUNTS
    41  
 
       
Section 8.1. — Determination of Values
    41  
Section 8.2. — Allocation of Values
    42  
Section 8.3. — Applicability of Account Values
    43  
 
       
ARTICLE IX. VESTING AND WITHDRAWALS
    43  
 
       
Section 9.1. — Vesting of Accounts
    43  
Section 9.2. — Unrestricted Withdrawals
    43  
Section 9.3. — Restricted Withdrawals
    44  
Section 9.4. — Conditions for Hardship Withdrawal
    44  
Section 9.5. — Withdrawal by Reason of Contribution Limitations
    45  
Section 9.6. — Withdrawals Upon Attainment of Age Fifty-Nine and One Half
    46  
Section 9.7. — Qualified Accounts and Stock Accounts
    46  
Section 9.8. — Withdrawals from Subfunds
    46  
 
       
ARTICLE X. EMPLOYMENT AFTER NORMAL RETIREMENT DATE
    46  
 
       
Section 10.1. — Continuation of Employment
    46  
Section 10.2. — Continuation of Participation
    47  
Section 10.3. — Mandatory In-Service Distributions
    47  
 
       
ARTICLE XI. BENEFITS UPON RETIREMENT
    47  
 
       
Section 11.1. — Normal or Disability Retirement
    47  
Section 11.2. — Rights Upon Normal or Disability Retirement
    47  
Section 11.3. — Distribution of Accounts
    47  
Section 11.4. — Distribution Requirements
    49  
 
       
ARTICLE XII. BENEFITS UPON DEATH
    51  
 
       
Section 12.1. — Designation of Beneficiary
    51  
Section 12.2. — Distribution on Death
    52  
Section 12.3. — Election of Other Payment Methods
    52  
 
       
ARTICLE XIII. BENEFITS UPON RESIGNATION OR DISCHARGE
    53  
 
       
Section 13.1. — Distributions on Resignation or Discharge
    53  
Section 13.2. — Forfeitures
    54  
Section 13.3. — Restoration of Forfeitures
    55  
 
       
ARTICLE XIV. TOP-HEAVY PROVISIONS
    55  
 
       
Section 14.1. — Top-Heavy Determination
    55  
Section 14.2. — Minimum Benefits
    57  
Section 14.3. — Vesting
    58  

iv



--------------------------------------------------------------------------------



 



              Page  
ARTICLE XV. ADMINISTRATIVE PROVISIONS
    59  
 
       
Section 15.1. — Duties and Powers of the Administrator
    59  
Section 15.2. — Expenses of Administration
    60  
Section 15.3. — Payments
    60  
Section 15.4. — Statement to Participants
    60  
Section 15.5. — Inspection of Records
    61  
Section 15.6. — Claims Procedure
    61  
Section 15.7. — Conflicting Claims
    62  
Section 15.8. — Effect of Delay or Failure to Ascertain Amount Distributable or
to Locate Distributee
    62  
Section 15.9. — Service of Process
    63  
Section 15.10. — Limitations Upon Powers of the Administrator
    63  
Section 15.11. — Effect of Administrator Action
    63  
Section 15.12. — Contributions to Rollover Accounts
    63  
Section 15.13. — Transfers to Rollover Accounts
    64  
Section 15.14. — Loans to Participants or Former Participants
    64  
Section 15.15. — Distributions Pursuant to Qualified Domestic Relations Orders
and Certain Offsets
    67  
Section 15.16. — Correction of Administrative Error; Special Contribution
    67  
Section 15.17. — Direct Rollovers
    68  
 
       
ARTICLE XVI. TERMINATION, DISCONTINUANCE, AMENDMENT, MERGER, ADOPTION OF PLAN
    68  
 
       
Section 16.1. — Termination of Plan; Discontinuance of Contributions
    68  
Section 16.2. — Amendment of Plan
    69  
Section 16.3. — Retroactive Effect of Plan Amendment
    69  
Section 16.4. — Consolidation or Merger; Adoption of Plan by Other Companies
    69  
 
       
ARTICLE XVII. SALE OF COMPANY STOCK
    70  
 
       
Section 17.1. — Option to Sell Shares of Company Stock
    70  
 
       
ARTICLE XVIII. MISCELLANEOUS PROVISIONS
    71  
 
       
Section 18.1. — Identification of Fiduciaries
    71  
Section 18.2. — Allocation of Fiduciary Responsibilities
    72  
Section 18.3. — Limitation on Rights of Employees
    73  
Section 18.4. — Limitation on Annual Additions; Treatment of Otherwise Excessive
Allocations
    73  
Section 18.5. — Voting Rights
    73  
Section 18.6. — Delays in Payment
    74  
Section 18.7. — Restriction on Leveraged Company Stock
    74  
Section 18.8. — Governing Law
    74  
Section 18.9. — Genders and Plurals
    75  
Section 18.10. — Titles
    75  
Section 18.11. — References
    75  

v



--------------------------------------------------------------------------------



 



SUPPLEMENT A
SUPPLEMENT B
SUPPLEMENT C
SUPPLEMENT D
SUPPLEMENT E
SUPPLEMENT F
SUPPLEMENT G
SUPPLEMENT H
SUPPLEMENT I
SUPPLEMENT J
SUPPLEMENT K
SUPPLEMENT L
SUPPLEMENT M
SUPPLEMENT N
SUPPLEMENT O
SUPPLEMENT P
EXHIBIT 1
EXHIBIT 2
EXHIBIT 3
EXHIBIT 4
EXHIBIT 5
EXHIBIT 6

vi